                                                Case 6:19-bk-08408-KJ                              Doc 1    Filed 12/27/19                Page 1 of 61
                                                                                                                                                                       ,#- Of57~
                                                                                                                                                                                              1{.0
                                                                                                                                                  FILEO ORLANDO DIVISION

 MIDDLE DISTRtCT OF FLORIDA                                                                                                                       Z8190EC27 Pit 1•33
                                                                                                                                              '
                                                                                                    CJlapB you are t.,g under                     U.S. BAllKRUPTCY COURT
                                                                                                                                                  HIODLE DIST OF FLORIO~
                                                                                                    •   °""""'1
                                                                                                    D Cflaptef 11
                                                                                                    0 Chapter 12

                                                                                                    •   ~~3                                                0 O!eti it !lhilS Is ;um
                                                                                                                                                                 Ciiiiiiii:,iiirliedllflhm;




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                         12111
The banlaqltcy form5 me you and DeblDr 1 to relarto a daMol'Mng alone.. A married~ IIIIJ file a lwlluuplcy cw togetlE1               +•...ta joint
ca     and in joint rm.,                 u.se.-
                                      .,_-,au to a l b i."-•ulioi• Mini bolh deblors. Forwww.,ple. 'ila fonn alls. "'Do you.,..,, a ca,• theamwer
would be yes if either debtor owns a car. When lnfonnalion is M8dad about the spouses separately, the fonn uses Debtor 1 and Debtor 2 to distinguish
betweenthem.. lnjointcasas,oneallll"'.,.         n.at,...art.i.ffiiiliiiEuu-Delm,-1 and the Gita'• Detrlar'2. 11lesamepaso11-.....be0eblor"1 in
al of the funl.s..




--
BeoL W&jJlete J l l d ~ ~ i •                            Z++ ._,_...peapleaeilingllla ra,_...eequallf ......,..fur.......,..can-.J.i.._                                                          ,- •• •
IINWlspace iii needBd,. a5ladl a, . . . . . . sheer ID this ........ On the tap al any adlllioi. . . . . . . . _ . , JGIII" nane and CW . . . . . . (ii lllnc,,.nJ.. Ami.er




                                                Abowl.Detiklr1:

 1.   Yourfullname

      Wcte the nanE that is on                  Allen
      ~ ~emh-i~                                 fill'5tllllli!lfflle
      pdo"e ideJlllih:alom «b"
      example, your (he(s




                                                -
      license or passport;}.

      Bmgyuu--pidure
      identification to your
                                                l ast name, and Suffb:, (,Si; , Ji; IJ, .. IJJ.~
                                                                                                                       ..........
                                                                                                                       Last nari:,Q, ai:,d Suffill:, /,Si; , Jt .. IJ. , UJ,\
      imeet!WngalUtntllilelirtUslee




2.

      _...,,..
      All on- names you have
      used in the last 8 years
      lirldudle ,._. ilJRillTIJlll!ldi lllll"




3.    Only the last 4 digits of
      vow Social-~
      numla"•talaal                             m-xx-7&80
      nnidlall Taiq,ayer
      Identification number
      (mNJ




Official Fonn 101                                                      Voluntary Patition for lndMduals Filing for Bankruptcy                                                                   page 1
                                   Case 6:19-bk-08408-KJ                   Doc 1        Filed 12/27/19           Page 2 of 61
Detlllm" I   Alen ltar-.an
Delt!b"2     lie.all• Halntal                                                                          Casellllllll!l'lm",,n,,.,,,.,,,,,




4.    Any business names and
      6 •,pu,et . . . . . E - ·
      Nurnber5 (Eal)you ' -         •   I ltliM? nTd used an, ba5ii•e5s name or ElNs
      used in the last B years

      Include trade names and       8usdess name(s)                                             Business name(s)
      doing busa1esS as names

                                                                                                ....
5..   Wlllwyouhe

                                    2472 Newmark Drive


                                    y-
                                    Dellona, FL 32738
                                    ~




                                    e-,,
                                             Street,, Cly. Slale & DP Code




                                   II y o w ~ ~ - diilliMMt from llieane
                                   - - . . . it in here. Note It.al lhe court . . send any
                                   notices lo you al hs malr•g cKldJess_



                                    Number, P.O- Box, Street, City, State & ZIP Code
                                                                                                --
                                                                                                It Debtot' 2'• mailingaddft!N;. di/lel!enl. #«Im yours. #ill it
                                                                                                in here.. Nole that the aiurt . . se!lld any notices lo this




                                                                                                Number, p_Q_ Box, Street, City, State & ZIP Code




6.



      -
      Why you are dNJOsii •g
      this district to file foJ"
                                    •

                                    0
                                          C>,,et- lhe la:sl 180 days belore ting 1h15 pelmn,
                                          I have lved in this dislr1cl longer than in any
                                          oU!er; di&tcid.


                                          I have another b'eaSOO_
                                          &plain (See2BUSC § 1408)
                                                                                                •

                                                                                                •
                                                                                                        Qwel" lhe la:sl 180 days before
                                                                                                                                     ling this petition. I
                                                                                                        have lved in U1IS dmncl longer than ., any othet"
                                                                                                        di$tcid.


                                                                                                        I have anolher reason_
                                                                                                        &plain (See2B USC § 14-08)




Official Form 101                                                                                                                                     page2
                                  Case 6:19-bk-08408-KJ                          Doc 1         Filed 12/27/19                Page 3 of 61
Detlb" 1    Allen ILwL•.a•
DEb1Dr2     lleallie• tLwL1w.1




                                   Chedi'one ,For a bud oesa1p!DI de.di .. see Nllfl:e ~ by n u Sc §                               3421b) b'h:Mdtels Rfng b"&1nllnpcy'
                                   (Form 2010)1. Also, go to the top« page 1 and d,ed the appropnale box.

                                  • "'-7
                                   0   Chapter 11
                                   []~12
                                   •   ~1J



8.    How you wW pay the fee      D      I d pay the        entint,...
                                                                     when I fUe my petition. Please chedt wilh the cledl:'s office in yoor local axut for more details




                                         ·--
                                         a1rc!&f. lhmw" you ma, pay. TJll)iicaly. II JUIIII ae pafill!lg tt1e i!e ~ . J0111 may llllillf-..lhi cash. casitlie(s d!edk, or !10011eJ
                                         Oldeil' • your allormeJ' s 511Jbrnlllng J0111f ~ o . . }'llUI' lbe'1a'II: JOIIII' all0lmeJ n,ey p;tJMl,i a aedi: ICcW or iCl!iect. dh

                                  •      I mal ID pay       u. ...
                                                              in ... , E,ents. I you choose this option. sign am atlach the AppicafK)n b'" ~ to Pay
                                          The FaJg FeeMJ llataAnents{Official Form 103A).
                                  •         I request that. fflf tee be waived (You may request this opoon only if you are filing kll Ch3l)ler 7. By law. a judge may.
                                            blJII r s • ~ 11o, ...-.e JOUll"l'iee, anal lfflMYdo so cni¥ 1ffJlllllll!"il!hOlllllle 115 ienllram 15@'}&, dllfedicilall pme,11y nmeltillail.
                                            Qieste J'Ulll'"1amnilf SIZE! and p ;aie llllnalllie 11111119Y"ltlei!e 11111 ~ ] _ 11:,m dloaelh5,qllicm.. ,OW 11ffl111511iUl llllJltt
                                            ttne~lm/Hlaile1tfie~7Rlmlg/FeeWa,;,ed(!Olh::afumm~~alllllllile11tM11!11pum-pelibm



•-
      ---
      Have you flied tor

      llasl:lyears?
                                  •
                                  •
                                       No.

                                       Yes

                                                 ~
                                                 °"'""
                                                 Distrld                                        \Nheo                                 Case number



10.
      ---
      caa pe1111•111 ar being
      fled by a spouse who is
      not filing this ca58 .tth
                                   •   No
                                  • Yes.


      -·
      you. arby a ~
      partner, lW bf an


                                                 """"'
                                                 °"'""                                         ......                               Relabonship to you

                                                                                                                                    Case number' if known
                                                                                                                                    Rela&ionship to you
                                                 lleblo<
                                                                                                                                    Ca!ielTl1IJfflllltleifflkmoarnl
                                                 "'"'""'
11. Doyourent~
      residence?
                                  • No.            Go to line 12.

                                  • Yes            Has your lard:xd obaned an eviction judgmeflt againsl you?

                                                   0        No Gotolne 12.
                                                   D        Yes. Fil  out,,...,
                                                                              Stfin1e111t Aboof an Eviction J ~ AfptlSI You (Form 101A) and file ii as part cl
                                                            tis benkn4JICy petition_




Official Fonn 101                                Voluntary Petition for lndMduals Filing for Banltruptcy                                                                    .... ,
                                                        Case 6:19-bk-08408-KJ                               Doc 1      Filed 12/27/19                 Page 4 of 61
    Oeittb !        Alen lladmall
    Deb1or 2        lleathel Ha1naau



---
 .........
           .... -
    12. ARyoua . . . p.op.-.
                          ,
        of any tun- OI" part-time                        • No.
                                                                   II YouOwnasaSolePlopietor"

                                                                         GotoPart:4_


                                                         • Yes.
         A sole proprietDrship is a
         blJlsiness JVllll iapera as
         i!ll lrll!hll!lild. il!lll1I lis lffllllt cl
         ~ llegal anMy Slidtn
         as a oorporabon,
         partner.ship, or Ll.C
         If you have more than one                                       Number, Straet, City, State & ZIP Code
         sole piup,ilffiis11ip. use a
         separ.- sheet and adattil
         lit 1D this pelimm.                                             ClJfJd; ..,_ .............. 11m' lb l[E!SO'Ql "JfO'l l:Jusiness.·
                                                                         •           Heath      ca.e Bus.n!ss las defined in 11 U.S.C. § 101(27A))
                                                                         0           Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                                                         •           Stodlbroker (as defined in 11 U.S.C. § 101(53A))
                                                                         •           Coommmlly &Uker ~asalle!ftne!ll 11111 t11 llJ SC § ~W11(16/lJ)
                                                                         •           IMmnedml!eabn>,e

    13. Amyoulaagunder                                   If )OU are ling ldi!r"Oraple,- tt, lhe OOl#f must know whether )OU ae a sma1 business dsbtl:Jt".so hll tlea1 :set a,,,,,op,iate




        -
        Chapfef" 11 of the                               deadlintJs. If you indicate that you a,e a smaH business debtor, you must attach your most reoent bBhmoe sheet, statement of
        e.m..-,eom ... -.                                operations,_~ t I I ,ait. and federal Income ta rewm or if any of these doa.mera do ootemt folow lhe procedure
        youasaal'N.                          s           11111111 U S.C H116!:1»(Bj


        For a definilion of snd
                                                         •   No.         I am not ting wder Chapter 1 ~

        business deblor, see 11
        USC § 1I011(13i11Dit                                             l am filing. under Chapter 11 but I am NOT a small business debttJr aa::ording to the definition in the Bankruptr:y


                                                         • Yeo
                                                                         """"
                                                                         I am lilfTg undef"~ 1 ~ aoo I am a small business detJlol" aa:o.m,g ID the def•nilon in t h e ~ Cade.


-               Report if You Own or Halie Asif Hatalbm PloperlJ or Anr PloperlJ That Needs IM....., Allenlion

    14. Doyou.,...orballe.-,                             •   No.
        property that poses OI" is
        deged tD po.wa thtNt                             O YC!S..
        ofit•• ...... and
        identifiable hazard to
        pubBc l.allh or saletJ?
        0.-do :,OU CMn _,.
        piopetlf ..... -.15                                          Ill 1ffl111111B11iraile alllemiiom s
        ilPAflfi $ .........I?                                       meeded_ ...,,. IIS rl! mreedei!P


        For exa,JJJie. do )OU OMJ
        perishable goods, or
        .hesi:lct that must be fed_

        .....,,.,...,.,
        or a buHrJg hllt needs




    Official Form 101                                                 Voluntary Petition for fndMduals Filing for Bankruptcy                                                      page4
                                                   Case 6:19-bk-08408-KJ                             Doc 1            Filed 12/27/19          Page 5 of 61
    Debtor i       Alert HaaL1a1
    Debtor 2       I leallsa Hab1.an

-               &p(M'I Yow Ell'or1s to Rl!cewe a Briefing About Credi Counselhg
                                                    About Debtor 1:                                                               About Debtor 2 (Spouse Only in a Jotnt case):




        ----
    15. Tel the court Nflelher                      Yoo n1U$lcheck one                                                            Yoo rJ1U$I c/,eck one.
        you have received a                         •   J .niuiVlld a .bridng from an approved c.l'9dlt                           •    J received a .briaf:mg frrun an ap,prowd c.red1t
                                                        counseling agency wilhin the tm days before I                                 counseting agency wilhin the 1m days before I filed
                                                        . . . .._ ~patilion.and I •Kheda                                              tl1ilr; ~ padion, and I •ec 1·11ed. ,I ce•ti&::allt of
                                                        certiflcate of completion.                                                    comptetlon.
         T he 19'J i!l!qllll!E'!S 1ll!al )llllJ'
         receilleabrilemgab!lu                          Mam a mpy of tie ceilldica? dlld 1llhe ~                                      Altldl a IOllPY' ct lie ce,bit.sle .-.ii llt•e paymere plan .. if
        aedit counsefing hebe                           plan, If any, lhalyoudewetoped Mil lhe agency_                                any, that you (Daoped wih the agency_
        you fie b ~
        You fflllSI ~ c:hed.                        O   I IIICeilled. a briefing fn:m an app.o..ed cndl
                                                        counseling agency wilhin the tm days befont I
                                                                                                                                  •   I m:eilled a briefing from an approlled credit
        one of the folowll19                                                                                                          counseling agency wlhin the 1m days before I filed
        ~ If 'lfOI.J. cam;ux do                         &led this bankrupic¥ patition,, but l do nat have                             this bankruptc.v petiti.on,, but Ldo DOt have a certificata
        so you are not eilgl!lle 1D                     ac:alilica,d+-w•4E Er1.                                                       olUM. . . . . .L
        lie
                                                        \Whin 14 days afteryoufiethisbankruplcy                                       \Whin 14 days a.fief you fie this bankruptcy petition, you
        • you lie anyway,, the court                    pe(mon, you YUST tie a a,pJ"@f11!1e ~ a1rm                                    MUST tile a oapy 00 h!' ii:artiificale 311d piJJJ11B11!: plan, if
                                                        paymenl plan. ii any                                                          any




        ---
        can dismiss yow case_ you
        wil lose whatever filing fee
        )'OIIII pa'd. arrll!I ~                     0   ~~lhal~----uedil.-....                                                    •   L£ell6tjlhalLaa,lie,dk>rgedlltounsr!ir9wvla!s
                                                        sen,ices from a, appUNd ,9DCY, l •m -                                         framar,..,..owed..gency, 1•m-ma•ietoolllaill
        colledion adMt•es aga111_                       maable ID obtain IIIONse1wices cuing the 7                                    those - • wicw cuing the 7 days a.lier I made my
                                                        days after I made my request, and exigent                                     request, and exigent circumstances merit a 3 ~
                                                        cin:umslancesnwa.a 30-dar 11et,1tp01a~ waiwe,-                                llet,iflPO'•J ...... o l d i e ~
                                                        olthe ~
                                                                                                                                      To ask for a J O . d a y ~ waiver of the n,quwernent,
                                                        Tio,_, ft!lll a , ~ tle!lrn!Pdl'fa,,y WMefi l!lfithe                          ~ , a ~ 9'1!eel~ffll9wl!te6.effinm, 1W 1l'llllalde
                                                        ~ - altadil a separ.iile sl!ee:teqillammg                                     10 dilall'I the lllnelling.. why :,ou <aere llnable to oblan lit
                                                        Mlalelrorls you made to oblaiJI the lllrieing. why                            before you filed bbcnruplcy. and dliale:iDgelll:
                                                        you were unable to obtain it before you filed fur                             circumstances required you to file this case.
                                                        banlkruplcy,, and what. exigent CIJCU'Jlllances
                                                        n,qiused you to lie Ibis case_                                                You- case may be dtsinisscd ~ the court s dissatisfied
                                                                                                                                      wilh your reasons for not receiving a briemg before you
                                                        Y=it.-elllllaPJlne,ili11111T1iaMG!Jifi!ihleUl(llffllj11,                      lileu!,~~-
                                                        dissalilslied .mi, JOIII" reasom b rnmtt rreteNlling a
                                                        bneflllg bebe you 1iled f o r ~ -                                             lflille aut is samfed..ei J'U" aeasons, ,ou.w nust 5111
                                                        ff the court is satisfied with your reasons. you must                         recerve a briefing within 30 days after you file. You must
                                                        d JeceJVe a bnefing wilhn 30 days allef"yoo fie                               fie,.. cab6t:ale from the apprOiled agency_ along With a



                                                        _...........
                                                        You RUSI lile a oerfllicale from the illJPlM!d
                                                        agency, along with a copy of the payment plan you
                                                        llle.iei!lped,. iifaro, lff,,mw <ItlD tlllllitall!li Slll,. ~ < t a l e
                                                                                                                                      a,py- of the payme!f plan you de! elc,pd . ii any If you do
                                                                                                                                      nol do so, your case may be lfismissed_

                                                                                                                                      A1rrJ e:demslllffll ofdt!e 311M1ay «lieadlme 115 gra•niled Ol'flly b
                                                                                                                                      cause aoo s limied to a rnamun of 15 days.


                                                    •   -
                                                        Any iroension of Ille 30-day deadline .is gr.a.ooed
                                                        only kw cause and a limled ID a maDJllll'TI of 15

                                                        I am not required to receMt a briefing about
                                                        cndl:caumeang I

                                                        • that
                                                          -       -
                                                           lfl3ilea
                                                                j
                                                                                - of.:


                                                                    memal lillr!eSISorainr•em.lldell'itiei.c:y
                                                                                                                                  D   I am not ntqUired to receiw a briefing about credit
                                                                                                                                      counselng becaee ""

                                                                                                                                      D     lncapacilf.
                                                                                                                                            I na.ie a 11111!111Cal llltl'!ess or a ll1IJelll(al de6oie!r•cy ct•af
                                                               malke5 me • IIC3Pi1ble of real0ng or                                         makes me •• capable of reaizing or malung raboRa!
                                                                making rational deoskN.s about finances.                                    deoisiollS about fs\ances.

                                                        •       m  ••
                                                                Mypbysical'disabMycauses me110 be
                                                                                                                                      •     7         lillt
                                                                                                                                            My physilCall d5abMy' Cillll5eS me to be unallieto
                                                                unable to participate in a briefing in person.
                                                                by phone,. or bough lhe nemet ~ after I
                                                                reasonably tried to do so

                                                                                                                                      •
                                                                                                                                            ....Amie...,._
                                                                                                                                             participate in a blieffng in person. by phone, or
                                                                                                                                            through the i!Emel even afta'" I reasonably b'1ed to



                                                        •       Amie-         •-.
                                                                I arn Qllrllenly er, adi'lle rrnlllary due)' 1111      a                    I ar•11   wnerll!IJ on 3ClliPll'e milby i!Uy 1111 a mlllaly
                                                                miltary axmal zone_                                                         oonmtzone.
                                                        llf,ou beietle you are n o t ~ 'io recewe a                                   If ,oo beiele you are ool: requred lo receNte a bnef•1g
                                                        bneinD about aedt oounselng., you RUSI file a                                 aboul aedi COlDSding,. you nust file a mobOJI for waiver
                                                        motion for ..aiver aedt counseling wilh the rourt.                            of credi counseling ~ the rourt.




    Official Form 101                                            Voluntary Petition fut- tncrrviduals Filing fut- Bankruptcy                                                                        page5
                                      Case 6:19-bk-08408-KJ                          Doc 1          Filed 12/27/19                 Page 6 of 61
    Oetltor"t    Alenllat111. .1
    Deb1or 2     Headw Hartman

-               Answe,- n.es-

    16.. Whal WM of del:Jb do
         you have?
                                        ,.
                                Questions flw Reporti119 Pwposes
                                                     A.reyu.del:las-i.-if c.onMIIMI delllb1 ~debbarreideiinedilltl1,'t USC §'t01t8}a!o"inwneoby ar,
                                                     nivdual prmar-.y for a personal. famiy, or hoosetlold po-pose_'"
                                                    •    No Gololne16b

                                                    •    Yes.Goto line 17.
                                        Uib          AleyGUJ"dmia .. f               Wj ....._d!bls? ~delidsaieli1li!btsllltillt'flllllli 1IIIIOUIJl!ed!ial<llil!lla1!11
                                                     rnnorrey 1lmr a lt!usllrll!S5 {lt, ~111-..sa1::ieui11 l!llT" ~ ~ qiJe,1:.don ol ltle lbusmeslS arr um•c.A 11,e,111:

                                                     0   No Go to line 16c
                                                     0 Yes_ Go to line 17_
                                        16c.        State the type of debts you owe that are not oonst.mef" debts or business debts



    17, Are you fling IDller            0 No_       I am nol Mng under Chaple, 7 Go to lne 18
        Chaple<n

          Do you estimate that          •   Yes.     I am filing under Chapter 7 _Oo you estimaie that after any exempt property is exd!!ded ::ind admnistrative expenses
          an._,, emmp1:                              are pailjl mtllill! hndls .m !le awaigjbjle !ial~Ulli ll!ffllSleCIIII Oledillm!5'1
          ..opl!II., ................
          ........ aliwe eape                        •   No
          are paid lhal funds -
          bt:aw ·c 1¥"•                              0 Yes



                                        .....
          distribution to unsecured
          aeditors?

    ... _,...,..__,Clediliolsdo
          you esti,•--- lhal you
                                                                                               • 1 [li()J0..5 00D
                                                                                               0 500H0JXlCI
                                                                                                                                                 0 25,001-50000
                                                                                                                                                 0 50JJ01-100JXJO
                                        •-
                                        0100-199                                               • 10,001-25.000                                   0 More than100,000
                                        D 200-999
    ,._   .... amchdoJUU                • SID-WDOO!li
          ........,
          esliaiilAE /OUI ...... ID     0 $50.001- $100.000
                                        • $100,001 - $500,000
                                                                                               [] S~ ,OOlll,0011 - $MIi llllllib
                                                                                               D s10000001 -S50 mllioo
                                                                                               • $50,000,001 - $100 nion
                                                                                                                                                 [] Blilli,.000@!1111 - $1 llldHi!llm
                                                                                                                                                 •  si .ooo.ooo..1J011 - s10 billom
                                                                                                                                                 Ds10.ooo.ooo.001-S50biAori
                                        0 $500,001 · $1 million                                0 $100,000,001 - $500 million                     D More than $50 billion

    ,._   ...,. much do JDU
          wtia_._lOUIM•
          lobe?
                             --S        0$0-$50.00!ll
                                        •
                                        •
                                            550.001 - $101UJOO
                                            $100,001 - $500,000
                                                                                               •   51 GOO 001 - S11Ci miliml1I
                                                                                               0 S10.CXXUX>t - S50 miion
                                                                                               0 $50,000,001- $100 miion
                                                                                                                                                 0 S600,00(HJ01- $~
                                                                                                                                                 •
                                                                                                                                                 0
                                                                                                                                                                            oililm
                                                                                                                                                     $1.000JJ00.1101 - S10 t:6>11
                                                                                                                                                     $10,000,000,0(11 - $50 billol'I
                                        •   Wl4JJ,001I -$11 IJ!llilliom                        0 $.1.00000,001. - $5,QQ.milli~,                  a   lli:iRl!, !NA S60 billii00.



f#fM
,.,,.,...
                Sign Below



                                        Ni itnQ!reot!TI~T.lwhlillflllflBIC'rl;ipT P.. hamn,_fln~h lmlill'J 11)11~ i f i ~.. IJlllll!l:e!r Cima1!ibt1r 71. 1,1' 112. oo 1ilonlilitre 1'11 ..
                                        UniedSltaa!sCode ~1uo1ideisaa.rdlkrretieff'awallalllellllllllle!"eadil~,.atldlldlllll10Se!ial~wrde!r~7

                                        If no attorney represents me and J did not pay or agree to pay someone who is no! an attorney to help me fill out this
                                        documer4.. I have oblaftd 300 read the notice required by 11 USC §342(b)

                                        I IIEIIJIESI rlEAef 111"1' arn1d.i11...e _.,,. Ille dflal)ilerr due 1111 Umiled SllalEs Code spealred 1111111hs pellil!IOO

                                        I •de.stand m a k i n gl~I aIE:1111,. COht:eai.,g property. Oi olJlaii•,g rroney Of property byfrau:t .. c:onnedion WIit, a
                                        ~~:-tM-ian            .. fines~lo$250,000,ormp11S01~~~J~years~~18U.S.C. §§ 152, 1341, 1519,


                                        ~
                                        ~dflleltlbf'~
                                                                                                                  ~ii.-.
                                                                                                                   Sig,dilllelllifDebiair2
                                                                                                                                                            rNl'\
                                        ExeoEd on          Dec:anber 'ZT, 2019                                     ExeoEII on        Deca11her 7.7, 2019
                                                           MM' 100 I YYYY                                                            MIi / 00 i YYYY




    Official Form 101                                 Voluntary P9titior1 fOI" Individuals Filing fot- Bankruptcy                                                                    page6
                                Case 6:19-bk-08408-KJ                         Doc 1           Filed 12/27/19                 Page 7 of 61
Debtor 1   Allen Hartman
Odmr2      lie.alba tfabHMI




For your attorney, If you are    I, the attorney fol' the debtor(sJ named in ftliS petition, declare that I have informed the debtor(s) about eligibility to proceed
•+      lledb,-one               undeJ:Olaplle•" 7 _11., 12 or 13 dlim 11, lJl!lilled 51:aei; Code. aPd hiM,.- eqJlai,lled Ile llll!iel a.atable ll#!IIB"eadl dtaJlleJ"
                                 tmr--=lmtfle pe!SOJ!l isellgltile. I ablll a,rlllly-ttlnat I IIINe delltleEdlm 1l!e ~s~11!ae lnlllllNIE lle!Jlllired by 11 USC § ~~
• you aft!' not •ep  lled bJ                                                                                                 •
                                 and .. a case flll 'llhich § JU7(b)f4)!,D) - - . . ltedff 1ltatl I halle M lbll!l I .,I!- aller am lffll!JilllY tlhatl. 1Mle o11fu,111ral1t0@ tl1 lille
an altomey, you do not med       schedUlles filed wth lhe pelm1 IS neoned.
ID file lhis page.
                                                                                                               Date          December "IT, 2019
                                                                                                                             ... JDOIYVYY




                                                                                                        ibnloll-




Official Form 101                              Voluntary Petition for lndMduafs Filing for Bankruptcy                                                                          page?
                                 Case 6:19-bk-08408-KJ                     Doc 1         Filed 12/27/19                Page 8 of 61
Debtor 1 AHen Hartman
Oelmf"2 llealha llabi.a1




-
For you if you .-e filing this    The law allows you, as an ndiwidual, to repese• ,uasel i n ~ aut. bdJIJU should ._.,..,_NI that many
bankruptcy without an             people find it exbe.1NI) dlfffcwt to rea,,..-,11 lhemselws succesefuffy. Because bankruptcy has long-term
                                  liiwidal and l e g a l ~ you ars :1111091' wged to hil8a qualfied -.,.,.,.

• you arc ,ep    -.cl 1iJ ar,     To bf' s1\lt'l'l'SSbl yoo mllll! mll!edlf' tlie arml lllallde JOIW ~ case. TI!e IIWle5 aiie weiy lledrlllleal. illOO a milllake or
allomey, you do not need to       inadlP'I may afteclyow ngNs.. For example,. ycucasemayl-.mi1 ·                1 becauseyoudd nolfie a reqund doamenl
fie this page..                   pay a tee on tme, ~ a meeling or heamg. o. coopei:ale 'llill lhe             aur.case truslee, U.S truslee, bankruplcy
                                  ad,11iilistlalui, or 81d firm if your case Is selected fof audit If that happens, you could lose your right ID file anolhef case.
                                  01 you may lose protections. induding the benefit of the automatic stay.

                                  Yllll!lmnllll5ltlliltaillJ0111r~ar.1~111allesdhelwle51rat,oo.are~bi'iie•lllnl:!eaaurtt.&ani11f)Qllli!lllarrlb!P"j'
                                  a~dleltltimul!iided'f'lllill!"~, J111U1 llllllUll1tli1511:lhlldebtilffl'jlllllllll'"~ IJ011idililldlit!ll:a0lllell:IU,. ttlle<Illettittmaf'
                                  not be 1ticha.gect I you do not 1111 pmpaty « properly dai'n II as ea!fflPl, you may not be alllelD lieeptlle PRll'fflY- The
                                  ptge can also deny you a tisdaye of al yom-dl!IJls I you du su1dliiil,y di:lllniest in yowbamruplcy case, such as
                                  destroying or hiding property, falsifying iecords. or lying. Individual bankruptcy cases are randomly audited lo determine if

                                  ...........
                                  debtofs have been aca.r.ie. lndhfuL am cx:in1)1ete. BaMr..,ec, fr..:I is a serious crime; you could be flrwd and


                                  If ,a,i deode to Ille Mhlull an aeomey tie au'i eiped5 JOU ID tloll!Nr lhe rules as ~ J0111 hall hred an all!lmeJ The court
                                                                                                                          •
                                  Wil nol 1teat ,o., dfterai11) because you are ting foryoosd To be se.,.,.,... you musa befamurwlh the Uniled
                                  Stlles ~ Code. 8le Federal Rules afBanbuplcJ Ploc:elue.. am the local rules of1he court in whictl your cases
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are Jm1JU .-aie tttrat liilmg linlr ~ .s a semilrwls aclliom -~ I ~11ll!lalllllllilll ana!l lepi ~
                                  a..,
                                  • v..
                                  Are you aware that bankruptcy fraud Is a serious CJirne and that if yoor bankruptcy fonns are inacaJrafe or incomplete, you
                                  ClQlliftdl be fl!lel!I or ~
                                  o ...
                                  •   v..
                                  Did you pay or agree to pay someone who Is not a11 attorney to help you fil out your bankruptcy fomls?
                                  •   No
                                                    Name mf Peslllm       .lan!lle Woods
                                                     Miadrl~~/Plit:p,llrB':sMldm.[MJa,afo,l,arrd~((Olliicalkcnm~~!lll)l




                                  Date      December xr, 2019                                           Date     December      xr, 2019
                                            MIi i DD I yyyy----                                                  IIM10D·iyyyy


                                                                                                        """""'-
                                  Cninb:ttpl,Dme      321-t37-1461
                                  Cefflplt!IUtr!e     321-t37-1461                                      Cell pilDrre
                                  Email a.bells       illilfu@jwle(fakloc com                           Email adldreu         info@ial1!galdocs.com




 Official Form 101                             Voluntary Petition for lndiYktuals FIiing for Bankruptcy                                                              pages
                                  Case 6:19-bk-08408-KJ                           Doc 1           Filed 12/27/19                   Page 9 of 61




...... ,
(Spouse ~- filrngJ
                          I leather Hartman
                          Fir.II Name                     ~>ddleName                           LaSI Name




                                                                                                                                                           •    Check if hs. 115 an
                                                                                                                                                                amended filing




Official Form 106Sum
Summary of Your Asse1s and Liabilities and Certain Slatistical Information                                                                                              12115
Be as complete and accurate as possible. tr two married people an, fifing together. both are aquaftY rnponsible for slGJ.Plying cormct
irilciiuwtiuoi. Fil ou1 al of your......_ firsl; lben Ci+\ I T lbe       5            ii._          w, ...
                                                                                 lllis tora youareMng                     •
                                                                                                               ided :aCMdlJlll!S after you file
                          you__.•             a._.                         died.._
              .
yow original forms.,              out        Sf       , ...-        a.. al lhetop oflllis page.




1_     ScheduleAIB: Plopeity (OlliClal Fonn 10IWB)
                                                                                                                                                                                 130,000.00
       1a. Copy line 55. Total real estate. from Schedule A/8. .....
                                                                                                                                                                's
       fc_ Copy      line 63 TIOCal ol al pnipeJtJ oo SdlecUe NB. .                                                                                             •

                                                                                                                                                               ---
              S...••• wia: YCNa" Liabilities
                                                                                                                                                               y.,..wrs

 2     Scneoue D Oeolbs Kfa'.ll Hiwe aams Sea6PldbrAq:,edy'(Official Foorn 1060~
       2a Copy lhe 11Dt31 you bled in Coum A.. Amomt ol CHJl al the bottom of the last page of Part 1 of &::bed.lie D                                           s                      7,840.00

 3.    Schedule E/F: Creditors Who Ha\18 Unsecured Claims (Official Fann 106E/F)
       3a Copy the total daml. from Pad. 1 yiricriy msecued dams) ium ine6e of Schewle &F                                                                        s                            0.00

                                                                                                                                                                 •
                                                                                                                              Your total liabilities,$                        251,766.00




 4_     SdJemle I Yoo,- '1oorre (Ollaall FOffll 105()
        Copy your combined monthly income from fine 12 of Schedule,...... .                                                                                      $                      3,127.63

 5     Schedde J_ YOU"" Expeose$ (CJtia;al Form 106J)
       Copy your monn,i,, expenses from line 22c of Schedwe L                    _                                                                               s                      3,744.92



 6.     Are you filing for bankruptcy under Chapfen: 7, 11, or 13?
        0   No You halle nottq to ,epoo on this pa-t of the bm Checl. Im bm: and sulbml U. form ID the autwilh pw olher ~ -

        •  Yes
 7.     Whatklndofdabtdoyouhave?

        •      Yo..-..__ pi?             itr Qil          . . . . . . ~ d f l l i j j s aietll!me 1ll!IClllllledl bt' c11111111rd•11dlui;ai1 pnl!IM!!I¥ bra pensarrr.!11 1lanrrnl!J   llllr
               ~JUPOSI!-,               ~~   use   § 11@11(8)/ Filll@lillilne58.ggb:¢llilda-allp!lllpOM!S 28 USC § 1'59

        O   Yowdallls are nutpi11aly .:mw debtl_ You have nolhing lo report on hs pat of the form_ Check this 11m and Slbnil:this bm lo
            lbe COl,llf with your otklel schedules.-
 Official Form 106Sum             Summary of Ya.. Assets and L.iabaties and Certain 51.-ww al ••ffimation             page 1 of2

Scftwa'8 Cop)<ighl (cl 19B!>-2019Besl C86e, LLC - - - - . c o m
                               Case 6:19-bk-08408-KJ                     Doc 1   Filed 12/27/19           Page 10 of 61
Debtor 1      Allen Harbnan
Oetltor 2     1lealhel     Hai••••
8     From the Sfaemellf olYowc..Rnt                  .,,,,,,,,.hcome:
                                                           Copy' JO!II" IIDtll aJneflt f!l'lllllTdmly irnaime lm:n Offml fo:m
      122A-1 line 11- OR, Fonn U2B Line 11. OR FOffll 122C--1 L.ine 14                                                             S




                                                                                                     Totaldaim
      FnaPa14•• .. N••r-JF,capylhe•A iqj::
      9a_ Domesbc support obrlgaliolis (Copy rme 6a.)
                                                                                                      •                   0.00

      9b. Tax.es and certw1 other detJl5 you CNle the gove,m,ent. (Copy ine 6b I                      s                  0.00

      Sc. Claims for death or personal injury while you were intoxicated. {Copy line 6c.)
                                                                                                      •                   0.00

      9d Sllwadlemit lblallS «CopJ lhne Bf I)
                                                                                                      •            55,,113..1111

      9e Obigabons ansing ootcf a separat;or, ag,ee11e1it ,,r cfMJKe d e ~ dd not report as
         priofily dams_ (Copy line 6g_)                                                               s                   0.00

      9f. Debts to pension or profi-sharing plans, and other s.imilardebfs_ (Copy llne 6h.)         +$                    0.00


      9g_ Tolal. Add lines 9a througiJI 9f
                                                                                                  •             55,113.00




Olliaal Form 106Sum                                                                                                                    page2of2

SoftwamC<l!Jl'l!1"rl (C) 1996--2019Besl Case. LLC -.,,_bnlal58,:nn
                                    Case 6:19-bk-08408-KJ                           Doc 1              Filed 12/27/19   Page 11 of 61




                                I leaU1e1 Hartman
                                Fm Name                      Middle Name                             La5' Name




    case number



Official Form 106A/B
                                                                                                                                                D

                                                                                                                                                     --
                                                                                                                                                     Chea I Dus is an




_
Schedule A/B: Property
._.ila.Nll.
              _, eea,.,..,___.~
                     is......._
iz:fomzation. • montspace


-
                                • .....-.__•mo...._.,...._         ... .....,._,.._....._, c+e14eta-+41'J'Yacned
                                       llheElt1D8:is tan::. 0:taetopd any adlMioluf pages,. __ ,o.-_acd _
                                               altlldE • . . . -


               ~ ~ n _·kw.,,....._ Lacd.or~ RIIII ~ T• Oznz orfllft- ,..._._In
                                                                                                          ......,fl'"'-1-
                                                                                                                                                     12115




1i      0o,.,. __ -..e_, ..........,:r             1111 ........ _ ,


        0   No. Go 10 Part 2.

        •   Yes Winare1sttt;e~




             2472 Newmark Drive
             Streel-. ,...-,.,,.--~
                                                                          •     Sngjlt::la:1..,h;lme                    Do ... ~ seand dlatms 0, ea:., . . ....., Put
                                                                                                                        the amount of ;my $eQJrl!d dams on Schedule D:
                                                                         0      ~ or ,ffllltti-,JJ,:,if b!lildir;'!,I
                                                                                                                        Ol'lrHl:n MfMH;ne CBn:ls S e a i n , d ' ~ ~
                                                                          D     ~or~


                                          FL     327311-GOOO
                                                                         •-
                                                                         • Investment property
                                                                         • T.-
                                                                        0 _,,
                                                                       wao . s - ........ ~ iCW;lO,,.,.,,
                                                                                                                        --....
                                                                                                                        c.n.. .......


                                                                                                                        ~
                                                                                                                            - _$130,000.00

                                                                                                                              ......,__,..,
                                                                                                                        ~ -- - - - at.,._-
                                                                                                                        ... ~•a.-..
                                                                                                                                                  ..,.....,.._?
                                                                                                                                                  CN:a11-...a1-.




                                                                                                                                                       ..........,.
                                                                                                                                                         $130,000.00
                                                                                                                                                             . ........

                                                                         •      Debu1oolf
             Volusia                                                      D     Debu20fWY
                                                                          •
             """'
                                                                                                                            --·~-'
                                                                                OebD 1 and Del!lor"2 OfWY
                                                                           0    P!II 1Emlillllll1'E :lllfmie ~ ~ ~
                                                                       <Mzl,..iEiCl:.z    ,.
                                                                                                                        •   a..o.•---,---·-
                                                                                                ,_......................~ - b : a l
                                                                       pruper1y · r       a • • -.er-:



    2       Add the ...-va111ea1111e purli:MJOU o-n IDral at,_..enlrils tn.: Pact 1, izdmlg any flElries b
            pages you hne allached b"Pazt 1. Wrilelhat number                   here'-----·----------------=                                          $130,000.00




Do you own, lease, Of" have legal Of" equftable infenlst in any vehicles. whether they ant regilltered or not? Include any vehicles you own that
someone else drwes.. If yoo lease a vebide . also Jepolt i 0111 Schedute G. Exeaiby CarifJ..:t.s a n d ~ Leases




Official Form 106/VB                                                           Schedule A/8: Property
SallwllreCopynghl(c) 1996-2019Bes1Ga!e. LLC wwwDeSICaMCClffl                                                                                             Bes! Case Bankn.4)1Cy
                                         Case 6:19-bk-08408-KJ                     Doc 1              Filed 12/27/19    Page 12 of 61
Debtor 1                   Allen Hartman
Ddltor 2                   lleadw!I Habuan
3 cas,,--,.trucb,tradlln.spoll..., wtlicles,. . . . . qdes

     •    No
     •   Yes

                                                                                                                        Do not.deduct secured daims. o,- exemptions. Put
  311         ~              Kia                                  . . . . . . illlllllll!!ll1•111fl~IQlr,,rot,"'11l<,
                                                                                                                        k ilfll'!QWlllll d-, ~ dWlll5 '1ll1II ~ 0.




                                                        -
                                                                                                                        ~ Mitt /HliiNe ~ Seond HP,r ~
              -              Soul                                 •~~-
              Year:          2018                                 • Debtor 2 onlv
              App,.-olallelllllilealle                            • DebllDr i al!d Oebllol" 2 orni,

                                                                                                        -
              OlheJ ...........,.,_                               0   Al iie851:one oflledeblkws and anolher
          1
              Loe .-,. lfl: 2472 th.a               rt Drive,,
              lleffDnaFL3Z738                                     • aedl.•--·
 32           u..e,          Kia                                  ..,.... ---·-~On,!dl<::,n,e
                                                                  ODebD-1my
                                                                                                                        Do not dl!dlJd fil!JDlllfed dlaffl5 m ~ ~
                                                                                                                        1taeamollllllldam,seGJlted a...on Smed!de 0.
                                                                                                                        Q'9dbs IM'ta Hawe CbrnsSeand IJj' A'opeff}<.




                                                                                                                                                              _.
              -              Soul
              '!l'ftlff·     2G1l                                 D~:.cnw
              ~lll'lllil0e"111l~                                  ·llD!tillI:Jr~ar.dDeli!tlrnr2<mnlt,
              Other ir1ful11.aliol1,
                    -                     -------
                                                                  D Al least one of the debtors <md another
              Location: 2472 Newmadt Drive,
              .-..FL3Z738                                         Oaect;•--•--..,,._,,
4. w.-iate,uaft, ain:faft, motor homes, ATVs and odl9t 1e...eatio11al "8hides,ott...whicles, and ac,: sc'iies


     ....
   Examples: Boats, trailers, motors. personal watercraft. fishillg vessels, snowmobiles. molm:yde accessories



     • Yes

 5 Add die dollarwallae al the podion JCIU a.nbal ofyou,-enlries tro.n Pat 2, including any tffllries for"
                                                                                                                                                         $14,000.00
   pages you hlwe allached kw Pat 2. Wrile that runlw' here,_____                                              ---------=
-OmallN!Yow~-.11 1 •                    F +1._.
 Ooyou CM'l'I or haweany legal c.--apliable ir-...a: in-, of die luhwing 11.!Ms?                                                                c..nd.alueofU.
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6 Household goods and ha11iitliiigs
  Exanf]les_ _,.. appUnces. fumiure. linens.~ Ud1eowa1e
     •        No
     •        Yes. Desalle

                                             Living room, dining room, bedroom fwniture, al8ll appliancm,
                                             Lo- atiolc     un.
                                                            Neas...A. Drive, Dellun:a R. 32738                                                                   SlillO.llll


7.   Elec:bouics
         ExanfJleS; ~..........·-15 and radios; audio, video, slereo, and digial equiprneft;" ~ - prinlers, scawiers; rnusil.. ailections, eteclronic dev;ces
                          m101
                    including ceU phones. cameras, media players, games
     o ...
     •        Yes. Oesaibe


                                             T-                                                                                                                  $100.00
                                            , ~ : - ~ 7 2 Newmari(_l?rifl_. Deltona FL ,21~




Official Form 106M3

                                                                                                                                                          ---        page2
                                  Case 6:19-bk-08408-KJ                          Doc 1          Filed 12/27/19                Page 13 of 61
    Debtor 1       Alien Hartman
    Oebtor2        lleallrei Hab11a1

8. C+Ae+ II+- •Jfvalue
      ~ Antiques                and..-..         pa,,1l111gs, polls- or IQlheJ" aJ1MJJk, boob,
                     oUie. wh:tious, menuab6a., cA:1 liih
                                                                                                  paures_ or olher art <qectS.: stamp.        a,a,_ or ba5ebal cad collecions::


      •    No
      0    Yes Desonitle




10 Areaw
          ExaJples, Plsfols_ r6!s. ~ - amnullllon.. and ret.Edequipnemit
      •    No
      •    Yes_ DesaitJe ____ _




                                               __ _
11. Clolhes
    Examples ~ d o l h e s . ~ llealhercoals. desgJ!eJ--.                            smes. aocessores
      •    No
      •

                                                                                                                                                                              --
           Yes. Describe....
                                       ._
                                       ..... atioo: 2'72 ,...            k Orive. Dellona R. 32731


12. Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement: rings, wedtfing rings, hell1oom jeWefry, watches, gems, gold, silver
      •    No
      •    Yes. Oescmbe

                                       wedding rings
                                       l.ocatioi..: 2472 fNle
                                                           . ••••••"'•
                                                              .        Drive, Dellona FL 32738                                                                                $800.00




      .,.,
13. Non-fannanimals
    &amp'les Ocp, calls. bllds


      •    Yes Oesatie
                                            ~




14. Arry other pelSOllal and fNNJaeldd items you did not alraalJ' fillt, induding any heallh aim you did not ht
      •    No
      •    Yes G«tiespecik:;1111iio,mallJ01l


    15. Addthedo&lr"~ al al of,aurenbies fmn Part:3, indullng any...,_ tor pages you haweaa:ached
        for Part 3. Write that number hent ..............................................................................                                              $1,600.00


-          Descrtbe YourF_.,;:m AIINts
    Do you OM1 or have any legal orecp!laNe iderest in any al Iha folowilig?                                                                              CUnenl . . . . of the
                                                                                                                                                          portion you osn?
                                                                                                                                                          Do not dedud sea.ired
                                                                                                                                                          daill!ll5 0lf e:irempilllf1IS

16. Cash
    Ex8mp1es.· Uooey you ,ma~ .iri )IW,lr ~ - iirl )'IW,lr ,f;ir;,r;ne, ,ITT a safe depl.ls.it box, 300 o,~ ,f;ia.rw w.ber.l you ile ~ r pel;Won
      •    No
      • Yes.....
17, Deposits of llNXIIIY
          ~ DN!di111g, sa,11p.. lll1f dler1ill!alllCal atl0lllllllls. o..1:1111At.6::s .:ll'l,tepnst straie 11111 Olll!lllilWl!l'ffllllllS ~ ilnOIIJlses alll1ll lllittlnersmmla!"
            111l911!11iil!IJl5. llf p i lm:.1Nle muiliple acaJlillll1ts .-ii \tt!e sarme 1IMllllillmffll.. !11511 eadlll
      •    No

Official Form 106NB
Software Cor,righl (c) 1936-2019 8e9t c.e. U.C • ,,,_ bestt:ase.com
                                                                           Sc:bedule AIB: Property

                                                                                                                                                                      ---          page3
                                  Case 6:19-bk-08408-KJ                          Doc 1     Filed 12/27/19                Page 14 of 61
 Debtor 1          Allen Hartman
 Oet1b 2           llealha, Habila1

   •     Yes


                                          17.1.    Checking                      Navy Federal Credit Union                                                 $600.00



                                          172.     Smngs                                                                                                     $5.00


                                          17_3_     Checking                     Chase                                                                     $200.00


18 Bond5.lllllbralfunds,. «PlMidf badad sllds
       &a,JfJles Bondblds.ilnicsli:-naaxun..nibmlkeragefnns moneynalet.acaxns
   • No
   D Yes___                                       Institution 01 issuel" name:
19 Non-pulllidJlladedslodl.andlO___
       joinl . . . . .
   • No
   0 Yes. Give specific information about them ...
                                             Nam:!olentiy                                                           % ol CMDerSIMp:,

20 Gowtr               •.-ld0111,..•bolldsandaa..1                   w•• +-----• a r rr ••                      11s
       ~ il1111hnJeru!lld:.de persmall dledks. cdiier5 dedls. p:or!l'flSISOIJ . . . . - •ID1leY" O!delS
       ~ ~ a,e 1hose JOLI cannot r.nsierlL, m11eUie by59WIQ or deheiing them

   •
   0




   •
        No



                                             ---
        Yes. Give specific monnation abou1 them



21. Reti•a1e1t«pensionaccounls
    &anpes: ~ in RA. ~ - ~ ffl(k.). «13(1)). lhnl savings aa:ounls. or oltler penslOl'I or profi-shamg plans
        No
   •    Yes.   Lis!eai:h ocmml 51q)Q,~
                                T:,ipe IOif aotnld·

ZZ Securilt depMs Md FCFJ™•
    Your share of al lDISll!d depoSlls you hilwe made so tlill you may •XIIDiUe serv.:e or use from a                    w,.,.,y
    Examples: Agreements -Mltl faodlonts, prepaid rent, public utiities (etedric, gas, walef), letectw11,..,nic:atio11s ~nies. or others
   •    No


23. A.....ries (A c:onfrac:l for a penodlc: paymen1 ol money to yuu, elher for lie or for a rumef" al ,ears)
   • No
   •    Yes ...                    Issuer name and description.

24 • • r ina•Pe+rmor11RA.•-accaan•a•
    26 U S C H ~~1 »-· ~~ arMd 529J'D)X(l ij
                                                                          w      1ULC.....,-.«...._ ... ,. m             F-411r!...._,....:w.
   •• No
      Yes _____ _                   lnstilufion name and desol$Jlitli•-   Sep.,..-., fie r.e JeCOmS d   any nerests.11 u_s_c_ § 521(cJ_

25. Trusts, equ;tabAe          °' future interNls In prope,ty {oChiir than anything listed in line 1),. and rights°'          pcM8fS ~          for your benefit
   •    No
   D Yes..     ~ spedilC .....,,. ....IIJJ11 ab:wt h!m

26. Palienls,wpf•igl-. lr-«S       ab. b.esecrelll,andolhe. t 7 I cbaS ~
       Ex:amples: Internet domain names,, websites, piooeeds from ruya77ies and licensing               •ag,Meeo-,-ems
   • No
   D Yes          s - Sil801fiic 1nrfiammiattnmm .al!rwtt lftremn




Ollicial Form 106NB
&il'lwa-a Copynght(cj l996-2019Bes!Case, LLC _ _,, _ _ c:cm
                                           Case 6:19-bk-08408-KJ                             Doc 1            Filed 12/27/19                      Page 15 of 61
 Debtor 1            Allen Hartman
 Detlfor 2           llealhet Ha b1.a1                                                                                                  Catie lffllll!fflller(;,'lf~JI

21 Lica   , liad .     and allw"genaal il. ..gillts
   &a,rpes-. 8uildng pennll5. eirddWe ilcenlel,_ aq:ie..-..e JSSOCaKll1' holdings, liquor licenseS_                                            •l'~••f,sso•~""•-
    • No
    • Yes.. Gwe spedlc l'lformabon aboul them --
 Money 0, pioperlJ owed to you?




28. TaxrefundsCMecttoyou
                                                                                                                                                                                  ---
                                                                                                                                                                                 Cwrent value of the

                                                                                                                                                                                  OoRCJldemd.seo.Hd
                                                                                                                                                                                  dams or e,te,riJDMS.



    •     No
     •    Yes. Give specific infonnation about them, incl.ucting whether you already filed the returns and the tax years .....




                                                                          ..-
                                                                   Anti.:ipale-l ID refund (eauleCI i.lCGffle
                                                                                                                                                                                                     $6.000.D0




    ...
29. Family support



    0
        &ariflfPlle:s Pastdlleor!Ump1U11111~. spDIIIISIII~ m i ~ ~ - ,1111a~10l!llia11te_,~Sll:!tle,111e11C.. pcqpl!ITtyselennelll:


          Yes. Give speof,c: ntonnalbon




    ...,
30. Othef' amounts sonmone owes you
         ~ lllupiild .age5.                       dsaillllillJ illlPSll!lr3!lll pp,menils, dslbliil:y l!erilefflts. SO. pay,. wacallilllllll jPla'J.. ~ CQllll,P,:,ll!WI'"""(. S!IJJ:,&JII Secwllill!J
                           lliemefflts; lllfflPilld liilams )'illlll llll!ade II!, :SOlhloi:IDllle ese


    0 Yes. Giwe specfil; illlklii• HIOii




    ....
31. lnbtnlsts In ins&.W'anCe policies
        &aqllles"· Heal!lll            d5abiill!J.   Of llfe I ~ ~ s.Hlffl95 aa:oJlflll ((1-lSAl ICletK


    • Yes. Name the flSUraflCe ~ of each poicy and lisl & value_
                                                     ea....,,,-
                                                                                                                            ~ · s . . Of irenileff' s I ~


                                                                                                                                                                                   ......,_m....,.
                                                                                                                                                                                   value:




    ...
32. Arr, lnlerest in faopedy that. is due you from someont who has died
    If }'tlU are Mle llellleffioa,y llll'f ai lillil,rrg trnlieil, eipeol. ?rDlEll:ilb lll!llllffll iill ~IE lll!Slw.llll0e p!lli,cy.. illlr ae IClilllll!l!lti enftled !ilD lll!l!E'IIM!! ~ lt!:er.awa-e
        50J1l1Eillllre   11ras idiil!lll


    •     Yes Gwespeaiciufui11GD)J1.




    ....
33_ Claims iillgiillinst INrd parties. whelt..- or not you have filed a lawsuit"' made a demand f« payment
    ~-~ e,11,pl!),illlel!d.dlspas ~dams..011'9ll15bS111e


    0    Yes. Describe each daim.., _

34. Other contmgetlt and unliquidated claims of 8'l8fJ nabft, including counten:laimS of the deblor and righlB to set off claims


    ••••
       Yes.       Desonilliee:addtamm



    ....
35. Ant•aidal__..youl5d ... ai,eradflilt

    D Yes.        Gi.vespecific.~




__
 36 Add the cliolla",,.._ of al ofyoa.-enlries fl.- Pat:4, including-,....- tor pages you hail......_.ted
    forPat:4. Wrilethatn&anller"-~--------------------
                            ..,
Official Form 106AIB                                                                Schedule A/8: Property                                                                                                  .....
                                     Case 6:19-bk-08408-KJ            Doc 1    Filed 12/27/19      Page 16 of 61
    DebtOl 1           Allen Kartman
    Debllor2           lie.Illa Ha1Na1
'$l          Do~------,lllg;III..-         L 3 Me . . . . .   iil-,,_,___.,.
       • No Golllif'i11116
       0      Yes. Go to fine 38.




46_ DoyouCM11«haw!an,legal•eq1Jitafwinll!lallalany.....,orrm• naldal~pupe.lJ?
             •   No. Go Ill Part 7

             • Yes. Go11>ilne<C17

53 Do you haW o11Wn a-operlJ' of any 1kn1 you dd natakeady lillt7
   ~ Season tickets, counbY dub iiieiilbeishilp

        •  No
         0 Yes. Give specific fflfonmtion ___ _


    54        Addthedc&lr"valueofalofyo..- . . . . . fn:• n Part7. Wrilelhal---t.111 - - - - - - -                              S0.00

-                    Ultb Tlllillr; of &di Patot._ Forni


    55_       Part:1: Total   rea1--,    1nez - - - - - - - - - - - - - - - - - - - - - - -                                  $130,000.00
    56.       Part 2: Total vehicles, line 5                           $14,000.00




                                                                                   -
    57.       Part 3: Tolall peiSOlial and houNhold ilem5, line 15      $1,600.00
    58.       Part 4: Total financial asaets, line 36                   $6,805.00
    5'9       Part:5:Tolaft. -         c I t 1p...-1J, line45
    6i!ll.    Part&: Total ..... . a d ~ p..-lJ, line 5Z
    61.       Part 7: Total olha' P.C..-IJ not lilled. line St           •  SO.GO
    62. Total personal ptoperty.Add lines 56 through 61                        $22,405,_~   Copy personal property total      $22,4Q~AI0

                                                                                                                           $1...-.00




Official Form 106AIB
S - - . , Copynght (CJ 1996-201118esl C-. U.C   _,,,__~_a,m
                                                                                                                                   .....
                                  Case 6:19-bk-08408-KJ                        Doc 1           Filed 12/27/19                  Page 17 of 61




 Debb2                     I lealhel Hartman
I {Spouse ~. filing)       First Name                       MiddlloName                       last Name




                                                                                                                                                    •    Chedtiflhisisan
                                                                                                                                                         amendedfiflng


Official Form 106C
Schedule C: The P.ope,ty You Claim as Exempt                                                                                                                                    4119

Be as complete and accurate as possible. If two married people are ffling together, both are equally respons.ibJe for suppfying COl'19d information. Using
&he property you isled oo Schedule AB· Aq:Je,ty (Ollcialll Form 106NB) as you-scuce. lisl lhe pmperlythal you dam as e.iiempt_ If more space is
i1111!19l11ed, ffl~ Olid anall allaclli tc, his page as rmamy aipes d /Part 2 ki/dliofD Page ;111, • • •1. Ora ltJe 1IDp of anr, addil:IIIJll!lill pages. .rri:le 'j'llllln" rrane anall
case ~©iflmoM'I»

Fo.-each am al prupellly ;ou daim a _ _ , you_.. specify t h e - otth-- e               ••••• .,au can.                                   One..,.
                                                                                                                     of doing so is ID stale a
specificdolaratlOlft-.e.mipt..,..,,Uti...,.you..., dairnU. . . fair"...W..-alb poopertJ ~eu.upul uplDtheanountol
any applicable statutoly limit. Some e,wmptions---4ueh - thoM for h8alth aids, right& to ntetoive certain benefits, and tax-exempt retirement
fulm. """ bl, or 5 17 1 :.., ..___.._Huwe.«, if,au dailllan            ,,.,_.. ol 100'loallair ....._.,......_a._, lllltlillailsthe
w,..tia,,ttoapaliaa...-.--.and.__,_.al.._pr..,..lfis 1"1 w & : e d l D ~ - - - ,._.. ., . . . . . , . -. . _ , ,
ID ............ . . . . , - - . .



 1. Which set of exemptions are you dalming? ChecJr ans only, 9vrm if your spouse is fjJjng with you_

      •    You ae dlaldllllg- aid Ederall ~ elilclliii\PICM.                           11 USC § ~b)lJ))

      0    You are damng tederal        e.w.,.....,as.   11 USC § 522CbX2~


      Brilf               .,, •
       So.N.._NB_lllll5111ia....-,
                                  ......, . . . . . _


                                                              ---
 2_ Foran, piopelty you llton Sdleda A,13 lhatyou claim• eumpt. Min t h e ~ below.
                                                              c...-. .....,..             _...... _______ _
                                                                                                                                           ~--------
      2472 Newnw1' Drive Dellona. FL
      32738 Volusia County
      lll!efil"Offllll Sdl/lf/dJJle NB 1.1
                                                                   $130,000.00
                                                                                          •
                                                                                          D
                                                                                                                      $130,000.00
                                                                                                ~~1llif8rnnarllrelt'f'.llille.. 111Ptm
                                                                                                                                           Fla. Const. art. X. § 41•M•t
                                                                                                                                           Ra. Stat. Ann. §§ 222.01 &
                                                                                                                                           222.112
                                                                                                aJi,- i1PPIIC3lllie:slalltiklly 1iim1t




      -----
      Living room, dining room, bedroom

      Lo- at>on. Zll2 Nea.aak Drive,
      Deltona FL 327311
      l.fle from SchecllE Mt 6.1
                                                                          $500.1111




                                                                          _...
                                                                                         •
                                                                                         •
                                                                                                                             $500.1111
                                                                                                1 ~ cl, ar m;det va!Ue. iup IC
                                                                                                any   • ti.• . . . stalUIOJY limll
                                                                                                                                           Fla. Const. art.      X. § 4(a)(2)




      wedding rings
      L<..;al;,iWI: 2472 Ne •
      DellonaFL327311
                                         k IJriwe,,                                       •                                  $6951111      Fla. Const. art. X. § 4(a)l2)


      LifreWfflSd'Jl!lbieMJ·12..1

      Checking: Navy Federal Credit UnJon
      uae trom Schedule A,B- 17.1
                                                                          $600.00        •                                   $600.00       Aa. Const. art. X, § 4(a)(2)

                                                                                          D     100'l.,Gl'ftarinnaTte!I.Yi311!Je. ~!ID
                                                                                                all1!J' . . . . ~ sllaMIDITy lml

      Savings: Navy Federal Cndt: Union                                      $5.1111     •                                      ss.1111    ..._ """"'- art. X. § 41•K2)
      Line from Schedule AIB: 17 .2
                                                                                          0     100%d&nnairb!t<r.l'ue; ~IID
                                                                                                ar!lf olllfiPilcalble ~ lirmnll:



Official Form 106C
So!Ma-e~ (c) 1998---20198""1:Csse, LLC · - - - com
                                                         Schedule C: The Ptopwty You Claim as Exempt

                                                                                                                                                                    ---   page 1 of2
                                   Case 6:19-bk-08408-KJ              Doc 1       Filed 12/27/19                 Page 18 of 61
 ~]          Alen Harbn-1




                                                       ---
 Detib 2     I lealla Hab1W1                                                                      Ca,e~{il...,J

     Brief dMcrlptiM of fbe pn7flllJtJ' and fine DD     Cw7llot vatu. of a-   Amount of the .anrnptiM you cfaim
     ScAedoflt.48111allillaa..pnlpBIJ



     Checkii:;g.:: Chase
     Line from Schedde AIB: 17.3
                                                                 $200.00      •                               5200.00         Fla. Const. ..._ X. I   41al121
                                                                              D   100'¼ oitairm.niet.-al!le. up w
                                                                                  any   aJJJ•
                                                                                            ale --tall.dory imll

     Federal: Anticipated tax refund                                                                                          Fla. Stat. Ann. § 222.25(3)
     (earned income cnnQ
                                                               $6.000.00      •                             $6.000.00
     n.ille firoom Sd/rll!!ll1iJre Afi.   28..1                               •     ~(ll!ll%offiarinmarlie!twawe_wp!IID
                                                                                   .illl1lf' .ll!Pic.allaie sltilUalTy liml


 3. Are you claiming a homestead exemption of more than $170,3507
     (Scqed. ID adjuslrnent on -tA'.>1122. and eve,y 3 years after lhal b cases filed on or aflerlhe dale of adjus(ment.)
     • ...
     D     Yes Did YD1J acquse lhe prope,ty eotered bf Ille e.ca1,pbot, w:i:llin 1.215 days bebe JOIJI illed lh5 case?
           •        No
           •        y~




Official Form 106C                                Schedule C: The Pn1p11rty You Claim a Exampt                                                         page 2 of2
Soflwa'9Cop,,nglll(CJ 1996-20!9BestCtie, UC wwwbe91C8Jecum                                                                                      Best Case Bankruptcy
                                   Case 6:19-bk-08408-KJ                            Doc 1          Filed 12/27/19                 Page 19 of 61




 """"'2
1/~if.filng)
                             llealher Hartman
                             F,rst Name                        M,:ld\e Name                      las!Name




                                                                                                                                                       D       Chea if this is an
                                                                                                                                                               amended filing


Official Foon 106D
Schedule D: C.edilws Who"- C:zl rs Seemed by Pnlpert'y                                                                                                                          12115

Be•COff1Jlele ... ~ - . . . . . - . . . - - - ..... . - . . . - .................. .....,.,..........
1$
                                                                                                                                           1 1 \ i l l g ~. . .
     n1111tded, copy the Addltional Page. ftll Jt out, n ~ the entriN, and attKll • to this form. On the top of any addftfonaf ~ -,tt. your name and case
                                                                                                                                                                      ----•-space
numbe,' (If knoan}.

1.DD-,CS.-.luwe~_.....,,_.-pn;JpfflJ?
       0    No. Oliedk l;m bm: and Slllllmtihs bm ~ltle cou,;t . . . JOll!"olfe" 5lciheiiUes YOIII ltae ll1l!lltilfllg else Im r,eplll!t 001h15 fDrm

       •    Yes.Fil in al of the inb111allon below_
                 LillllMSeuiied,C...
 2- List~-=--cliliia5.. llfaoediibrl'rasll!llllllle,_Gfe~dlilm. htsne~ .........-,
 foreacll daim. lfmorelllan oneffl!db" ltas a paliaBCUffl. 1151:llellhll"aedbs n P.-12- ks
,moohas~le. ltfilll!iledailinsir,alP~lo.!deraooo"lili"'lllfOill!le~'s,lillilme

2.1 VyslarCredit.Union
           Cn>d,to,'s Name                      1
                                                    DeM:dlelllBpn,pe,IJ...__.._ct..,
                                                    2013 Kia Soul. TQQQG miJias
                                                    l....:alirolr.: 2A7% New.:...._ Driwe,,
                                                                                                                   ""-'
                                                                                                                   ,.._ft6dlllll
                                                                                                                   Do ,,mt dedud iloe
                                                                                                                   r.1ue o1 m11a11er.J11
                                                                                                                        $7,840.00
                                                                                                                                            ---
                                                                                                                                            -   -
                                                                                                                                             """"'""
                                                                                                                                                ....
                                                                                                                                            Yaa.afc r      r

                                                                                                                                                    $6,000.00
                                                                                                                                                                111
                                                                                                                                                                        QJ/IJluwrllC




                                                                                                                                                                             $1,840.00




           4441wesconnett Bv
           Jacborwille. FL 32210


Wllo011Ntlledml?ae:t0111e
                                                 -~-Deltona FL 32738
                                                    As of the dah1 you ftle, the clalm is: Ch8clc a11 lt>llt



                                                    •
                                                    •
                                                    - --
                                                        llJmlqilldill!e!jj


                                                       o l .... OW:d.all'lilliJl)Pltf
 D Debtor 1 only                                    • agreement you maoe lsuch as ~ e or secured
                                                        An
 • Dellbr2IDl!lflJ                                    =-l
 • llleit!tm"l~®e!ll!ltll'Imif                      • ~ llem i ~ 2S lier!\ l1llll!dlramll:5 lha,o:)
                                                                                 llials




       --
 • l!Ziema-ll!ff1111ed!l!rtlcn a n d ~
 • Oaed..-lhilldaiJII . . . . .       IIJil
                                                    D ~1temhllmn a ~
                                                    0   Ole" ("1dldrlg a nglll:IDcftsefJi




                                 -
                                 Opened
                                 01ff9 L.-1

 Dillte dl!bt- incurJecll        11112/19


     Addflle.,._..._.,.,_._..illllC.......A•-.-...allf--___..._..                                                                  $7,840.00
     ...... -~_...a1,,_. ........................... pages..                                                                       $7,840.00
     Write that n&ndJerhere:

t          Q   Jst 0lhel"s lo Be Notified mr a Debt That You Already l..islBd
 Use this PIP ody" if you ~o81e1Stobe notilied aboulyombalkruplty kw a dml:Umyou __., listm in Pait 1. F.weumple,           wae..titN1 ~ is              •'"
 ~IIIQtA colled.fsolll.yQIL fQc adabtyou.- m - alaa,.liat tbamldllm" IA- Pad 'l,aAd tbaA. lat. Iii• collection ~ bua. Sballad!,,ilyou.taave.-.
                                                                                                               •
 . _ . _ ~ b _ , , , d. . . . . . . _ , _ . . . . . . Pal11,liltdte t f f n e t ! ~ . . . _ , - d o - - - M M + , _ , - - t o b e - - . . b - ,
 detltsinPal11,do . . MOIIIIW . . . . . . . . pige-




OffiClal Form 1060
Soltwaeeop,.,ght(c) 1996-20198est Case, LLC .-_,,beSICaSecom
                                              Case 6:19-bk-08408-KJ                       Doc 1             Filed 12/27/19                           Page 20 of 61




 Det-.2                             I leadaer Hartman
 (Spouse If, fillf'III)             Flrst Name                   Middle Name                             Last Name




                                                                                                                                                                                  0      ChearfthlslSaR
                                                                                                                                                                                         amended fifing


Official Form 106EIF
Schedule Elf: Creditors Who Have Unsecured Clamm                                                                                                                                                12115
•-~a11111axumea ........... u.ePat1111r~ . . . PR10A1nct--a111Pat21Dra--.....,lfltl•W1tclaiiaLLilllGJeolllel'....,...,
anyeuculOfyWIIII- .. wwwwpiaedai- . . . Oldd . . . . illadlilll. AIIOlll--.,i••- alloo SehH.,._A8:........,.fOl5dlll.,._1CIGMl)and-
Scm>dulll G! .Euc1.dnl)I Ctvrfrart,o ..ad J.Jnu,plnldUl8W/Ollil:iltl.Form :IMG,).. Do.oot.fncludlt.any enadltms lldlbpadlally wi...t daimsftiaf &lltllsud .lo
~D:CmMDnao..,.~:s.c..dlllJP,uperlJ. • -spaceis......._~._Pat,---.Miltllll,_.ae_...in._...,_°"tlle
_ ... _......,(ifS•hplD._..._.,.,.lllilllie
..__... . . c r   __).                      .. .._                                       rwto...-illa....,.11o..a•llillPat..0111aetDpol-, ,rr_.......,_..,,_.

-liltAIOIY-PMJRl'nllnleclnda--
 1. Oo..,-ClalilDnNWpnolllJ"--NNodod clail9 . . . . ,-?

       •     HG Go 1lll> tP'art Z

       •    Y8


 3. Oo-,m!diilolslllllle•--ri......., . - -. .             ~ct....--,-,
       0     Ho Yoo ila.,e rnatltl""!II 11D ~ " ' 1tthl$ part ~ 1111151urll!IIW lheOOIUlltt,..dPn JlOllllfd!er ~

       •     Yes.

 "-    Lill • .,,_..     ; .... ,                  •
                                       i'"I..Jaila--                  -----Olf!IMDl"------wllldaia..lr..eaeidtliJITl:\ee.rfflOl'llf.-tllriln:(!llTle,IWl1lllll'!!li1111if
       ~ d ~ , lllllf!IIJeaedllcir~!inrrecad>dam. f@re;Jdhl~~IIIIN\ JdelffdlJ>aMd:ffP!ddanli!ia. Do"1d.lieldalllll53nsdyilln:blled1.0Pai1111 llfrnme
       flan oneo-edb" ltlddsa pa,1cub"cbm. lstlheCIIJe,-aedilkJls in Part 3.W,a:i '1.we _ . . , _ hl:!lli! , ...,. ...., ..mecureo cbln5ilCJul'he~ Pageof




              --
       Part 2.




                                                                         -------~
                                                                                                                                                                                                   Unknown
               w.onpl';Ql:it\l C,,e,;!it,.,,'s, t,lame,
               601 E. Rollins SWe1
               Orlando, FL 32803
               Number Street City state Lip Code                         As of the date you file, the cJalm 18; Check all that apply
               WltoiliJican!dtlle dmt? Chect.me.
               •    IDett!Dr; f   lllrllliJ                              o.,,__
               •    Detlliol'20'.iy

               • Deillllor 1 an:I Oebb" 2 only                           •-
               • At lea!ll one of lhe debtors and anolher                •--
                                                                         Type of NONPRIORll'Y unaecured claim:




               -...
               Da.a.if ... c::lai,,-15..,.a
               I s a,e dliill Sllllj!ldlD oas«1


               •     v~
                                                       ~ - -..
                                                                         •
                                                                         •
                                                                               Slbillfim1llli!lifflla;

                                                                          Otdlg;illlJllmJ aTI!IH"l!II alW[ <W'f a ~ ® m .iijpiieellHQ!ii~ <JI!" <i!i,wrar.e tlhlal! )l®Ji' dl<i!l r:11[111
                                                                         ~ • llffll111t1111f''J:lla1Q
                                                                         •
                                                                         •
                                                                               DdJtsc~pellSO'll(llf~ pjlans.alldoh!l"5lf!IID"IIIIEiJls

                                                                               other. Specify




SallwareCopyr,c;t,t(c) 1996-2019BestCa:.e. UC ___ bmk:ase_com

                                                                                                                                 -                                                                   Page 1of11
                                                                                                                                                                                                B<m Caee Bankruptcy
                                        Case 6:19-bk-08408-KJ                           Doc 1            Filed 12/27/19                        Page 21 of 61
 Debtor 1 Allen Hartman
 Delitoir2 llealla Habna1

            Allirmlnc                                                                                                                                                             $191U11
            ,.,..,,....... ,IPJ Credillllr'!s Name
                                                                                                                         Opened O!fi18 Last Actiw
            650 Califomia St Fl 12                                                                                       9118119
            Sau Francisco. CA 94108
            llilJllllltiler SM'll'll'Oltf Sllille~Coille
            ~-=-Yldlhedellr?Ot,eo.iome.

            •   Detu1or111J                                             •""""-
            D Debtor 2 on~                                              • Un\1quic:lated
            0 ~ f armdl lIJlettJam,- 2<lllll11!'
            0 M llm!E:i l!llllll" <Illl l!rie iltt!!ll!IIJnrs mlll: ~
                                                                          -•-0,......
                                                                        •--
                                                                        -          ,.,.,. ___ _

           .-
            •   Cllecll . . . . dillll . . . . ;11

            I s the clafm subject to offset?



            •
                .,
                Y~
                                                                        • - -• a-..goutof .. ,...,..... . . . . .ea,....1.orlhorl:e .... ,...ddnot
                                                                        0Qt,1gao
                                                                        report as priorlly claims

                                                                        0   Dela im, ~ ' ° ' " ' e r ~ ~ ami1 allB' Sllfnliarr debds




.,
            -·-
            Ar Resources Inc
            Nonpruily Credilo"i Name

            Blue a., PA 19422
            IIIJJrmittler Sll:M:!ClltJ SllalleZt~~
            Wllo iiDaued die mbl? Cite:l '1lll'III!'
                                                                        t...14digib ofaccountllllfflllff

                                                                        ... _ ......."-•&•""                             --,
                                                                                                                        6890                                                    $1,098.00




            •   Debtor 1 onty                                           D Contingent
            Qllleil!ttgirzM~
           • lll!!!ID:la,[~aJlll!IDeblr21Gm1J                           •--
           • Atller.Mlo,eofl:ledellibsandamtlffla                       •--
                                                                        -••--•-•-~-•r--••odod,_
           • Checl!.•tlliil,dilllliir, ...
            .....                                                       •
                                                                        • --
            .
                                                     il . ,     enily
                                                                                               agreement°'
                                                                          Obl\gati()ntl arising out of a aeparation                              lfworce the\ you did not
            lslbedlills.illjed:IDoas.t?                                 ~asp!D'ifrd'ailln5
                ..,                                                     0   ®alms, it, Jlll2ffl5!lllln <Ill' IJlllJ]fitl-snmq lllllam, ~ <Jldller :811111llilt ~

                                                                                                   ~ - AIIDmet E.• •.., ........


                                                                                                                        __
            Ova                                                         • OIiier ~                 Pt,0Je11·aua

..
           -·-                                                                                                                                 ,
           Ar-Inc                                                                                                                                                                 $261JJO
           llilm11pmlllllilJ'Oeilllmr'!s !Nl;me

            Blue Bell. PA 19422
           lbtmerShetC.,SliEZJlllQm
           Who Incurred the llebt? Check one

            -~~<lllll11f
            •   llllat!tmrr2'11ffltW
                                                                        •--
                                                                        •   WlllffllUillatl!IIII

            ODelltlalriilrll!l~lmi,
            0   Atleasl aneolb debl:na'ld iRlller"
                                                                        ,_-..,.......
                                                                        •       _,n,,.____,.,. -

           -DCllecllfU..d;llffllsfora ~

           S a.dlii191,~IDoa.t?

            •   No
                                                                        D Student loans
                                                                        Dm11111iltllUmlSollll!ll1111J11@.tr<tdla~1t111114...a,11e1u<llll"«ll~tthili!',llll.lltrdlllllmlllil
                                                                        rqi,mrn..-lllffllllffitjrdalTl!R!i,
                                                                        0   VleMs, bpen5ll1lrll Q I ~ pao5,. al'lllll lidlll!lf SlnB°dl!bS

                                                                                              eo.ctio11 AIIDmey Emrgncf lledicioe
           •    v~                                                      •   Other.    Specify Profee&iona




011aa1 Form ,116 EIF
Scftw,n   Copyngtrt {c) 1996-2019 Best Caae, LLC www.beslcase com
                                                                                                                                                                              """""'   -
                                                                                                                                                                                 Page 2of18
                                       Case 6:19-bk-08408-KJ                                 Doc 1                  Filed 12/27/19                                  Page 22 of 61
 DebtDr 1 Allen Kartman
 De!tmr 2 I lealle Hain...


 "
          __
          4315 Pickett Road            ..,....,.
          llltmmt:'9lree!IIOl!JSlilEZil!I'~
          -..,-.....a.edl!llf?Clfrler.ll.<!illle
                                                                                                                                          Opened 07M9 last Active
                                                                                                                                          10I02119
                                                                                                                                                                                                                   $11,ll1UII




          • ClelilD>"~OPf¥
          •
          •
           0
               Debtor 2 only

               IOle!!!lm,r~i!fllllllllllsb8lllr210l'Tt'f'
                                                                              •~
                                                                              0
                                                                                   o-
                                                                                   Unliquioated

                                                                              • awm•o•w••••rn,,.__,._
                                                                              ,,...,•


          -...
               Mtlemtt<Dllle,l!l'i''tllie:~allllll~
           OCll«llil._diliaiiaba
                                                                              •  - - a..-.g 0111:da .,...,.., .,g11:e•e•..-diwuJa! hil:,uu !Ml not
                                                                              • ObigA(iits
          I s the claim subject to offHt?                                     report as pnortty cl.aims
                                                                              D Ddill!, ~!ll!""l'orn r c r r ~ ~ ilfflll! llllt!er$llllllllill°llllsl!J.
          • v-
          ~Egg_-----                             ---                                                                                                                                                               ,10,341.00
           ~               Credilot's Name
          POBox:an.5
          -.u:753211
          ~SlilfflllCi--SllalelipC<tmk
          Who IIIIQllftlll Ille dl!IC? Clt!edl ooe




          0
           D Deb1or 1 on1y
          • Debli!II' 2 oot,
          •

          ....
               iDIEl!ltlllir~amill~2.IMIIIJ

               Alt ile9!ll one d W.e C11e1bPs il!ld .nllllef
          0Clledf.i1._dliaiiaba o,_ __,...,,
                                                                              •
                                                                               o-
                                                                               D Canb'nuent
                                                                              • ....-
                                                                              •T,..or •-=--~-,OBTJY--•odod-
                                                                              0 --

          ....
                                                                                   Obligaoon8 arising oot of a separlltion agreement or divorce !hat yuu did not
          llillliecllill ~ I D o a . c ?                                      ~-~d'airll&




                                                                              ·---
                                                                              Ollll!!t!tlstlOl~<l!ll"~llfgjl!IIIWRIJ, ,aml!<lllllrer"ill!lllllar<lllellll!I;

          Ova


          cap;mlOneBanl<UsaN                                                                                                                                                                                        $3,658.00
          INlnmpnl!ll!l!W o.edllmS llbl!llle

          Po8ox38281
          Salt Lake City, UT 84130
                                                                              ____ ......                    __,_,,                      Opened O&f15 last Active
                                                                                                                                          101U3119
          JuffJeJSbee1Ciy5'E~COde
          Who lncwred the dabt? Cheek one.
          • iDlfmlllrr~Olll'11f
          -~21Ilm11f                                                          •    -
                                                                              • lll1110111JWllllalelll
           0Detrilllr"1;Jllll'llelmr210lr!Mf'
          0                                                                   •
                                                                              TJPe- • -~-..,..,.,.,n,, •=•••••u••••'"""'-
                                                                                  ofMW



          -....
               Al least ooe of lhe debkn and anolher

          0    a.dl.ilaiadiliiaiiabP                        eO•--••t~f        •0 ..--
                                                                                 Otllgiill!ll!la; illll5111Yll   <lllllli IIl1f a ~1Dr11, ajiii:iel1ii1t1;1li~ <Ill! il!l\.llllll1m' IJlla(I W!l>II' <ttlml ,:im
          l s~dilia,...,.,.IDollul?                                           r,ep;)ll1!a511"'11111111Jde11!11'15
                                                                              0    Debllib i e - or pdt-srtanng pa!& ill!ll!II (d!er"Slllnbr debls

          • v~                                                                •    other.Specify            Credit Card




Software Cr;,pyt,gh! (c) 1996-20198est C-, U.C - - bllslea!le.com
                                                                   !lrfee+• EE: Cftdlols . . _ Hiffto re ,                      wad Qailln5


                                                                                                                                                                                                                   ---
                                                                                                                                                                                                                    hge Jof11
                                          Case 6:19-bk-08408-KJ             Doc 1               Filed 12/27/19                      Page 23 of 61
 Debtor 1 AIBI Hartman


 ..
 Oebllmr 2 1lealla Ha,i bilal

         -OneBankllsaN
         Nz»ipilll!J Oa!ib"s fDllRe
                                                              ..... llilglbofZU..--                            1. . .                                                    $1,7114.l11

                                                                                                               Opened 05/!4               lnt Active
         Po Box 30281                                                                                          10/14119
         Salt l.ae CilJ, UT 84130
         INhilnber Sbreett Cll!f SlliiE .lip ICollllllf!
         MDillcanaftlredml'?CIPliedt:ome
         •     DeblDr~         Inf"                           •""'-
         D Debtor 2 only                                      •   Untiquldated
         OIDl!ll!ttmrna11111:~2<011niw
                                                              •--
         0     MtlM!t<m11e(lll'ltltte<!l!!ll!ttorr$allll!l~
                                                              ·--··--·---•n••---..-
         .-
         0Clled:i1._ca..a1ora _ _...,
                                                              •    --
                                                              •report~                ~ at a sepa.:.-,n ._,,co.811..ll" lhon:e Id: ,ou lid not
                                                                                  --.;i
         I s the clarm subject to offset?                            as prtorily claims
              ..,                                             • Debs IPBffl!llll'llrh ~ ~ amldl ~ simnllar
                                                                          II!)           IDI[                                                 IIlmll5


         •-
,4.9     capital One Bank Usa N                                                                                                                                           $846.00
         Nonpriority Creciioi'"s Manie"- -
                                                                                                               _.,,,,.___
         Po8o&30281
         Salt lae CilJ', UT 141:ID
         NwrmCerr Shel Cify' SliE .lip Cale
         Who in;;unwd a. debt? Chea[ one..
                                                              -----------7                                     !1123119



         • Deblor 1 Ol1ly                                     o.,.,,,._
         • ll.1l!':it!ttmr 2 -tll!ll!J'                       Oi!im1qiu~
         ODelilllotr~anllllDstltln,r2Wlt                      • D..-,
                                                              T:,,- of---RIORITY--•~od.,,_



         -...
         D At. ileaR cne cll h! delllln and ilJIDlllerr
         D Check If this clalm Is for a community
                                                              •--
                                                              OObigaio,oa:illlllg<OUl!a#asepa,~agr.ee.1111!11lt(lrf"lihurce/llil!!IDl'di:IIO!UI
         - -ai..--.-.:tD.-..o                                 ~-Affllll'llfdl;lln'l5
                                                              [ ] ~ tto, IJelT!li«lllr 1llr ~~ ~all$ 4lfllllll llllllnerr illfflllt;rr ~

         •     vs

.,                                                                                                                                                                        S787JJO
•        -OneBankllsaN
         Jlb,p,l!!fflilJ Omilo:rl''s flialr,ne

        PoBOll:30281
                                                                                                              _...,,.__......,
                                                                                                              1W2&119
        Salt lae City, UT 84130
        Number Sb"eel City Stati:i-Zlp Gode- -                As ot the dale you        me, the claim 19: Check all that apply
         . . . . . . . . . . . . ~Citnalt<mTle
         Dillll!!lmlDr]<Ollnlf
         •     Ctel!mr":.><Olfllt                             •--
         D DebtJr 1 and De1JtJr2 onr                          •-
         D At leasl one at lhe ~ ar.i anoa-.e,-               •-
                                                              TypeofNOHPRK>RITYunsecwedclaim:



         -...
         O c.a: i i - . dlil9 ils lor a
         l slhedaaMtljedtooa.t?


         Qy9
                                                              0   5lliir!llm! llllam,
                                                              D Ol!DI~ ii11151l!;i<l]ljill(lll'I ii ~ m l l 1 1 i13ftlliilll;l'1tl0lr ~~ttlrlal!}'l!IJJJ <!Id 11111111
                                                              Iepma5pn.tyc:bf11S
                                                              Q Dellf5-, pen!1101'1 OI pulil--5halflg plans. and alher Slfl1ilar" debts
                                                              •   CJh,o- Sr;,edy        Credit Card




Clffl:,a!Form105E.!F
Soltwar'eC~ (C) 1996--2019BestCase, UC ·-~-com
                                                                                                                                                                         -~-
                                                                                                                                                                         Page 4of18
                                Case 6:19-bk-08408-KJ                         Doc 1               Filed 12/27/19                          Page 24 of 61
 DebtoJ 1    AHen Hartman
 Deblm2 llealha Habiia1


         Cenlr.1I Florida Heart Anoe                                                                                                                                               $1111.111
         No.,.ollW credib's June
         932 Saxon Blvd
         SmeA
         Onnge City. FL 327&3
         NJlllll!lllevSh!d:Ot,SllileZi~~
         ..., ___. a. dlbt1 Chedi. (lrTe
         0   Deblor 1 only

         •                                                      •-

                                                                                                                   -
             DeblDJ2only
                                                                •-
         -~~:illmll~'llllfflllJ
         0   Mtllmalt~d!ll!elllle!tttlillSaimll at!lll!lllrer
                                                                •~-
                                                                T-,peafM                  sun


         -....
         •   awa.W._daiaiisba

         l stheclalailalbjBcltooffset?
                                                                •   - - arising
                                                                • Obligations
                                                                report a s ~              daims
                                                                                               out of a separation agreemenl or divorce that you did not




                                                                ·--
                                                                0    ~ tic, ~ - I I l l l ~ l l l l B I ~l;im5,. ~<!ldtlll'I! $111ffllllilr--

         •   Ys


14.1
 2                                                                                                                                                                                  $50.00

         7 5 9 - Sb..__NI _ _
         N!Jrm!llefSlileell:OIJ Slae Zip C4lde
         Who incvmld the debl7 Check one.
         • Debllo!"1only                                        •""'-"
         • ~l'<lll!TI\j'                                        0    ll»ml.~
         ·Oetiml"~arrll!lllellm"2fflY-
         D N.liEall!:Ollle ofh! ~ a n d am11er                  •
                                                                T,..-
                                                                    ol,._,kiORIIY --,•••..
                                                                                         •-



         -...
         D Cheek lfthltl clalm1$fol'a community
         1 $airm.,,.a,lijKIID.,._.,
                                                                • Student
                                                                0
                                                                                loans
                                                                    Oi!illpml!ISaimffflJ ®'111.mfa :lejiiiillhiNlilllrn .aJlllli!il!IMii:11 ~ IIIJI ll!l~!llat)'Wl idfd ll'llff
                                                                rrepmrt!SIID'flllll!llfd.ilirt5




                                                                ·"""-
                                                                OiDe!llli51lCiiµll!!llllllllf!lllilll~ll!lBl~illl!ldldu!rlil!ffll'llill!del!ita

         •   vs



"
3       Cenllalflarida REgilii... Hos
        . ,.....1111t Oallllwis lil;ll"'1e
                                                                                                                                                                                     $11.00

         1.t01 w. Seminole Blvd.
        .~Fl,32771
         Number Street City State Zip Code                      A. of the data you fllll, the claim Is: Check all that apply
        . . , _ _ _ . . . dl!llt?O!Bct.ll!llle
         D[[lldllmr1<Jll!Tiif                                   Oc.m,_.
         •   Die1110ntr2@•!0f                                   •    l!fflllqwllliallll
         • Dellb1;n1Dellb20filr
         • At least one d Ille debtors aro anolher              • -of
                                                                Type        NONPRfORtTY unaecun,d clafm:




        -....
         0Cliedlilf._dliai5..-a - - - •

        1 $1lledilillsajKIIDoa-r?
                                                                0
                                                                •
                                                                    5lbil!!elrtl lnl!ilfi
                                                                  otilgillmlTIIS illll!lllllll <!IUlll IIl1f a ~ " iljjllil;iclllll\Bl!I! {[Ill itll~ 1ltlilCI fl)IJiJ i!lldl ~
                                                                ~-?Jlllnl1tja,1'5
                                                                0 DelllsbpeDSl!lR a pltJIHllamg pel5.. andOIIB"smllilJdebil5
         •   v~                                                 •~-Spedy




~ Copyright (C) 1996,.2019      BestC-, L.LC www.besb:Mfl com

                                                                                                                                                                                  ---
                                                                                                                                                                                  Page 5ot1a
                                     Case 6:19-bk-08408-KJ                          Doc 1               Filed 12/27/19                           Page 25 of 61
 Debtor 1 Allen Harbnan
 DelJb" 2 Her.di• .........

.,        Dept Of Ed!cafi,,,,11'11eli1                                                                                                                                        $33100
•         Nu11p1ollt' Ctedb's Narre
                                                                                                                        Opened 02/08 Last Active
          PoBox:82561                                                                                                   8115119
          Lincoln, NE 68501
          INIIIIIIIRl!erSln!!i!ttOl!f'Sllin!,Zi!P'Q::de
          IIIIIIO---UWdel!C?Oll!di-(lllle
          •   Oeblor 1

          DOelllor2ony
          •
          •
                          any


              lllle!llllmr~aMJllllleibllor"l'm11g
              Mt il?s9tt airire ,ml ! l i r e ~ ;Jmdl ollmt!llller
                                                                     •"""'-
                                                                     •
                                                                             -... ____
                                                                         Uniquidmed

                                                                     ,_-.......... ,,.,
                                                                     •

          ...-
          D Clledl. il._cliill Bfllrill                              •   Sl'merlllllill!IIS

                                                                     D Obligalion6 arising out of a ~ • ayreer11e1rl or divon::e fflill)'OU did                      ll(J!
          I s the ciaJrSI subject to offNt?                          report as priority claims
                                                                     0
                                                                         oo.,-
                                                                                - __
                                                                         IDeatts lllll llPl!ffllSllllll!l@r~IIIIJII pa!l!I; anm11 imltre1"s1111111ar idl!!!ll:ttl;

          Ova                                                        •
!4 1

 '                                                                                                                                                   .___                      $45.00


          Po8o&ll25&1
          ~              NE 615111
                                                                                                                        .,..,..
          Number Street City Slille z., COde
          Who incurred the debt? Chedt one.

          •   llle!!lttmr~m1w
                                                                     •   -
          • Dettmi-2mi,                                              Dlllmh!!IJII~



                                                                     ·-----~-~-m~T
                                                                     ·--
          0 OetiDr" ~ 3111d Oebb"2 onir
          D At least one of the oebtors anti another
                                                                     •-                               llftNCUl'8ddaim::



          -...
          O~il-.cliilliisfllr.111 _ __.,.


          ....daa~-......,
          •,~
                                                                     •   IOlllllgatllmlr5~1111J11IDIJlllilllfiill~iillJlrlltlcrill'iN~<!IIr~lllllllttlettliUltPIJddimntt
                                                                     ~-l!E'llllilll!tidlilme;
                                                                     D Detlts 11D ~ 1111" l?d~111g _ .
                                                                     DO!lier.Spedry
                                                                                                                                  ilJ1'1I dll'r" tlDIU' M-.



                                                                                                Educational


•"        Disco.er Fin Svcs Uc
          Jb¥1011tfCn!dior"5Name
                                                                     ........... ~ - - -                                7121

                                                                                                                        Opened 12115 Last Active
          Pob15316                                                   Whal -         th& debt lneufflld?                 10111M9
          Wilmington. DE 19850
          llllinm1lier :5ttRa'lt Cltlw Stl.me Zi!PJ ~
          . . . . . . . . . . . . tlllllll?Oed.illlllle'

          •   IDeli!ID>'~iain11f                                     o.,.._
          •   DetllD" 2 any

          00ebb"tand0elllor21l1Vf                                    •-
          •   M11!.'9!1!Gme«l1Fllhe-anmll amtttner
                                                                     •  -
                                                                     T,..-at•m,.,,oa•-•••••'•--"'"'-
          -...
          •   Clm:l ii . . . dliia 15 ... ,111

          l s9wdlill'ISlltljed1oollsel?


          • ,s
                                                                     • - -
                                                                     0 Odgallorl5   aJ15111g lDllllcl a separ.m!II, <9-iiellll:or lho!ce1l!Bl}l!WJ !lid ooll
                                                                     ,eport 35 pronly clwns
                                                                     D 0etits to pension or profit-shanng p1ans. and otner similar oet11s




So!!ware Copynghl (c} 1996--2019 Best case. LLC www ~ - , : o m
                                                                                                                                                                             ---
                                                                                                                                                                             Piiplol"1•
                                          Case 6:19-bk-08408-KJ                  Doc 1                   Filed 12/27/19                              Page 26 of 61
 Debtor 1 Allen Hartman
 Det!mr2 llaallm Haalnwa


 "'      llmcowe<Fin Svcs Uc
         Nu ..u.,- CrelilDr'"s Nilme
                                                                                                                          Opened 02/17 Last Active
        Pob 15316                                                                                                         1Dl27H9
        Wmiia.ytu.1, DE 19850
        /lliJillnrlbel' SireelJ:Citt, Sl:til:EZll!l'Omile
        Who ilJaWned the debt? CJiedk Ol'le

        •    Deblor 1 only
                                                             •  -
                                                             • Um:pimul

                                                                                                                         -
        0Deuu-2My
        •    llll!!!!!tt!m-~allllllllllabttrilr'111ll1111f
                                                             T,._.,., !Rn
        • Mleallt!W1e'1lftrieilllelbttinrsamtj~              •--

        ....•-
         OCIIKll.illtlisclliillisfora                        D SIJcllerlll: IWIIJ
                                                             D Obligations a-ising out of a sepa,alir.Nr ag1een1e11t ordMln:e lhatyou did not
        l s the claim subject ID offsat?                     report as priorily daims
                                                             D IDdiill. tm, fll'E"'lllllllll1 w      fllll'lllitl-~""!11 q)jillll5.. ill!Plli <Ildtie, snrinllatr <Mfll;
             Yu




                                                             ___ ____ ___.,
, 4.1
 •
                                                                                                                          --·
         EastemA<count-                                                                                                                                                           $53.00
        ,._,_
        llilDrnilmi1I0:11Jil' OrtMllli!r/'$ llill;mle

        Sandy-CTllli482
        ~Sliieel:OifJ'SllaleZlpCOllle
        Who lncuff9d the debt? Check one.

        •    Detlto,"1only

        •    lllfitlllnlr2@11,•
                                                             •   -
                                                             • IUlmlquadille!!I
        Dlleilltllllltill!Plli~:t.mi,
        0 All IINll!Olle l[l(tledl!la;lf5alllllam:Jh!I"      •-
                                                             Typeofll(N'RIORll~---IJ'~t Wllnld dailo:


        ....
        ...
        D Check lfthls claim Is for a convnunlty
                                                             • --
                                                             • C!tdigat.i,•            .!llllirlTg od: elf a :1q1,111.fflD1o ag,i!l!il11te1it m        d!wilm Ila: ym, 11111 a
        15 9e dll• !lilllljed ID ..-.r?                      !fl!ll!ICITtt.a&;lllfllllll1TJ!fdlilJtF&;
                                                             •     ~tDpa!lllilmlll'111fJl!lmftll--slilalTl""!ll llllan5; .amllll<llttln!!rl"smrllilriltll!lt!!5


                                                             •     Olher".Spec:ly'             ........._
                                                                                                Collection Attorney llaHplOH Roads




"•      Ellle gecy lledcine PP,n-~,.,...,.nn
        lfimlpn11111111J CnedillD11"s Nmre
        PO-!W30
        llay1ona Beach, FL 321211
        Number StlV8t City Stale Zip Code                    ,.. ottha        ~        you ftkl, tha claim Ls: Check 8" thatappty
        . . . . . . . . . . . tlllll?Ohed<IIll1le.
        •    IID?mttnn TIIIl7Tl!lp
        • ~20l'lllf                                          •--
                                                             • ~l.da'd
        •    Deblor 1 aid OetJIDr 2               on,
        D At lea!ll one at the debb"S and anolher            •
                                                             Typ,t-
                                                                  of       NOHPRfORtTY unsecured clalm:




        -....
        D Qed.if._ dliill i5
        l sO.dliillfillllj,ctloollsd?
                                                  ..-a       051li.mtttilcans
                                                             •    ObllqllilllbDtlls atm511111J11,n,ull <!lff a ~1!111'" aJij,&IHllali~ m 1!11~ 1llrlat j(llllJJ 1!11~ n1nttl
                                                             Al!!l)lllrl!.- PIDlltr d.1lmll5
                                                             D lleb'5 t, pel15IIJII or pigll-shamg pians.. an:I oher"simlarrdeblls
                                                             •     Othe,- Specify




Sdtwa-eCopyr,ghl; (C) 1996-2019 BestC-, LLC - - - oom
                                                                                                                                                                                 ---
                                                                                                                                                                                 ~7d1a
                                             Case 6:19-bk-08408-KJ                            Doc 1                   Filed 12/27/19                                Page 27 of 61
  Debtor 1 Allen Hartman
  lletm'"2 lleallaer H.::allaa~


 "'                                                                           Lat4 ..... a f ~ -                                          0013                                               $9,793.IIO

                                                                                                                                          Opened 03/17 Last Active
          Pob60610
                                                                                                                                          417Af19
          ltiwrisburg,, PA 17106
         1111.mtbe" SteettClt, S.lipC@dle
         ..., illameddle debt? Cita::t; IOllle
          0De1J1Dr1ony                                                       Deooo,,,,,,i
          •    Debtor 2 ooly                                                 • u~lidmed
          •

                                                                             ·---
               llllfll!tltnr~:illl'llllllllBl:i:ttrITT2IIllTl11,f
          •    Mtlifal!tmeallltltieiM1lmr5,ngj~
                                                                             •--
                                                                             TJpll aUJCI I•               Q311T




         -....
          00ieel;i1W.ct.-iil•a---•
         . . the dun soaject.to offNt?


         Qy5
                                                                             •  Obligations llfisirlg OU!: « a separati(Jn agreement or diworce lhaf you ditl 1101
                                                                             report as priority claims
                                                                             D llllsbos tlO> lll'ft!IISIIJr.ll lCJf llll'Ili!IHll!&llJlm; !Ill--., anmll lillll!lBr '!iilllllllm< ia1!!11$

                                                                             •"'""'-                         Educalional
 ,,
                                                                             ____ ..._.......,
                                                                                                                                                                                             $6,718.00
 '
                                                                                                                                         Opened 11Wt0 Last Adille
         PGb&D&10
                                                                                                                                         417Af19
         tlarrisburg. PA 17106
         Nl.mber 5t1eet Ciy Slate qi Code
         Who lncumild the debt? Checi< one
         Olllle!ilm!r~~i_.,                                                  a,_._
         •    IDl!!!!lltmr20,,,o,                                            0   Ul!Hllqlllldillerill




                                                                             ·--
         0    OeM;w t ill!ld Debb" 2 m!f

         D Al !east one of the debtool and another
                                                                             •
                                                                             .,..-...__._
                                                                                     .......rn,,,.-~~-,. . . -
         -...
         • c.:.i.•-..c1.-••a
         i s ~ ~ ~-cia!Nl?
                                                                             [ ] Olbllgilllillll5aitlll"l!ll lmlillalll a l l ~ " ' 4reene11ft...r<llillllllm:etltlll!WWJ ~ -
                                                                             ~ - R!fflt!illll!J !Clla1111$
                                                                             D Oe!IBIDper!l!SllllTIIOf             ~mg.,.                           arMI dher"Sllll!Hlardeitlll!,

         • Y~                                                                • Other. Specify
                                                                                                             Educationaj

,"
                                                                                                                                        Opened 11115 Last Active
         Pob60610                                                            ffll8fl -        the debt ineuned?                         4124/19
         Harrisburg, PA 17106
         ~Slt1H!!Cl11JStia.2iplClllll!e
         .._. ....... ae..-?Ol!edme
         •    il!etttbr 1     IDlmlf
         • Detm-2on1y                                                        •   --Ned
                                                                             • ......
         DDebtortilildOeb1Dr2oolr
         •    litl:lleast! IQ!!Edl:ll"lttled!!llltl!m!i 31111111 anmdl!!BI
                                                                             ·-. --...~----. --·-·-·-
                                                                             •-

        -D a.ec:t; ii._ diiii-. a • a
         i s1hedainl~IDaa.et'1

         •
         Qy5
              No
                                                                             ·~ll:llilrl!5

                                                                             0   ~ arratgowl cf a
                                                                             rep;)ltas poonlJdians

                                                                             D
                                                                                                                             sepa..-.,, ..gree,,1.,,11 o r ~ l'!allp, di(! ri¥ll
                                                                                 Deb1S to pension or profil--llharin plans, ilild 0tiler similar debls



                                                                             •"'""- Fdl•:alii•--


SolMauCDP)'Vll(c)1!196-2019BeSICase,tLC _ _ beslca!lemm
                                         Case 6:19-bk-08408-KJ                     Doc 1               Filed 12/27/19                           Page 28 of 61
     Debtor 1 Allen Harbnan
     IDetlllDr 2 1lealla Hain..•


     "'                                                                                                                                                                                $3,924.1111

                                                                                                                          Opened 03/12 Last Active
           Pob60610
           Harrisburg. PA 17106
           INhilmidler Sll!eiM Cll!f Sae, Zill!' OOOle
                                                                    ------ilicwnd?                                       412A119

           Mio inaandthe deN? Chl!d.one
           •      De1Jn1on1y

           •                                                        •   -
                                                                    • ll•Wquidaled

                                                                         -
                  Debtor 2 only

                                                                     •~-
                                                                     ·--
              DiOlel!El:l:ilir~am1111fett!ttmr:;llll'll,-
           •      At1tewt1llUlla"o11tttre~3llll!I~
                                                                     Tw.eo'M                  Nit


           ....
           0Cbec:lil._cllllliis.,..a - - -..
                                                                     •  Obligations arising out ot a separation agniemeflf Of dlwortle lhat you Oid not
                                                                     report as pliority claims
                                                                     0~tlll>~allll1<lllf~mrJll~atll5, ~lldtu-5IIPl!llillCalle!I$




                                                                         __
                                                                                                Educational
 I 4.2
  •

           --·                                                                                                                                   ,,.__
                                                                     l..ad.-4 dilglls ot aca..t -                        0003                                                          $3,722..00


           Harrisburg. PA 17106
                                                                                                                         412A119
           Number Sbeel:Cl(y Slille q)Code
           Who lneuffed the debt? Check one
           •     IDlE!l!tm!r~<mni\;'

           .IClle!l!ltm,-'Zooilf
                                                                    •--
                                                                    •    II.Jlr'jlqlll~

           •

                                                                    ·--
                 Dellm"~anld.Debloil"2Mlf'
           D Al least one of the debtors ;md another                •  - RiiOiGl1' ___..dliffl:
                                                                    TypeorNOM




           -...
           0cr.dl.it._cllllliistora

           115 . . clla, ailjldlD..-..0



          • v~
                                                                    •    IOOlpilmlrs.a11111mrJ11 ll/liitl<Dll'a ~llll" 4flll'ltilill:lli~llllfillllilllmEtfmltWllIIIJilllllli rmIJtl
                                                                    ~-11111fl1Dlf1Ff (jYl!ml\
                                                                    D llidmllll:pell50'llurr~IJDll5,,;Bl!dellle"!lma"deltlt5
                                                                    • Other.      Specify
                                                                                                Educational
'2
                                                                    ...... . _ . . , _ _ _ . _                          DIID7
 '
                                                                                                                        Opened 11113 last Active
          Pob60610
                                                                    When -         the debt tncumKI?                    4/24119
          Harrisburg. PA 17106
          llillllmrtt!l!ISmele!tlCl~ ~ll!ll'IDnlllle
          ..... _ . . . . . ...,Otredt.mre
          • ~ffU!illlf                                              o.,,._
          • Deblor 2 onfy                                           • u..q.dJledl
          • Detu"1anllletllor20Jlly
          • AltlimS!<tllllll'e<fl11"!11JellllBblmrsan«l'amdlrie'T   •  -
                                                                    T,..otWWWrm;,                                 ...-
          -....
          0     Cbec:11•..,         diiill i5 tor a m _ _.,


          l slllec:lan . . . . . lDoRMI?


          Dvs
                                                                    • ~ ll!!ams
                                                                    0 ~ a1JS1J1!1 ootol ;I sep;.alu11 iyetillell.Olfdr.ioolce hlllp: 1111d 11n
                                                                    lel)Ol1aspnontya.n5
                                                                    0    Dehm to pension or profit--shaiillg plans_ and other similar debls



                                                                                               E4w a4i.•d




Softww9 CDJ¥iltll (c) 1996-2019 Best Case, LLC www b89ltau can

                                                                                                                                                                                       ---
                                                                                                                                                                                       Page 9ol11
                                 Case 6:19-bk-08408-KJ                           Doc 1                 Filed 12/27/19                            Page 29 of 61
 Debtor 1 Al._. Hartman
 DelltlDlr2 Hea1t1D1 Habaw1

.,
 •                                                                                                                                                                                         $3,&0I.IIO

                                                                                                                         Opened 04/14 UISt Active
         Pob60610                                                                                                        4/24/19
         Harrisbmg.. PA 17106
         ~ SlJel'tt Olljf Sllft Zl!P' Clll!IE
         Who~tbedlbl?Cbedl<one
         •   Detlb'"1only
                                                                  •  -
                                                                  • Unktllidaled

                                                                        -
         •   Deblor 2 only

         •

                                                                  ·--
                                                                  •~-
             ~~..ml!IIJldDmlr'liamtW
         • M lial!l!I   <Dl1le :llf! ! I r e ~ a!8DI ;mrmttlier
                                                                  Tffl,oJIWWW                )ialY


         ....
         OCJediittisdlialSD• _ _...



         ..,
         I$ the dalm subjed ID offset?
                                                                  •   Obligations arising out of a separation agteefl"W:llll CK diVome 1hat you did JIOt
                                                                  rec,o,t as ~ dllimS
                                                                  [ ) ~ tilt> llll!ffll!lillllTll l'llf ~II-Sliliffl!lllll ~alfl5. a1Jllli ID1l!rll!IT Sllllllltilll ~

         •   Ye




         Pob&D610
                                                                      -
                                                                  •"'""'-

                                                                                                                         Open,d03117 , _ _
                                                                                                                         4/24/19
         Harrisbmg.. PA 17106
         NI.IITtlel'" street City State q) Code
         Who incurred the debt? Checx ooe
         • ~1~w                                                   OII'milrmJllf!IT!l
         ·~2,l!ITTg                                               0   IUlll1lq&11llllaleul

         0   C1eitibr ~ and IDeblDr 2     oo,                     •
                                                                  ,,..-
         0


         -...
             At least one of the debtmi and ano1her
         DClleicllif-dlia9D•

         l ls'aedliiil9sailljKl1o..-.r?
                                                                  ·-- .. ,_.,.
                                                                             . _.,.."',.,.,
                                                                               .            unsecml!ddllln:


                                                                  • iOlllJlgalitllllllS an"ffll!ll
                                                                  n1f#mllll•!PfflmratwitlSl111li
                                                                  0
                                                                                                     .ilill <l1ft ,.i ~ ..g,w:ielil! ..nr illlll<llllll2 llhVll ~ illlllll "1!lll


                                                                       DJretltstJ> ~ o r ~ pi;lll!S, a!dlllhl!l"Slffllafdelilll

         •   v~                                                   0    Other. Specify
                                                                                               Educationaj
.,
•        Fed Loan Sen,
         NoillJIIOIIJ' Cledb'S Nana,
                                                                  l..alA . . . ol__.._ ......                            0006

                                                                                                                         Open,dOB/12 , _ _
         Pob60610                                                                                                        4/24/19
         Harrisburg, PA 17106
         INl.iinnrlllll9Slltlfll!IIOIIJSlt.m.liplC.lme
         ..., ___.,. Ale dlllll1 IDiletlt anme

         •        ltlJll'f




                                                                  -. ---~---,. ---~-
             DeO!n, "

         •      2
             Det,u       only                                     •""""-
                                                                  Ou,jq,UJBM

         • DebP"1aodDebb"2(riJ                                    •-
        •
             a.d.--d;ia--a, __...
        -....
             Ml11B2111 l[llmi!!lll!lie~..mll amntttre
        •                                                         •   ~ lil!Jarn$
                                                                  0   Oblgalona. i1!1151119 OiA off o lie(G...,P agieeme.11 or (hore hlll ,m dlll                           !1CI(
        l lsthedailnaqa::llooftsel?                               ~ - pnc,nlJ dams
                                                                  D Debts to pensioo or profit--!lharin plans.                     ano olher similar debb.
         • Ya                                                     Ootre'~it,
                                                                                                Eaw...aliunal




                                                                                                                                                                                           Pa,,ge11of11
~ Copynghl (c) 1996-201\ISest Case, UC - - b8$I08Sll.ccm                                                                                                                            Bes!   c- Banl<n.¢¥
                                         Case 6:19-bk-08408-KJ                       Doc 1               Filed 12/27/19                Page 30 of 61
 Debtol 1 Allen Hartman
 Debll:lr2 llealhe. Ha....,_1

           Fed Loan Sen,                                                                                                                                                 $3,275.0D
           No,,piOlllyCredlb''sJbne
                                                                                                                       Opened 09116 Last .Active
           Pob60610                                                                                                    4124119
           Harrisburg. PA 17106
           l'/IIIJlrffllllStto:leel!OIIJ'SlilEZRl'Clnm
          . . , iillcmffl:I the ddll? Ched ooe

           • OebllDr 1        OJfy                                       •~
           • Det1u"2(Wlly                                                0   Uoliquidated

           DllllEll1trill"r.aB1ltdllCil5:l!IM1'<Ii1111i!''               •TJ'illl'dNOI&
                                                                             IIJl~
                                                                                                    Dml1' _ _ __._,,_
           0    Ml~II[l'IIE<!lll"ttl'ile~ illllldl .itl"mdhe'
           Oa.dl.iia.e&-.stor.11                                         • Sllillffll   lilltilnt
                                                                         D  ot,igalioits arising oot ar a     separaoon ag1ee111e11tor divorce that you did not
                                                                         report as pri,:riy dams
                                                                         0   ILl'ettitt51l!l>pan111mm,:n,r~,m;qij~ ~<llttmlil!SllllllilalrcMtl$



                                                                                                     Educational

 "                                                                                                                                                                       $2.639.00



           --·
 0


                                                                         ..._ _ _ dl!lll-----7                         Opened 11n, 1...astAdill'e
                                                                                                                       4124119
           Harrisburg. PA 17106
           Number" Slree!: City 9im q) Code
          Who lneurre,d the debt? Check one.
          0i!llsllJlmr~<:ilITTI,\•

          •    IDetiOalr2n1i•
                                                                         •--
                                                                         • lllfflllqwmlaile!ll


                                                                         ·--
          0    ~ 1 al!d Deli;lbr 2 Ollly
           D At least one of the clebtofs and c1nolher
                                                                         •
                                                                         Ty  -p e o f ~ ~ c l a i n r .

          -••
           D~•--c1-.a..-.1
          . . ~mlnMl,js:t1Dolial?
                                                                         Di!ll:lll!!iJilll,am;ainllil!llj<mllllillff.,,~41-.a11~""'illl~tllililll)'DIJl'illlillli111mt
                                                                         ~-111111~&-
                                                                         •   1Det1CsllnllB1lllllll!!l:llll"~,r,gplalr&. aldtldlTel"Slll!UdetllS

          • v~                                                           0   Other. Specify
                                                                                                     Educationm

 "'       Fed Loan Sen,                                                                                                                                                  $2,532.00

                                                                                                                       Opeood 1tv10 Last.Active
          Pob60610                                                       wi- was the debt ifleuffl!d?                  4124/19
           Harrisburg. PA 17106
           INlwmilier Sb111!1e!1 Olli Sltalle ZiRI' Cde
          lllm ...-1             *     allt? Oilmll< mne
           OIOeClnlr~«llliOf                                             •""""'-
          • DetJlor 2 any
          • OeblDJ1andOeblDJ2~
          0111t11!.<ssnltlffle<llll"l!hel!ll!!IIJttillraullli<lll!dlEr   ._
                                                                         •--
                                                                         • -........"_'"'~""'--~-                .   -
          -...
          0 a.dl.ii. . daiillil ..... - - - -..

          l slheC-..--,ecltoollset?
                                                                         •
                                                                         0
                                                                             ~ lil!liiM
                                                                            Obigi6D,,1o, .:wsngnul 11)11 a Sqlilll..... , ilijj,et:iii61G.Olfd~ ~ p , ii!kll -
                                                                         repo,t i1$pnooly ctwns
                                                                         D Deb1s to pension or profit-sharing p1ans., and ott1er similar debb
          Dvs                                                            •   me--~~
                                                                                                     &1.w-idi.•L.111




Ol'liaal: Form 106 EJF
Software Copynght(c) 1996-2019Besl CMe, LLC - - - mm
                                                                                                                                                                         ---
                                                                                                                                                                         Page 11 of18
                                     Case 6:19-bk-08408-KJ                   Doc 1                    Filed 12/27/19                      Page 31 of 61
Debtor 1 Allen Hartman
Deb!lllr2 lleada Habiw1


"'
         Pob60&10
         HarrisblSg,, PA 17106
                                                                                                                   .,,.,,.
                                                                                                                    Opened 08/12 Last Active


         ~S:II-.Cdl/Sllalle'Zi!1PCme
         W11D inawred lhedebt? On;k0111e
         •   DeblDr t only
                                                              •     -
         •    DeblDr 2 only                                   • UIWCjllidaled
          Ol!Mtmrrn,llll'GlliDlelbtl:lJr2IDl!IIW
                                                              •~-
                                                              'IJlllevl ..,,
                                                                        • ..._._..,.,,,. _ _ _, . _
         •    Ml'UIIJ<Jllll'll') <llff~dll!ttll!Iln,ad ~
                                                              •
         ....
         ...
          0Clledi10.~istcwa                                        Slwde'lf l,;Dl!5
                                                              0    ()tJfigatiorls ansing         out of a separation ag,een1e11I or divorce ltiat you did not
         la lhe daan subject to offset?                       report as pfillrity claims
                                                              •    ~ ~J1'l!111151mtrn U ~ ! T l l l l i IJ:dill1!1, ami iClllJer SPlllliBIC~

         •,-
                                                                                             Educational
,,        First Premier Bank                                                                                                                                                 $704.00
l
         llilJlrW!tmT:~ Qnedlllmr'!i llll'a!lrre
         3820 N Louise Ave
         Sioux Falls. SD 571rrT
          Number" Street City SlaE ql Code
         Who lncuned the debt? Check one
         • iDlt!lllltmTCQl111!N                               []Ccurl'.tlnrpnt
         • ~2m,-                                              D1L~rtOq111llllall!!dl

         D lleitllmr" i aid DdJIDr 2 MIJ
         D At least ooe or the debtoo; and another            •  - NONPRIORITY unsecured clam:
                                                              Typeof




         ...-
         • a..c11•--ct.-.a..-a - - -
         l s91EIClllil•...-pdlD.-..0



         •    v~
                                                              •
                                                              • --
                                                              ~ o1$
                                                                   Olllll~iJllltlll!IJll"1\llllil!lfill~llll'l"90fleihl6,ilftimr<Jtl~tl1rlal.,pllWJldl<Jti,rn!II


                                                              • Delflls
                                                                        !llllltllllll!J
                                                                            la)


                                                              • Other. Specify
                                                                                        ICltiilmir&
                                                                                  plffllorTI O l l l " ~ f l l g AJllillri5 ami:11 IOitlB" Sl!llflltillrdl!lm

                                                                                             Credit Card



•"                                                                                                                                                                          $7811.00

                                                                                                                    Opened 10'15 last Active
         Po Box 6497                                          When w . . the debt lncunvd?                          11116119
         Sioux Falls,, SD 57117




                                                                   ~-
         INli,m1ilnlBr Sb'8£'!1 Clt!f Sllaae ZiWl IDlllllle
         . . . __... . . tllM?~ltlTR

         ·Dealll'~(Illltlf

         • Oet11or"2on1y                                      ••   Unliql.lidaled
         0   Debtor 1 .n:l Deblor 2 only
         • Mli19!,jJ®'flelClfttlie~~iilllder                  - ..•--N-~-1'1'--•---
                                                              •-

         -.,.,
         • ~•--ct..••·
         l &thedliaSlllljadlOollsel'?



         •,-
                                                              D~·toom
                                                              •   ~ ~ m o! a ~ agreemem or ~ 1ll1lilll p
                                                              report as pndf' dlams
                                                              D    Debts to pension or profit-sharing planS. and. other similar debts
                                                                                                                                                                dd r11J1




Softw9rn Copyngl'd (c) 1996-2019Besl.Case, LLC __,, _ _ com

                                                                                                                                                                           ----
                                                                                                                                                                            Page12af11
                                          Case 6:19-bk-08408-KJ                       Doc 1             Filed 12/27/19                         Page 32 of 61
 Debtor 1 Allen Hartman
 Detmr2 lie.all• Ila ......

 u
 '         Ham--ENT
           Nu,,putl)- Credb"s fbne
           901 Enterprise Pkwy
                                                                                                                                                                                             $5&!1.1IO


          Suile300
          lllampmli,. VA 23666
          1liilll1lllilJe Slmett<Ollf Sll1lle Ll!l>C'1llllll-
           Who illl:aRd the debt? Cbed lOl!e
           0   Debllllf1 oriff
           0Deb1Dr2only                                                •-
           •   llllel:ittinr~,a,imt~:t<Dl!T1W
                                                                       • -
                                                                       Dllli~
           OA!l!fWl[inmedttl!eidl!tlittlllJ'famdlarmttl!ier                             ••e;y, --•mod•-
                                                                       ,,..o1•WWW1MPa•••..
           ....
           OCIIKlla.ca....1storo1                                      D ~111Jam
                                                                       D Obligations ansing out of a separation agreement or lf!VOl'Ce Iha! You did not
                                                                       report as priorjy c::la9n5
                                                                       •   ~111>pe,r!Blllllm<Ii11~1111,11i!dlolll'lli. alfflll!aJdlr,eirslll'llllilrallat$




,,                                                                                                                                                                                           $780.00
•
                                                                       _ _ _ ......... ...mf?                            Opened 11115 LastAdiwe
           PoBml:8218                                                                                                    11M6119
           -.0045040
           Nlffllber Street City ~ Z., COde
           Who lneufflld the debt? Clledt one.
          •    !De!l!tl:riv ~ :rITTn\J•

           •   iClf!Dtb: :2 a,j\J•                                     •--
                                                                       • Umlll!l'II~
           • OelbGnlr,arlldlllebli:ll":200¥                            • o...-
           D Al least one of the debtors and another                   Typa ofNONPRKMfflY unsecuntd claim:



           -...
           •   a.di. ifllaadaMl.1$ ..... •

           Ir, ae dailll alljed ID GIINf?
                                                                --
                                                                       •
                                                                       • --!!W(lfilll®115arri11!'11Tj<nillllia!I oll~<Grn1 oiijjji£1i!!Ui:11IU,nr, r,il~lltra(l Wl)llU,,illl!lnrmll
                                                                       l!epm,1!Zflll11~<tUanrtll
                                                                       •   Oetllls tin pe!l19llillll\ ilW ~1111,11 ~ aiJ!lj «!Ille' SllPlllar demi,

           • v~                                                        • Olhef"_      Spedy         Charge ACC01J!Y1


u
                                                                                                                                                                                          $7.384.00
'
                                                                                                                         Opened OTM4 Last Active
           1415Wann Springs Rd                                         Wb..-. wu the dllbt incurred?                     10128119
           Columbus, GA 31904


           ---------~~<ame
           ~ Slleett Cl~                  9taE Zi~ CJ1idle




          •
           ·~tlll11flt·
           0

          •M
               Deblor 2 only

               De11u1aoitlletlb'"2M1y
                   ;east <!ll!!e IIl!f tllJe ~ anllll amoolrElr
                                                                       •
                                                                       •
                                                                           u-
                                                                       •"'"-
                                                                          - .aw..u•.•--orn, •--••JiiillR'.
                                                                       T,.-of




          -...
           0a.dl.,_dlail51ora - - -

           l r,llwdaml . . . . . . lDollsel7
                                                                       0
                                                                       0
                                                                           '.SlllllEl1tl lUilrl1$
                                                                           Obllgaloll5 arsngW o!' a sepaJilllOro ilil'5ftliore11I ~ dNflooi:E' t!'!aU )'tlt1' dd IITIOt
                                                                       reportasP"lfffCBms
                                                                       D Debts to penSiOO or prolit--sharing p1an&. and other similar debts.
           • Ys


                                                                                                                                                                                           Page 13vl18
Soflwa'9COJ)IOlll'lt (C) 1996-2(l198estCase, LLC wwwbe!llt:ase cc,:n                                                                                                                  Best Case Bankn4>\(:y
                                  Case 6:19-bk-08408-KJ               Doc 1             Filed 12/27/19                        Page 33 of 61
 Debtor 1Allen Harbnan
 Detmr 2 I lealhet Ha b1a1


 •"
                                                                                                        Opened 08/15 Last Active
        p ..0. Box: 3305                                                                                111D7H9
        llec •iifield,. VA 22116
        INlwimber Sreett Ott, SlliRZi!P' Ci:id!'
        Who ina1nm lhe debt? Check. ore
        •    Deblor"1only
                                                        •~

                                                                                                       -
         0   Debtor 2 only                              0Un!ql-d?ted
         •   ~oanrullilll!.'ll[tlrar2<DllllW
                                                        •~-
         DM11a;;ittt=~kil11!1bttinrsiBIITdl~            1r,pul' •Ul • ;:ucnlY


        ....
        ...
                                                        OSlliidtD.lilllaN
         Oa-:tiJa.dallistora - - - •
                                                        0 Obligalionll arising out of a separation agieement or diVon::e !hill: you did not
        istheclaan~looffNt?                             report as p,iofily dams

                                                        Oilllettll,ttro~ll)lll1:Jlll~nn;;llatll!l..i!lllllll<tlllfrer!iirmnltair~

        Dvs


"•
        --.....
                                                        Lat, diglls ot i1CCG1111t ......-               6150                                                       $6,585Jlll

                                                                                                         Opened D!i't5 Lad Ac1iwe
                                                                                                         1W'27119
        Vaenna, VA 22180
         Nlmber Stree1 Ciy ~ Zip COde
        Who lncun-ed UM! debl? Ched,; one.
        0IOlantt!Jr;i;,nrn1i,!·                         a.,__.
        •    Detbtl:nrZ1!llll'f                         OIU!m1t~1,ulllalleilt·
        0    Oetdu' ~ .-1 Cleblbr 2 ,;i,mlf

         D At least one of the debtors and another      •  - NOfFRIORITY Uffll8CUftd clatm:
                                                        Typeof



        -...
         OCNc11.iltllism.1stora - - -

        l s..,dliilllSlllljfd:lD.-.c!'
                                                        •
                                                        • --
                                                           l!ltbll!J;ll<1115<illll!lllrn.;lllliill<llll'.ai~lllllll<4fiiii..,,rtcmrilll~tlliiatWJ!WilllrjirmJll!
                                                        ~•!Pl!UJlllllltdlilrrn'll,
                                                        0   IDellm 111D i;iem111111111 or p i m ~       1111-wa amill dller !iifllllla' idlellll,;
        Dvs                                             • Other. Specify          CrecfJt cant


••      Navy Fedaal Cr' Union                                                                                                                                      $3,087.111
'       Noi,PIOllc,, credlor'$ Nilme
                                                                                                        Opened 03/14 Last Adive
        820 Follin Lane                                 Whan was U. debt lncun'lld?                     10/31119
        Vienna, VA 22180
        1N1wm1e1r 5b1m1t ICltlJ Sllil:le Zil!I' ~
        ..,___...,.,.,~=
        •    Danlmr~GrT0,-                              •"""'-
                                                        •
                                                                                                   .
        0Deblol"2only                                       Unllquidaled
        0[lebla1andDebmr20l\lr
        •    llltllfSltll l(lfl[e'1!tflltie ~anrull ~
                                                        •
                                                        T,.e-
                                                            of a7 F Cc::JN                             .-

        -...
        0Clledl.iJ. . diiiais-il

        l shdaiasamjecttoolhet?


        Dvs
                                                        •   ~1~

                                                        D OblgaliO'l$a11Mll{I OJ.ii 011 a ~ ag,eeo11elf m dto!m:e lmal!Ji!l'!' dlllll ~
                                                        report as prl(QYdilmS
                                                        D Debts. to pension or profil-shariug plans.. and other similar debts




SottwareCO!¥'Q111 (e) 1996-2019 BestC-. LLC . _ _ com
                                    Case 6:19-bk-08408-KJ                            Doc 1                Filed 12/27/19                                Page 34 of 61
 Debtor 1 Almrl Hartman


..'     -c.ut
 IDebeolr2 Heatha H.wbn-1



        Nu,,polly credilDoi fbne
                                                                                                                                                                                           $2,100JII

        PO Box 71202                                               When waa the debt lncumtd?
        a.a.-. NC 2Jl272
        INlw!mtP!!lr $lliett. IDll;f S&IE Zi!ll' ICMl!e

        - - ~ - d e t i t ? Clllemt~
        0Debllo!rt~

        • Det11or2on1y                                             •
                                                                   • -  Unliquidated
        • IIWll!l!l!r,;1111lttlDellOllrr2<llll1ll'f'               •~-    . . . . . .w
                                                                   TJPi!afMW         ....,,,, ___, . _
        0    ~ I ~ (l!l1lll2 illlt" lie Mttofrl; ~ ;B!lmtlt1e




        -....
        Da.t•---=--•-a
        I s the elaim •ubfeci to olfset?
                                                                   0~1~
                                                                   0 ou,g......s i1111!Jlllg llllllf d
                                                                   report as priority claims
                                                                                                                 a iq,1&.-..1 ag,a,,1eil u< lho'ce 1111i11. JOU did 11111111


                                                                   D Deb1s 1o pen!iDI or profil-s11amg p1an11,, an11 olher silllia" debts
        •,-                                                        •    O!f!er Spao~



,
44
        Radiology AssoclaleS Imaging                                                                                                                                                       Unknown
        Moc,p:iarily~~
        Ec:307
        PO Bus. 11984
        Binuinytan, AL 35202
        ~ Slilffl c.,, Sllalle2ip Code

        Who lneurnld the debt? Chect one.
        • De1Jtx"1only
        •
        •
        0
            ~2mnn1J·
            IDett:llcr' ~ a'dl OrealD" 2     om.,
                                                                   •   -
                                                                        o-
                                                                    OIUrnlilljllJI~

                                                                   •Typeat--.lUORln__..c:a...:

        -...
            N. llail!i1t ate 1(111he delJbr5 .ind anuh.'l
        0   Cheek if thl11 elllim III for a eonimuntty             D    Stuclent loans
                                                                   •    (Jl!Dlpllll15 ai,sim; awll 'JJ1' ;II Sqliilidlllll1iL 4,ee,mei111 w1i d i ~ tlhi!tt'fllllU i:111111 ITTl!lll
        l shclllin~ID..-..0                                        ~ ifll;          ~mmtlJI' a:lilu1ra
                                                                   [ ] (l!l!.'lbtlltla,glelT[!ll,r;nHClll"jJllll!!ll~nr;i IIIISllllll,, .arnnllilllllnl'!l"i!imllta!ri!llelt!M




..'
        Ova


        Racl1.angy Sipe("
        ~ Oedlll)Jr's
                                         5 tr of Flo
                                      lbm!e
                                                                   ·°"'"-                                                                                                                  u........
        POBoxll&4552
        Orlando, FL 32886
        Numbe< street City State ·zip Code                         M of the ute you file, the elalm I&: Check .ill that aP!)ly
        MD---' Mredll!IIP.Orem:mre
        010l!lntt!!!rn""11W
        Oi0lellltl!ltr2<rilllli,                                   •--
                                                                   •    ILJlnliqJllllllaell
        • Detmr1 .n:1Debb"20IIIJ
        0   Al least one ol lhe deblors and anolhef                • -or NONPRIORITY unsecured cialm:
                                                                   T)'pe




        .-
        •   Clledl.ila.dilliia& ....                               0 5llllllleritl l!tllall$
                                                                   D OllllhjjJili®• .n!l'"'ll! llllJill <fdl ,a, ~ " " ' " ""!lllft!llllle11ti ll)lf :t!IOOllRl:le tlhliil ~ did! l'!mil
        1 11;1taect...Nllljecl1Doa.?                               rrepori!   ai;   pr.o,ri!J dl;JN!lru

            ..,                                                    D Debt5 ~ per--, or ~ pi,1ns., and o111er _ . . dlell:,!s
        •   v~                                                     •    Olhet"Spedy




                                                           sehedllleEIF:CrecaomMIDHaweUU_ _                             ,._,a.m.
ScllwinCop,ngh\(c)1996-2019BeslC-,llC wwwi-,casecom
                                               Case 6:19-bk-08408-KJ                        Doc 1               Filed 12/27/19                  Page 35 of 61
 DebtOr 1 Allen Hartman


..•      -Up-
 Ddlb2 lleadlel'ltabi.a1

                                                                                                                                                                                   $122.1111
        ffOIIP,Dllt          CredilP"'S Hare
        PO Box 127
        Farmir,sc' le, NY 11735
        ~ Sll!l£'li!!! c:.ili' Slaie Zi!ID Ciroolie
        Mo..nedU.delll?Oiedf.,rme
        •    Detmr1n,rwly
                                                                              •""'-
        0    Debtor 2 Of11y                                                   • Unliquidated
        •
        •
             Dd:ilml1 T, ~ ~ 2®ITT'f

             ,'it! 1191tl lll)llll!' <IJjl tll!le!   ~ a""1I ~
                                                                              •~-
                                                                              lypeof ............     ..,,a,•---·-
        ....-
        0 Clledlilf ... dali9bi11 _ _. . ,                                    •   Slumm1l1!1DITT!i

                                                                              00Jll~arYS111gioolda..,._...,,yee,11e,•,-driorceWdJOllldlllllllt
        hi the ctaim subject to offHt?                                        rep0ft as priority clalmS
                                                                              0   Debts 10 pension o r ~ !)Ian$,, and olhet" sinliar det.15

        • Ye
••
 5      Syncbf,:cp                                                            Lat 4 digits of account number                8688                                                  $3,811.00
        Nonprimly Credo's Name
                                                                                                                            Opened 11116 lalt:Adne
        Po--                                                                                                                11117119
        ~FL328N
        JIIJlrdler Snelot, Silal.- Zi~ Cede
        Who incurtat the debt? Check one_
        • Detlb",ody
        •
        0
            lllll!lt!tt!JiT2(;llllif
            OettJtlct;     1 arid DelbGill" 2
        011111eastt oi,e dfh! deblmSanrll an,h,r
                                                      llllflllJ
                                                                                  o-
                                                                              •""'"'-
                                                                              • llll:Till11111U1lllami
                                                                              •T y p e o f ~ ~ c - - =


        ...-
        D Check If this claim is for •                            community   D Student loans
                                                                              D oein~ 2111'!111rl!II M          OIi a ~.itl®ii; 4iee11n..1a"" ~ llmJII )1®Jll a!lldl rTIIIIII
        a s..,c:n••~-~                                                        ~J!5i!Dlflllll'ilj'ictla1111115
                                                                              •   llllfllilll;tm !IIIM'lllllll IID1"~!119i1Darnl,. ~ llltlTIB'"9Ufll11i;Br~

        • Ye                                                                  •   OmlJeJ ~              Charge AccoU1t


..•
        -
        Po-965005
        Or1ando, FL 32896
        Numt,e,r Sflreel CifV siaile Zip Colle
                                                                                                                            -02/13 .___
                                                                                                                            10'13119

        . . . . . . . . . . . .....,ILl1ileill<illl1lll!'

        • ID'le!lltl1I?r~ml~·
        •    Del1Mr21D111i'f                                                  •"'""'-
        D Debtor 1 and Debtor 2 cnty                                          •   -
                                                                              Ooi5p,,,ted
        0   MIINJII ICffle <!If.~ de!IJttDr<$ amlll amotltte\                 T,._orllONPRIORllY---~.... -

        -
        0Clledlilfai5daliaba

        1 511.ed-.sullteellDon.et'?
        •
        Ova
            No
                                                                              0
                                                                              0
                                                                                  Sbir!lel'II I ~

                                                                                   ~ i!fflilll"li'~!Ilff a sepilFiDIJII, i9ii:it'!lllll!!oll~Dfdtffl'Of! !liat}'l,)I> dlll mil!
                                                                              irt!plllltil$fHJl'ltfdilrlll15
                                                                              0   Debts to peosion o.- proltt-!lharing plans, and olher similar debts




__,,COl¥1!fl!(c)100S.2019BeslC8se,LLC www.beslca58mm
                                                                                                                                                                                  ---
                                                                                                                                                                                  f>9111of11
                                      Case 6:19-bk-08408-KJ                              Doc 1                Filed 12/27/19                              Page 36 of 61
Debtor 1 Allen Harbnan
Detmr2 llealhCI llabna1

H                                                                                                                                                                                                    $615111
          SyrlCblsa111s Club
'         Nu,,po..,.~Name
                                                                                                                                  Opened 03/17 Last Active
          Po Box 965005                                                                                                          10I03/19
          0dando, A. 321196
          ~ Stiel'II Ctt, S . Zi!P' ~
          Who iincand dire debl? Ctledl. O'Je

          • Debtor 1       only                                           •"-
          D Debtor 2 c.-.1y
          •   IOl!tt!ttim"~a1llllllCli!!ttllllr1'@ru\J'
                                                                          •    -
                                                                              m..-
                                                                          ••-•11-0HDOll'r,, ___
          •   Ml!mliililll'lediJh." ~ ;wntll ~
                                                                                              .,.dlia




          -••
          0C11«1;if111itc111ais••

          I s lhe clun IIUb;ect to offset?
                                                                          •   ~1mms
                                                                           D Obligations arising ootcl d liqidldliorr ag,eenter1I .:xdMJfre lhafyou did nol
                                                                          report as priority claims
                                                                          0   Dl!titls 1llll ~ <m< IPM!fltt--sllanll!IJll i,jlalm., iill'lllll <!ldhil,, 'IHTffldl,'lf mlelltt$

          • Ts
,4 4
                                                                                                                                  3227                                                               $785.00
•         Thd/cbna                                                        l..aal4digin,of~-




                                                                          --------~
          /NinJlrWm,m,i~ cr:mtilll!l"5 ~
                                                                                                                                  Opened 1ffll l.aslAche
          Pollox&497                                                                                                              111t12119
          Siom: Falls. SO 57117
          Number Slleet City s.. q)Code
          Who incurred Che debt? Clled,; one

          •   ~ r. UlMlW                                                  •   <Dllnrtl~
          •   ~ 1' o.ll'Tllf                                              0   Unllq1111tllalel!I




                                                          -
          0   De!t111Dl'1i11!11111Deblor20Tllf'
          D At !east one of the debtors and another                       •
                                                                          Type-
                                                                              of      NOlrFRIORITY unsecured claim:




          -...
          • a.di. if . . daia is ....
          I s aedliin~ID 11111.r?
                                                                          •
                                                                          • --~ l ; s d - ar!l!li/11\lP mMl iillf a ~ ® I l l 4llll:iclllleliiU ,,an dlOIJlllll:IE tllrldl!WIDIIJ ,Jthi!I mllIII:
                                                                          ~ iillS p l ! ~ (ClalnM

                                                                          •   Die!l1IS 11[1, ~ iril1" ~~ !Pllillflls., amJli ltdier 511111ll;llrdeltl&

          Qy5                                                             •   Oltler.    Specify' Charge Account


H
                                                                                                                                                                                                     $164.DO
•         Volusia Colny &ac
          Nu,IP'ildJ Oiedu's Name
          POBox23928
          Tampa, FL 336~-~-- _
          Number Slllee! Cifr' Sl:EDp Codie
          -.o-=---ae..aOlrer:lo.~
          • ~~lllllllW                                                    D1Ca11T1t1r:n_;,arr1!
          • Deblllrr2nmtlf'                                               0..,........,
          • Debtor 1        and Debtor 2 only                             •   Disputed
          0   ~11!,,;qj\!llffle<lllli'lie~amdlamollTer                    ,,...,,..._-----n--••'"'"-
          -
          Da.u.ifllllisdliaiil;fllra

          l slbedaiaMllljecl.lDoftMI?

          •   No
                                                                          •   Sl1llrttleTl(IIIJ:Di1m;

                                                                          0 Olblhjj1illoos-mg IOIJlll rtll'f a ~
                                                                          iepll!I as prOlff 001111$
                                                                                                                                         41i1:ti11eillolll



                                                                          D Debts to pension or pmlit-shanng plans. and Olher simlldf debts
                                                                                                                                                              IOO!Cll'0e1lltlllll. ~ dd fflOU




          • v~
              List OUas ID Be NotifiedAboul a Debt That Y o u ~ Listed
5.Usethisp111ge~il,_ . . . .,._,,tobe ....... ._.,-.-~,..-adelll_...,...__,,.._. .. Par1&1or2.For~ila.........,_,411'1CJ'
    la trying, to coDect from you for a dllbt you owe to aomeone ...._ rmtthe ol1g,lnal creditor in Parts 1 or 2, then 11st Hie coDectlon apncy here. Similarly, If you



Official Form 106 E/F
Software Copyright {c) 19!J6.2019 Bes1 Caw. LLC -
                                                             Schedute Elt': Cnnfilonl: Wbo Hawe Unsecured Claims
                                                          bestc:aise mm
                                                                                                                                                                                                    ---
                                                                                                                                                                                                    Page17of11
                                  Case 6:19-bk-08408-KJ                                         Doc 1               Filed 12/27/19             Page 37 of 61
  l1ieimr ~ Alen llarllnall
  !Debnr2 llealla Hall•.a.
    •-ie-ean-icndml"•-,.-aedlllll9t1ta1yaalil.tlllhrls1cw2,•ae
    ...,.._. .... , ..... ia .._.. 1 Ol"Z,, do . . . . . . . . . . . . . . . . . ,-ge.
                                                                                                                                  rm,_,.~,___•,...111o..,.11ra,ea•• • , - t o b e
fr
 I. Tolaltlle__.._.calallftlin_. _ _, __, . , . ~ TIN..._. . . . . . . . 4Nfiwli1 4n!P(1111ag pwp.w.....,.21 U.S..C.§19.W . . _..forea:fll


 ,___, .
    type of unsecuntd claim.


                                                                                                                                      .
 -
                                                                                                                                                  Tolalaa..
                               Don.stic support, ...............
                                                                                                                                           •
       .
                                                                                                                                                                0.00



                        .
                        ec
                               TD2S and rzdaill - - -•                -,--a..           yew:
                               Clain-. for death or personal ln1ury whlkt you -re intoxicated
                                                                                                                                     ..
                                                                                                                                     "°
                                                                                                                                           •
                                                                                                                                           •
                                                                                                                                                                0.00
                                                                                                                                                                0..00
                                                                                                                                           •
                       .
                               ODlff. Alidl .;llll <lldlrl'l' IP1ll!lll'llrf ~ <Dtlll!n. 'Win~ :ttii;a:t .;!llffllllljif rirere                                 0.00

                               Tolal PriofllJ.A(t:11 IIK!le,J !\it hoo,;,t, &I                                                      ,.     •                    0.00



 __                    . --
                        .,                                                                                                                        Total Claim
 ,_ ,                                                                                                                                      •
                                                                                                     ---~-- .                        "'                    55,11100
  claims
                               o -.--      ""!-•cg lllliola . , _..... •
                               ,OU 15d A l l t ~ - prkdJdaliilsllC                                                                         •                  0.00
                               Deillsto ....... cwpm8......... p•IIIS.and00..-_,,,...dscls
                                                                                                                                           •
                       "'6i.
                               -                                                                                                    "'                        0.00
                               Othar. Add all other nanprillri!¥ un$ACI.Jred claims. \Mite that amount
                                                                                                                                     •                   181,,113-
                                                                                                                                           '
                        6j,    Total Nonpriorily. Add lines 6flhrougll 6i.
                                                                                                                                     • •                 243,926.00




Software C0P)'llQlll (CJ 1996--2019 BeslGase, LLC • ._be$fcase,com
                                   Case 6:19-bk-08408-KJ                      Doc 1          Filed 12/27/19              Page 38 of 61




 """"'2
, [Sp,:,use If, filinlll
                             llealher llaib1tan
                             Forst Name                     Mtddle Name                     la5I Name




                                                                                                                                               D    CheCt ii thl5 is an
                                                                                                                                                    amended filing



Official Fonn 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                 12115
Be as complete and accurate as possJbls. If two manied people are ftllng together, .bolh are equally rNponsible for supplying con-ect
                .-:e• ,---.copy._••••••
inbmation.11 . . . .                                    pag9. a •our. ....._.,......_ ... __.. • ., . . page..Onlhetopalan,
...._.,..-.s,..__,_..__,..-cae.......-fil"-8)-
1         Do JOU hfte an,      eJIIICI.,,,.   CG.acb « .awpi,,ed ..,__?
          • No_ Check hs box and tie Um bm~ lhe aulwih your olher schedules.. You tae nolhing elseto repolt on this form.
          0 Yes.. fill. in all of.11:ie w.acma&itOn below ave,:i. itthR CODtadll. at; Jeaaes,a,;a liated on &:badulaAJB.-.Propady (,Olficial FOn'l.l, 1.06 A/B)

2 ea.a.pie...._
  u.1..,.•11.Jadasw-•v.,.-a19_...._,......_._
                whicle leaae. cell__,..._ See lie .-ucllOns for hs form., the ll1SlndlDn booldiel:for
                                                                                                •     -•1•--•bCIDI"
                                                                  •- ,..-...__n..._wllalea:111ea.-1,ples ofe'Jlll!ICllb:yux•ad5  mo,e
          aid .. ielt,Med leases-


          Persona. CG14&IJ -.nlh..._.you hawllkCGlba::torleae
                             - - -.Slli.....i Cl!f" Sta,ari,1N,'Q;de
    2.1

              --
              .,_
    22
              cc,
                   -
               ··~
    23
               --
              c"
              ......
                                                                       ZIPCode




               --
    2.4


              --
              ""'
                           .,_
                                                                       ZIPCode




    2.5       °"
              ......                              -                    Z,PCode




              -
              c..,
                           ....,
                                                                       ZIPCOde




Official Form 106G
SollwamC<>PYfl!t" (c) 1996-2019Best Case, L.LC _l)M;lcase_wm

                                                                                                                                                              --- Page 1 of 1
                                          Case 6:19-bk-08408-KJ                     Doc 1     Filed 12/27/19       Page 39 of 61
 ~               '    -••   C    •    •       -     •   -   -




                                Alie!,, ........1
 """"" 1                        lfi"'11-..e                     llillelbllii'-..e           ~llll;;mii'


 """""2
: [SJ)OUS8 ~- filO'l!I)
                                11eaaa Hartman
                                First Name                      Micldle Nm,e                las! Name




                                                                                                                                     •   Ched. llftis is an
                                                                                                                                         amended firmg


Official Fonn 106H
Schedule H: Your Codebtors                                                                                                                                12115

Codebto1111 are people or entitles who are also liable for any debts you may haYB. Be as complete and accurate as possible. If two married
.-,piecaefilnglogitll•. baUlara....-, ...._.,.....ltlrsupplJingcan&tinb               ti ao. •---spaceisr.eded,.a,p,-lheAd1tliu11al Page.
a1.aur.a11111 ......... ..._ ....       ..__._Wl.AlladlW.AIMIIDill.._.,1Dtispaga..On . . lDpdatJAdilaiuiiillPages.Mile
yournwandcae....._.(i'......,_~_,. tp &t.

        1. Do you'-- any ,oi....,.•7 (If you are ting a ;,inl case. dD nol lilsl dber' spouse as a oodebloJ"

       •     No
        ov..
        2. Wlllin lhe last I ,-S. tu.e you liNII in a- t t    riily POIMIJ .._ a. -.,... y? (Camilni'y JJlf¥/lf!!Jly 6llal/e'.& and hnbes .,dlde
        Arizona Galifomia. Idaho. Lr-   .a,. Nevada,, NewMelicu,, PueruRia>. Texas. Wa1lhlil__,l., andWik:udii•)

       • No. Go to line 3.
       DYes. llml:,ntuir~. 'llmlmel"!ii!JDJISe oillepleq:ur at::mlllllileMDhlJllllllliill'lftletwme?


     l. In Column 1, l l t ~ dyowcvtleM.n,.. Do nu1 inclueyourspuuse • a c..,det•+ if your spouse i s -•g . . . you. u.t Ille person shown
        in ftne 2 again as a codebkM' only if that person is a gur,mloi'" « cwigta. Make stn you have listed the cnKlitOI" on Schedule D (Official
        Form 111D). 9c:1w1u1e BF (<Jacill FGa 111EF),. ""' Schedule G f(acill Fam• 1NGJ,. U.. Sd. . . . D, ScMdule BF, or 114 la. . f.ii ID a
        -Caunn2.

                     ~       t: Yow c,adm6ao                                                              Coimn2:Tllecndilo,-towhom,.,.._tf•edebt
                     -lllli.,,,1lnl!!~Ql!JS-andZIPCe.ie                                                   Ched. al s-::hediEs that apply.

      3.1

                     -                                                                                    •
                                                                                                          •
                                                                                                            Sclnediailie D, lime-
                                                                                                            Schedi:Jile BF, llllle
                                                                                                          0 Schedule G, line



                                                            -
     32

                     -                                                                                    •   Sd•edulle D. lne
                                                                                                          D Sctledule En'", line
                                                                                                          0   Schedule G. rine



                                                            -                               lUP~




Official Form 106H                                                                    Schedule H: Your Codeblors                                      Page 1 of 1
Software Coi,yr,gnt (C) 199&2019 Best case. LLC wwwbe$1C9Se       rom                                                                             Bes! Case Bllf1kruplcy
                              Case 6:19-bk-08408-KJ                Doc 1        Filed 12/27/19           Page 40 of 61




,,,.....,
                            Ueat:ha Ha.bna11
""""" 2
,r~,ffftll,ng;,

!United States Bankruptcy Court for the;   MIDDl.E DIBTRJCT OF FLORIDA

                                                                                                       Citiedlil'lh1S6
                                                                                                       •    An amelllded filing
                                                                                                       •    A~•..,.shoMl9r<JS11etitil••dlaplet"
                                                                                                            13 income as of the following dale:

 Official Form 1061
 Schedule I: Your Income                                                                                                                            17115

Be a CG,:; !Ar and accu,at a p1 Z!e •mu ...-ried people aeliing 1ugtt111e11 (IJebu'" 1 and Debtor 2). bolh are equalJ ftSINNitiilllle 11w
supplying CGffl9CI illm • lillioll- •JOU are,_.... and natliingjanlJ, and your..- is lwing-. ,ou. indudll                    ••malion
                                                                                                                             about your
spouse. tf you are separated and your spouse is not fifing wHfl you, do not include lnfonnation about your spouse. ff mcn space ill needed,
altlch a    ses-• .meet.lo Ibis form... On lhe IDp al. an, aldi6ui.al pages,, wrileyownane and case number(I' b'loMI). Amwa""ewery qmstiolt.


 11.   RI in yo..- -.-,,..ant
       i,lftw •• ..m&iiL
       If you have more than one job.
       anactJ a separalie

       ......,,...
                            page...,.
       iubmatiu,, aboul atdllil.N.al
                                                                    -·
                                                                    •-
                                                                    •--
                                                                                                               Delllul-2.ornon,.flllqsp:aae

                                                                                                               •
                                                                                                               •
                                                                                                                   ErTlJ)loyed


                                                                                                                  --
                                           Occupation                                                          Teacher



       ncapm may n:We slUded               Emtmfd"s addmss                                                     1219 Dunn Awe
       or hmnemaker. if ii: asiplies.                                                                          Daytona Beach, A. 32114


                                                                                                                       4-
Esti,1.ate monthly income as of the date you file this form. If you have nollung to report fof any line, write SO in the space. lndude your non-filing
spcu5e wrn'ea5 JllllW 311,c, 5qlldli.aa:di

• yoo oryoi.r nan-liing spouse tnawe muef,an one eo,,plo,el' contiwE lhe +1tM11,abtii1 ball.,.,...,...,. blhal penon on the ll1le5 belb!r,., IIF ,w need




                                                                                                      --· --....
more space, alladl a sepaale Jll!d ID this bm.

                                                                                                                            For Deblor 2 (N'



 2
       Lilllt •WWWMjy vJU9-.;;ig!!S., ~ . and I I     . . •- ~lllefilllle air ~ I r
       dedJd~»- If n1lllU pad mDlllllttjlJ, icama ddt: Ire fflQIIC!hly -,ge .ouWI te        2     $          3,545.45
                                                                                                                            •
                                                                                                 +$                0.00     ••            0.00

                                                                                                                                        ....
 3.    Estimate and list monthly OVilrtim• pay.                                             3.


 •                                                                                          •     s        3,545..45             •




                                                                         SctlMfulel:Yourlncome                                                    page 1
 Official Form 106!
                                Case 6:19-bk-08408-KJ                               Doc 1           Filed 12/27/19                Page 41 of 61


 [!lfl9IIDlr fl Allen lta:iLa1
 Detib2 lleaUa Har1lnan                                                                                                came illllllmltler ,;~ """"""''




 5
      Copy Rne 4 here

      List al paJftlll dedlldicww;:
      5a.     Tu:, Medicare, and Social Security deductions
                                                                                                            4.



                                                                                                            ...
                                                                                                                        ........... ,
                                                                                                                        s

                                                                                                                        s
                                                                                                                                      ~,_545.45


                                                                                                                                         380.92
                                                                                                                                                         --
                                                                                                                                                         For Dablor 2

                                                                                                                                                         $




                                                                                                                                                         •
                                                                                                                                                                         CII"


                                                                                                                                                                             0.00


                                                                                                                                                                             0.00
      5b_     ~         conbibu8om for retirement .,...                                                     50.         s                  0.00   s                          0.00
      5c.
      5d
              Vallmllryandlulilln5btelil
              Requireda; ;::a. . j"HICiil,
                                                                 •---
                                                          l •tan11oa5                                       "'"' •s                        OJIO
                                                                                                                                           OJIO
                                                                                                                                                         ••                  OJIO
                                                                                                                                                                             GJIO
                                                                                                            5e    s                       36.90   s                          0JIO
      5e
      5f      -    -
              Do.1ESticaUppO
              Union dues
                            •tcJli&.Jl4L•""                                                                 51.
                                                                                                               ••                          GJIO           ••                 0.00
      5g.
      5h.     OlhP' dedl............ Specify:                                                               "' •
                                                                                                               Sh+
                                                                                                                                           0.00
                                                                                                                                           OJIO + •
                                                                                                                                                                             0.00
                                                                                                                                                                             OJIO
6     Add the piiJ1U11 .......-::lioPL "-lldl lillll!S 5a*SilP~ 5:c~Slll 11 5e115if11 5111 ~511n.
                                              ,_pay_ &aractllr!e6fn:mlne4
                                                                                                            • •                          417..12           •                 ....
                                                                                                                                                                             OJIO
7
8_
      ~ I 7 7D5alwwwlll.,1 I
      List al olta' income regula1), •e.ched:
                                                                                                               •
                                                                                                               1                      3,127..&3            •
      8a.   Net income from rental property and from openrting a business,
              1---cf    ·r.orfamt
             Amadi!! a ~,,el beadll pqierty arrd ~ ~ gm1515
             R!CJl!IIB.. odillary airrd Fri ij lbwl5line5s eq.t:iibeS and b 11:m!I
             ll1lQhly net income                                                                            8a          •                    GJIO        S                   0JIO




             --
      8b.     ~andlhidlrm                                                                                   llb.        S                    0.00        S                   0.00
      6c.



      8d
      ae_
              Famity support payments that you. a non-filing spouse, or a dependant.

              ltmcnude ailllfflllllfflf, $plllllSIII ~ . d!ilidl ~ , ilffllBfflilell <lliliiOKE
              seHMl!ITltt. iillllll1I pUIJlil!fflly :s.A:1u11e111t.
              Ui      5+ JSEillc:ca+&.sa5icNI
             Social SeariJ
                                                                                                            8c.
                                                                                                            8d.
                                                                                                            ee_ s
                                                                                                                        $
                                                                                                                        $
                                                                                                                                             .....
                                                                                                                                             .....                           OJIO
                                                                                                                                                                             OJIO
                                                                                                                                                                             GJIO
      Sf.    Other QO'f'191' nmenr assiatanc:e that you n,gularly receiwt




             -
             lndude cash assistance and the value ( i f ~ ) of any non-cash assislance
             ltlal:JOJU il!!Celile,. Sidi as lblld sJamps i)tleneft5 tUffll!leir Ille ~ I


      8g.
      8h.
             Nulrmm ft              I ..:e PmgiamJ) or lt!owl5llng subsudles.

              Pension or 1eticawww.:t income
              Olher i•Mdhly income. Specify:
                                                                                                            .... • ....
                                                                                                            Of.
                                                                                                                        s
                                                                                                                        s
                                                                                                                                             OJIO

                                                                                                                                             0.00 +
                                                                                                                                                         •s
                                                                                                                                                         $
                                                                                                                                                                             0JIO
                                                                                                                                                                             GJIO
                                                                                                                                                                             0.00

                                                                                                            • •                              ....        •
                                                                                                                                                               - ------ --

                                                                                                                                                                              OJIO

 10   CE& I 7 wlllflJ inaW... Add line 7 .- line 9
      Add the enlries 11 me 10 b Debb- 1 an:I DebDJ- 2                   or non-ting spouse
                                                                                                          10
                                                                                                                   •          3,127.63 • 5                      ....   a$            3,127..&3

11. state an other regular contrftlUlklns to the expenses that you 11st In Schedule J.
    b:ule ~ ium ao ...,a,ied p;lllllef HNll:IMib::15 oJt":,ooar ~ . yuurd--g--.... JOlllf olilOIIINIII                         amt
    olhel""hmd!s or lll!llaONles
    Do no1     inclludle-, anr:um aliealltf'«luded illll lnes 2-10 or ar•lilMftls lllaal a,e m .-aiatile Im pay eape'ISleS ~sled 1111 SchedJllle J
    Specify_                                                                                                                              11 • $                                         0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The reault •~ the combined monthly income.
    W!ile !hat amo111t on the St.mna,y ol ~ anti Sla6sP:::al Sumay ol ~ I iat Ri,i,s ""lid Raaell Data, if I




                                                                                                                                                                       --
      awnes                                                                                                                                                      12     $            3,,127..13
                                                                                                                                                                       Cc:wlii;,ed

13_ Doyouapecta• ilcea• e ovdec;:ea• e wilhinlhe,earaLleryoutlelhislom• ?
      •        No.
      •        Yes.Elqpja!IJ




Official Form 1061                                                                        Schedule I: Yow Income                                                                      page2
                              Case 6:19-bk-08408-KJ                          Doc 1              Filed 12/27/19                       Page 42 of 61




                          Allen Harbnan                                                                                        Check if this is:
 ""'"'"                                                                                                                        D   An amended fiillng
 """"2                    I leather Hartman                                                                                    D   A :,,upp1e,,.,,,t sholmg postpetitiorl mapter
1(Spouse. if filing)                                                                                                               13 expenses as of the following date:

                                                                                                                                         MMtDDfYYYY




 Official Form 106J
 Schedule J: Your Expenses                                                                           __                                    ___
Beac• +Nil I . . . . . . . . . . pi            .............             pa,opa., ............ balh . . ...,....,..........
 ilNHwtitxL. IIIORspKe ii medN,. aaacllanolllersheet ID Ibis tonn. On the top of~ ........ pages, wrile your name and case
                                                                                                                                                         ......,..conect        12115



 ...... <-knoMl).."-eweryqiaestion.

                 DesabYo..-Houai!hold
 1.     ts this a joint caae7
        • No. Go to ine 2.
        •     Yes.. Does Debtor 2 Uva in a saparata t,o, !Sebold?

                  •    No
                  •

                                                                                                        -
                       Yes Oebb" 2mm fie 011m1 Fom ~1116J.2, E:q;enses br ~ ~ < m l Debiolr-2


                                                                                             ..•,.......-,., ,..,._.,..,
2       Do you haWt dependa•?             D No
                                                                                                                                           D;    _.._
        Do ool 1151 Deblor 1 and          •   Yes.   FilloulhnUH....., b                                                                                   Does~
        Debtor 2.                                    eact,   dependent...                    Deblof 1 orOeblol'"Z                                          lift with you?

                                                                                                                                                           o..,
                                                                                              Son                                          8               • v..
                                                                                                                                                           • No
                                                                                             Son                                           13              • v..
                                                                                                                                                           •    No
                                                                                              Son                                          17              • y..
                                                                                                                                                           o ...
                                                                                                                                                           •, ..
 3      Do your eq.e.           indllde
        &pet l RI of people olla' lhan
                                                 •   No
        yoursetf and your dependents?            •   Yes

          E r   1 Y..- Ongoing . . . . . . Eqa...am
Esti&WIE your ape,r !I ,as dyour balbupllCy ang                    .--wi1ns
                                                                     you am Bing lllis bBI as~,._,, I a..t in a ~ 13 case to niport

      ............
expenses• of a dale aftlel-the banlauptcy i& filed. lftllis is a r.11pplemelllal Schedule J, check the box at the top ofthefonn and fill in the
 .,
Include expenses paid forwiltl non-cash gowe, ••,.,.
fheYaluieofsui:a     I li.:a;e..-,_,-inc:bleditOll~/;}bw-h:offlre
                                                                    ....._Le            if you kmw

(Official Form 10&LJ                                                                                                                            Ycx.....-1sr1

-4      lhe . . . . CW . . . . . ow.,msllip .......      tar your            h-H:e.. llmi:llla!!le 11ntl ii,idlllllJDaiAje
                                                                                                                               ••
                                                                     i   .
        paymed5 al!d aniy n!fflllforllfie grOllfld ..-1~




                                                                                                                             ....,
        If   not irn;luded in line .f:

        4a
        -4b
        4C-
                 Reallestaietaaes
              Pn!perly. iI0111eoaue1 s.. orr :tenOelr's Il!SlllalllCe
              lbn,;,ii.ai,E!ia..:e.repar-.and~eqe---=                                                                        4c
                                                                                                                                     s
                                                                                                                                     s
                                                                                                                                     s
                                                                                                                                                                     ........
                                                                                                                                                                     OJID



 5.
        4d. I bueowoet's as&• Alic••« C011dor1•1ium dues
        Additional mortgage payment& for your nttSklanee, such as home equity loans                                            5.
                                                                                                                                     ••                              0.00
                                                                                                                                                                     0.00




Olflolall Form 106.J
                                 Case 6:19-bk-08408-KJ                               Doc 1       Filed 12/27/19          Page 43 of 61


 Debtor 1          Allen Hartman
 1'.leb11Pr2       lleallM!I Harbun                                                                        Cil!!el11l!fllllll1l!11i1f~I


 6     lJlaies:
                   ...,,"'"""""°"Y- heal. raural gas                                                             6a
                                                                                                                         •                      300JIO


                                                                                                                 ."" ••
       6a
       6b.        water, sewer, gamage wledion                                                                   6b      s                       40.00
       6c..       Telephone, eel phone. lnlemet, sateBile. and cabe se,vices                                             s                      19i:t00
       5d.        Oll!ef,. Sjµeclily                                                                                                               OJIO
                                                                                                                   7                            270.llll
 7   Food and ho........, , - · · 5
 8   Childcare and dlilll,at,.. ............... cos1s                                                              8. $                            0.00
 9. Clolling, lalntry, and dry c;1e.w•19
 10. Penonal care products and services
                                                                                                                  9.
                                                                                                                 10.
                                                                                                                         ••                      20.llll
                                                                                                                                                 _J)_.()I)
                                                                                                                          •
                                                                                                                                                ·-
 11 lledk:al and delal.......        I                                                                           11                                0JIO
 12. Tia&p01.....Lllll:llldegas,,rrm...111Gi!li&ILE,iblusorll3lll!ffa,e


                                                                                                                          •••
     IJnl imllll: ili!ldhlde IC3f,lllid)iliiie1$                                                                 12
 13  E.-.W::w:t.              clubs,,.,..,,..._..,.,..._
                                        cw J-4 s. ........... and boob                                           13                                OJIO



                                                                                                                 .
 14. Cialable ,::ontributiana and illligiOIIS duilllioid                                                          14.                              0JIO
 15. Insurance.
     Do nol include insurance deducled from your pay or included in lines 4 or 20,
     ~5a llJlfe illlSUll'affll:e                                                                               , •                                 OJIO
     15b Healll!i ftlllllillTll:e
     15c Vehldensurance                                                                                        '"' •s
                                                                                                               15c
                                                                                                                                                  OJIO
                                                                                                                                                431.00
     15d.. Olher iinsuraOCe. Spe,t;#[
 16. Taxes. Do notindudetaxesdeducledfromyourpayor inctuded in lines4 or 20.
                                                                                                               15d.
                                                                                                                         •                        0JIO
     Specify,                                                                                                    16.     s                         0.00
 11 •          7       ••---M                   r
       Ua car pa,,111e11t.s l'iDr Ve«rilCIE ~                                                                   U'a S                           271.llll
       1n.. ICar~bVd!de2                                                                                        rn,_ s                          1&0.llll
       17c Other Spec,fy- Best Egg
       17d. Othef. Specify: ~ Cant__
                                                                                                                17c
                                                                                                                17d.     s•                     200.llll
                                                                                                                                                200.00



         Goodyea,
                  ._.,,..
                  cap;talOne

                  Hamellepot

 18. YOU'"M•w-ofalaony,1..ai.•w.ce.adsupporlthalyouddnotr9pOllas
                                                                                                                         ••
                                                                                                                         s
                                                                                                                         s                      ··-
                                                                                                                                                220.llll

                                                                                                                                                 30.llll
                                                                                                                                                 45.00




                        a--                                                                            Se-···,.
     deducted frOm your pay on fine 5, Schedule I, Your Income (Official Form 1061).                             18. $                             0.00
 19. Other paJi•leliltS you maMto...,.x,rt oltiers who do not live-.illh you.
                                                                                                                         •                         OJIO

    Specify
 20 Othel'A!liill .. ...,., _ _ _ _ indudl!II in lims4•5ofeiJ;fula•--                                              r--~
       20a    . . . . . . . . ~ iolheJ"puperty                                                                 20a       $                         OJIO
       :lll,_ Real esta lmleS                                                                                  2Clt      s                         0.00
      20c. Property, homeowner"s, or rerrtef's insurance                                                        20c.     $                         0.00
      20d. llaii:-denaoce, iepa. an;1 upkeep eKpeflSeS                                                         20d.      s                         0JIO
      20e t1a11111wei ·._ assooalintm or OlildomlJlium dllES                                                   2ll!le.   $                         OJIO
21    Olher: Speoily                                                                                             21      *5                        0JIO
Zl.   caen.,.. yom- mondlly expe;iSe&
      22a. Add fines 4 through 21.
      22b. Copy line 22 (monlhly expenses for Deblor 2), if any. from Official Form 106J---2                                 •s            3,744.92

       Z2i!:. Adld llire 22a amllll 22lb TllTe ~ I t 115 )lllllll'il!lllllli1dlrilt e.apeuses.

 Z3 Caln I 7 you. m•llr net inaa1e.
                                                                                                                             •             3,,744...92

    2.3a. Copy line 12 (Ja6" m16ned monlhly - •mna!J iom Schedule I                                            23a •                          3,127.63
    23b. Copy your rmnltlly expe....es from line 22cab0¥e.                                                     23b.      -s                   3,744.92
      2.3c. Sa.mt!racl: your lll!Jlldlft eapeotses iolffll JDIII'" illlDl!ldlty iii1I00lll1e
               TIie !l!SlilM: 15 JOUI" ~ - n:ome
                                                                                                               23c.                            -617..29

24.   Doyoue:cpec:tan i.LJ     T t..- dilu l! :.• JOIII e:qM            wilhinO.,..-illle,-youfilrthisfonn?
      F o r ~ do JUii eiiped Ill._,. pa,rav br f'{lUI" 13" 11811 aim 'lie year O!' ID ,W aped your ~ P8fl!E'lll ID 111tH!B!i1:' or det7etil.-e beCalllle d a
      110."llficabOio 1o lie tenns ~ ~ moftgage?
      •      No




Official Fonn 106J                                                              ScheduleJ: Your Expenses                                                       page2
                               Case 6:19-bk-08408-KJ            Doc 1       Filed 12/27/19          Page 44 of 61




 ,_,                     lleather tlaib11&1
, (Spouse ~. fil"'II)    First Name             Middle Name               Las! Name




                                                                                                                          D Check if this is an
                                                                                                                               amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12115




Y•---·----                        ,... • • E ...., •• I I ..-               ............ llatillgalala              -.u-w f411p.ope,1J.•
obtaW.g .-one,- a. PCIIN*IJ bJ ._.. ir. cc       Meer . . . . bw........., .:ae can IIWIII" mtins up ID S25D.III. Olt . . . . . . . • b up ID 28
years. or bolh. 11 u.s.c. H 152. 1341, 1519, .-.1 3571.




         0       No
                        ---
        •       Yes. NiamrNeofpenorn   ..laneaeWood&                                                Mladhl ~ ~ f\q:lllll!e(:S /flfJrJtlioe.
                                                                                                    Dediiillfu~ lillfldSgrliilllr.-«()lli"cilailFomrn ~19)l



       Undllr penally of petjury, I
       that they are true and

         X




               Date December27,2019                                           Date    December 27, 2019




Official Form 106Dec
                                Case 6:19-bk-08408-KJ                       Doc 1         Filed 12/27/19               Page 45 of 61




 ™-2                      llealhet Haiib •lcWI
, (SPOUse ~. filing)      Forst Name




                                                                                                                                            •      Chedl. if hs is an
                                                                                                                                                   amended filing


Official Fann 107
S1a1ement of Financial Affaks for Individuals Filing for Banluuplcy                                                                                                         .,,.
Bea001,1,; I a n d ~ • i • l!e •mD.ariedpeopleant ..... ..,aa,ballla..eqlllll},1 L • ZteU ...... i.•..-.w:t
information. lffflOl9spac:e is needed,. altach a...,.. ... .._.., . . .._ On ._lap at my...._.. paga. Wlileyam- ,__and case
number (if known). Answer every question.




       •      Married
       D      Notmanied



       •
       D
              No



                                                             _
                                                             ---·
              Yes. Ust all of the places ycu frvecf in the last 3 _years. Do not include where you live

                                                              .....
                                                                                                           naw.
                                                                                                                                                      __
                                                                                                                                                      -.....            ,
                          •
3. Wilhinthelasl :,aas,,61,-.ewr-liR_.a..--arlegilrq · I •inac,                                ........ ., . .                       •••ilmf'l«~pmf}ll!dr
sfales and h1mei: lllldli.de A,nzoma,. Calibmira, Idaho. lcusa:a. Newada. Nea lleuco. Pwaerlo Riro Teiiai., WaslWlglui! did Wiauw-Lj
                                                                                                                  0




       •      No
       0      Yes. llllalire SIR you fflll OIJil Sthedii/le H- Y o o i r ~ s ((Olflta ~ 11ID!i1H'jl


-&plairltheSoun::esofYowlncome

4.     Did you have any income from employment or from operating a buelnesa during this year or the two previOU6 calendar years?
       Fill1 in Ute lolal airn.d of income JOU n!IIEM!ld tum al jobs an:I al brusil             . induiling part-time aci..iliea
       lfJW are 1111mg avm,rFtu:ase and JOlll IITae lffllClllffl!E i:ll!lall:JOJII ~'Elgl!Uher ~ 1tt llltmlf cmx:e wmdeirlletlmr 1


       •• ""
          Yes. Fil., the delals.



                                                -·
                                                 SouRaofmco.e
                                                 Chedl. althal: apply.
                                                                                                                  _,
                                                                                                                  .........    _ --
                                                                                                                  Check al that appty.                 (before deductions
                                                                                                                                                       ar1IIII e:l!CIWISCll5~

 from January 1 of CUTln ,..- until              O Wage!,. OOllllliiissltwlS,                          $0..00     • Wllges.,   OOIIIMilissioilS,               $11,520.00
 the dau you fU8d for banluuptcy!                bMotdes, bps
                                                                                                                  IOOflu5es.4'5
                                                 •   Operang a busness                                            •   ()per.DJg a buYJess




S - . . . C ~ { c ) 1996-20'!9Besr C-, LLC   ----~°""
                                                               afAllwi;il!Aftlilsto.llwfFF            FilllgrP    5.....,

                                                                                                                                                            Bes!CaseBa~
                                                                                                                                                                         .....
                              Case 6:19-bk-08408-KJ                                Doc 1          Filed 12/27/19                  Page 46 of 61
 Debor 1       Alen ..........
 Oeblior 2     I leadw Hab1.a.1



                                                      -·
                                                      5oun:a olincoae
                                                      Ctiedl al thal apply.


                                                      •
                                                                                          -- -·
                                                                                          (before deductions and
                                                                                          e:IIOU!llill!lll5)}
                                                                                                                             5owms of incoB9
                                                                                                                             Ctiedl all that apply_


 For last WMiidiw ,-r:
 {J.anualy 1 tn Decesrhllr .31. 201B)
                                                          Wages, QliilllSSions,                                 $0.00        •  wages, conrnissions,                                 $0.00
                                                      DIJl!IIUleS.,   ~                                                      bonuses. . •
                                                      D Operabng a business                                                  •   Operamg a business

 For the calendar year before that
 (Janay 1 lo Pe«e--4ie+ 31, 2817)
                                                                                                                $0.00        •   Wages., a:• 1-•lli55iol1S,,                         $0.00
                                                                                                                             lllcrrwses.lljps

                                                                                                                             •   Oper.11,ng a ~


6.   Did you receive any other income during this year or the two pnnious calendar years?
     kldlmeirllcomellE\Ffl          af~lhaililll:oneiistaalJle. ~olallrel"n::ornea1eatmony:dlid~SocaSewiily.,u,11e111POJ,11a,t,
     a:id oh!ir pdllic: lbemell priJJRll!lllls, pe.llSiitMiiS.. lll!lllal ilTialnle;. delleslt.. Mdends;. lfflDIE'J Wlecled mm! ~ - ~ - ~ g;;armt1Jjl11g amd lmllBy
     -.sigs If :,cu ae iln; a jDimt case and you h.Ne income llail. yow leOl!IIIJElll -.gethec"_ Isl iii. C1!111J once wmder l:lellb" 1




     • ...
     • Yes Fil., the details..

                                                    -·--·
                                                      Somces al incoae
                                                                                                                             -·
                                                                                                                             .........
                                                                                                                             --·             -..

F#Mu.tCaiui.nP.aymant.You.llade,&kwYouF.u.dforBanluupt&y

&.   Anteilhel"Del:ilor 1"s•Delmr-2"sdebls p,ii,,1aly corsumerdebts?
     D   No. Neither Debtor 1 nor Debtor 2 has primarily consum&rdebts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                nlMdual pmaty for a pe,sonaJ.. family. or household i:upose. •

                   iDIJniffllJll-!IIDdaiys llletmreJlllll!I f f l l e d b ~ . 1111111 JC11111 ?ll'f' ollTllf CJledb a licllall d$6!125"' or!rlllllllle':I'
                    •   No          Go1D1ine7
                    D Yes LJSt belolt'eadl aeiilor"ID....,. :,ou paid a IDtal of$6.&25• wmore In one wrnon; pa,11•:,1,ts .cl the llal an• Jldyou
                                    paid that creditor. Do not indude payments for domestic suppott obligations, such as child support and afimony. Also, do
                                 not nute pay•nera ID an aaomey bthis banuuplcy case.
                   ~ Sultliedl 1D ~ OQ 4/.®1N22 31111111 eteJJ 3 J&JIIS~IUl lbr icases filled om or aberl"lfle dalle d                            ~


     •       Yes., DIUDl" 1   °'"
                               DIUor" 2         °'"
                                           bDlh brae pf      i1J ~ d e l l b .
                   OUJlng the 90 days belore you tiled b banuuplcy. cld you pay any aedlor a IDtal af S600 or more?

                    •   No.         Go ID line 7.
                    [] Yes          lallielaa"eaclli lCllellillarl"ID .wnmnm ,ow pm a 11111:ail ofSIIIOO Glfffllllllle iillllld llllelintall amnnid,oui RJlilld llllall:IClallilmr. DD l1illll
                                    r11111:1bd,.pioJ1111e11ilslbrGlarmeliic!IIIIPMfdllgalimlms..Slldasdnlldl5IIIJIIIOl!lamdaln!miPJ MiO dlllllfd1illl!:illlcdle~llllam
                                    -..ney forhs ~ CZle



                                                                                                   ·---                      ~,OU


                                                                                                                                  --               _      .... . . ,. . . fol".-




SoflwweCopyr,ghl (C) l996--20196ell. case, LLC ·--~-can
                                Case 6:19-bk-08408-KJ                         Doc 1   Filed 12/27/19          Page 47 of 61
   Debtor 1       Allen Hartman
   Deblmr-2       llealhe, Hab1-1


 7.     Wilm 1 :,earbeliore you lied 11:w ~ . did you mae ,a paJm• un a debl ,ou a.all an,one who- .an inlidl!r'7




       -
        lnsi:Bsnule J'(U" refatiwes;; any general parlnen. relahes at any general parbas,; pa1,a91ips alwlmt JUJ .are a general partner; mpo..-.•
        ofwhrch you are an officer, difectof. person in control. or owner of20% or more oftflelrvoting securities; and any managing agent including one for
        a busiiiess'!!Olllopeiaileasasili::p,1¥1idoi. 11 USC § 101 mcluille~bdortreslf11:SIIIIP[ll!ll.~11ts., SUICli, asdlinbjl ~al!l!ll



        •     No
        •     Yes. Lisi al payments to an insider_
           hlidH"li . . _ and Addlw


 ft_

       -
       ...,..1,...mtoreyou tifll!dA:wilalbuplqr, did you lllilie ary M • • • OJ 1ra'5fBr" .i1r1f p.ope,(t

        l ncbJe payments on detics9'JcllaEed ur COSl!Jlll!d by an nsider_


        •D ""
           Yes. Lisi al paymern 11D an lft!llder
                                                                                                                       on account a-.-. mt--.C.:,..
                                                                                                                                    of




           ~-~_.,~                                               ,_.,_,.
liielM Identify legal Actions, Repossessions, and Foreclosures
 9.    Wilm 1 JeiW befofe you filedfwbanllnipllqo, -.you a pa1J in any ea...t, aul:aclian,, GI ............. pocetdi.g?
       List aR such matters, induding pen;ooal injury cases, small claims acliofls, divorces, collection suits, paternity actions, support or rustody
       .............. cllld lCOll'!tad ~

       D     No
       •     Yes_ Fil in the delails..

        " --
        c..e-
        Unknown Plaintiff vs Unknown
        Defendant
        113143811AW
                                                                                      US BKPT CT OH TOLEDO                    •
                                                                                                                              •o   On-
                                                                                                                                   Pending

                                                                                                                                   Conduded

                                                                                                                              IMcha,ged-0.00

~®     Wilhin1 -,awlmDRyouliill!ldb......._,. _                    _,   «,.... ......., ,,....,,_.,._ll lb-••••--.~--
                                                                                                                  . :idu• «              1-..e. -.d,,o,-lnil!d?




                                                                              _
       01ledl al that apply and Iii .. ~ details beliM

       •     No Go to 11ne n
       D     Yes. Fil III the 11fouua11ioo bet!M-
        Cnldltor Mama and.Addf8SS
                                                             ....,...   ...                                          Date                            Value of the
                                                                                                                                                         pope,ty
                                                             &plain . . . .___ ...

11_ Wilhin 90 mys bekn you filed for" balmuplcy, did any crecllor, inclocmg a bank or fita.:ial i"IStih4iclr, .r: off an,- amounls fnxn rour-
    acco&mls OJ refuse to nae a paJne• becase you a-eel a debt?
       •

                                                                                                                                                         -
             No




12. Wilm 1 :,ear bekn you lied for lwlkruplcy, -
       COlal-appoilllled receivw, a nlSkldian. « anollw"official?
                                                                  any olycu· p.ope,IJ m the pa 11    · •• of an   . , .-,~-~-~for-the   benefit of utdlois., a

       •     No
       Dy-




Sol'twae C"Wiltf{c) 1996,2019 Be:11 Case, lLC _ _ beslcas,ta,m
                              Case 6:19-bk-08408-KJ                     Doc 1        Filed 12/27/19           Page 48 of 61
Debtor 1      Allen Kartman
Oetmr2        Healhel tlall,aa1




     •
     •
            No
                                                                _..._
13. Within 2ye.ars before you filed for bankruptcy, did you give any J;llffls with a total value of more than $600 per parson?



                                                                                                                  _ -
                                                                                                                 ---
                                                                                                                 ...
     ---
            Yes. Fil in the details for each gill
     .as.-.atotal.,.._d.,.. .... $illlt



14. Wll:bln 2. years. bafonl. you. &led for bankn.aptq" did.you. g;...,. an, gifts oi ~ with a total wl.ue. ot -               thaA $600. to an, charltv1
     •

                                                                                                                     -
            No
     •      Yes. All in the details for each gift or contrilution-




     ---
     Gills«~"'
     ..............                 Jailies lhat tDlal


     Adlln!!lls~.--..cur,,.--Zllf'c.o.lll)
                                                                Ol!sab_._youCOlllriblml




15_ Wilhin 1 year before you filed for bankruplcy «since you fled for bankruptl:.y, dd you lose anydlit:19 becalme <'lftheft,, th, ollw disasler,
     a.ga....ig?




                                                                                                                 ---
     • ...
     • Yes. Alllfllheddah.
     llillsaill9- ....... ,. ~ - -....
     howlbe .,_ oc:aned
                                                      ~          _,. ....... ™ ... tor"dle ,._
                                                      lndude the amount that inMAnce has paid. Lisi penmlg
                                                      inSU'ilnOe clams on line 33 of SdJeWle AB: Prope,ty.
                                                                                                                 ...
16   Withiitl 1 ,ear befc¥e you Ried t o , ~ . did J'Ot,! o,~e!Nact.ingon fOIM"bellallPIIY « tran91N-,, ~ &a anyone you
     a:insuaact about s e e k i n g ~ orpepaiil.g a bankruplcJ petition'?
     Include an, .A:w,.e,s. ~ petijo,, pepa,e,s, «aedilmm:seing ageilcies tor sern::es required in yow banlnJplcy.




                                                                                                                 .,.-
     D ..,
     •, _Yes.                                                                                                                                 _.,
     ----                                                                                                             ...
              All in lhe defals_




                                                                                                                 --
         _ _ _ _ _ Palld
                                                                IDtsullplllcM:ard . . . . ,,,_,. ..operfJ        0.-Mwww•
                                                                bast •eel                                                                       paynwil
      Emal«...-~
         Penon WbG llade. tba Pa,maAt.11 llol 'You.
                                                                                                                  12/212l119                    $250.00
         210 E. New Yorll Avenue
      Deland. FL 32724


17 _ Within 1 yea1 balore you flied lor bankruptcy, dkl you m anyonael9eacting on yam- behalf pay m ban9ler any lll'IJP8ftJ to anyone who
     i/flM -      ,~.,helpJOU._ ...                    , . . a. . . . Jtaa&.M                      1 ID,-.aea.a?
     Dtli ool 1lllll:fuJmle iB!l'f' 1110JN,ieii4 «tilanlllEI" 111!1a1t Jl[IIIII IISied mm llrie ~6

     •       No
     •       Yes. Fill in the detais.

                                                                                                                    ...........
      .......
         Person -   ow. Paid
                    •
                                                                 Dl:5uiplioi• . . . . . .
                                                                 bz:udts:ed
                                                                                            of.., ........,

                                                                                                                  --
                                                                                                                  Dla-MWWW•I
                                                                                                                  .,.




Oll'oall Form 107
~Copynghl(c}1996-20199""1Case,LLC ,._beslalse_com
                               Case 6:19-bk-08408-KJ                 Doc 1       Filed 12/27/19                 Page 49 of 61
 Debtor 1       Al_. Hartman
 Oebllll!"2     11 1t!1 ILwb._1

18 Wiltlill 2 years mlareyau 11m tor_..._,, did you seil. trade. or ode wtse lrarBlils" ant p....,..IJ ID anyone. Glla"IIIM ......... .,
    b=afEssedinlheG6•t..ounealyourbmin.SSor••Lial.aairs?




                                                                                                                                        __
    Include both outright transfers and fransfen; made as securi\Y fsuct, as the _grantinsl of a secuntv interest or mortgage Of! your property). Do not
   ill'ldude gilts; amid! t,a,.sle,1s 11!181 p!IIIII balle ~~~om h!.. ....._ me.11G:
     •        No
                                                                                                                                       ,_
      -                                                                                                                                -
     0        Yes. Fil in the details..
      PBwWIDfli9C i119dTGlrllller                              Dau ....,..ld - - - al                     Descd.east ......,..., or
                                                               p.upe11ty bcaf ,ed                         ..,. . . . , . ·.-1ordeMs
                                                                                                          paid in exdta.lglt


19. Wlhin 10 years beliole you m.d tor banlm.plcy, did you tr.lnd9I" an, p,operty to a sen' u 12"ed trust« . . . . device of which JOU are a
    benefichuy? (These are often called asset-protection de~s.)
     •        No
     0        Yes. Fil in the detats.
      .....,.,_                                               Owujpliootoftlvalleofhp......11 bauit.1ed


               UllolcatainFfi.~w--""°''""'"'"'"'___,1•n•""-~-- Salebepmll.._,,aJ.11 . . . . . . .,,._
20. Within 1 year before you fled for bankruplcJ, wese ar1f &a.dal acc:ounlS or inslnanentS held in your name, « for your bani!&:, dosed,
     so,ld,---,.o,&ranMtmld?
     ilnmllfa'cleotw,a.sa,·         a,-,----.«.....-•      M•c• -;C.e""llfit s at                     let 15A;:...._in......_aaM:----.biullaage
     ............... ......_+Wpiif 5 ts,,HID i-+-M, . . . cie....aw:.iali, Q....._
     •

                                                                                                                 ---
              No
     •

                                                          --                                                     --
                                                                                                                 - ..
              Yes. Fil in the details.




      -
      Na.ne al Rswcial •           R 78¥ an.II            l..al4digilsal
      AMea,..___.,__CilJ.. ....••lZIP
                                                                                                                 fl•   5 sed

21. Do you""" hne, « did you hae wilhin 1 year babe you tied f o l " ~ • ..,- safe deposit boll orotMI" dep,ailotJ lorsecurities,
    cash. 01" other vaJ1 ,ables?

     • ..
     •        Y-. Rll fl die dd.alil5..
      NanealF....:ial . . . .o,n                              Who elle had access lo ii?          l>esr;rb ... co.-..11s
      Addr9sS {Nlll,lbw.--.cw,. - - .... "ZIP~                AddNss {Nlll,lbw,--. Cily,
                                                              --ZIPCdl!IJ




     •    No
     •    Yes. Fil in the detais.
      "-alSllngllF--,                                         Who.._.._ ..
                                                              .,.,             1a1accas
      Addn!sa ............... ai,..... _.ZIPC--,
                                                              Add.ws rs-,--..... aa,-,
                                                              ---ZJl'c.-)1

               lderdy P.uperty You Hold or Conlrol fur Someo.• Else


    .,,_
23. Do you holdoralllbdarat pope,1J               lhat••-••,.••elle--7 lnc::lu.lecan, P.'4¥'1t :,G1obot1o-esl ..._~slolingb",..-hold intnat
     • ..
     0

      -·-
          Yes. Fil in the delail5..


      ~ ........ --..a,,,. ...... -aec-,
                                                              . . . . lbs ........?
                                                              .,_
                                                              ~----Cilt:,---ZIP
                                                                                                                                                     .....
                                                                                                                                         .,,,,..____ .,
For the pmpose of Pat 10, the foaowing definition& apply:

•

                                                                                                                                           ----·
     c.w.:.u           I F•---            an, flldmnl.--. «loal---«""9 I 5 w ,:a-a••· ....4io•\ o_
                                                                                                 ...., .. . .,.-,.
                                                                                                                • ..,,
                                                            olFillMdillll'ftiil911 1ZM   I .,.... ... 9     I   ~


SollwareC~ (c) 1996-2019Bsst ea.. ttc - - - " " " '
                                 Case 6:19-bk-08408-KJ                     Doc 1         Filed 12/27/19            Page 50 of 61
 Debtor 1         Allen Hartman
 DebliDJ" 2       llealher Hall..a1

      tlDic NA I ..:a, ........ .,..lllillerial HOthe*,land,. . . . S&ldze_.,groundaralr, sallw...,_1                                indldng----•
      "'9 . . . . . CCii.iA1glhedearqtaltbese~O I                    a.es.-.•~
•     Sit,, means any location, facfffty, or property as defirwtd under any envfronmentat law, whClther ,ou now own, operate, or utilize it or used
      m--.~•...._iil......,dng .,._.,..._
•     Huadoas     r --..-•••aMIIIE                 I S1all'.-..Sasalwww---..•-                                           h• rlL¢ I -.e,,toucaA L         :ce.
      lwzadt.luamalerial,pollllLlnt.cvl ·ra11.«....a.Bm.

Reax-t a1 notices,         ---.and        pru+;w1Sngs thatJOU mo.- aou1, ,ega:,s                 of.._. theJ occmn!d.

21. tlasarJ•-""""•-•OalOal....__...JIIIII..._JIIUaaf'be....,.-p;I                           5 5; lilllla....-.-a-s; 5           al••www••hG_   _ ,....., _ . ,


      •
      •
       ~
               _ ---.a,,........
       ....... .......
              No
              Y-.Filinlhedelals.

                                                 ~Ccldill
                                                                  ,.._ .............a,,...-.-.
                                                                  GoHca
                                                                  ~
                                                                               mt ...a                      EE,~-,;·~----""'
                                                                                                            mo.- it
                                                                                                                            ""' law• if you
25. ttaweyounoM!ldan, ...... ,wwmt...._ofan,teleaeoflwwwdoos_..,..
                                                                .,l?I?

      •       No
      •
       --aide
              v-. Fil in Ille delails.
       Address rN...--. Strwl,_Clly. SbM -       ZIP Coclit}
                                                                  ,.._
                                                                  Gown         &II....
                                                                  Addren~.sw-.Cttw.lltffl-
                                                                                                            EiNil'CHIE!lllall liM, if you
                                                                                                            knowlt


26. Have you been a party in any judicial« ach'Hinisbative prv:>c:a.di1g under any enwilOINIMiital law? n:lude seldet11iEt.ts and orders.

      •       No


                                                                                                                                                   ...._.,...
      •       Yes. Fffl in the details.
       c..-
       Ca,e-




'Zl. Wllain4,-n.bl!!beyoullledb......_,.,_..JOU owna.,_.._•halllearJal._ . . . . _ . . ~ .. .., b-ainels7
              0    A   sole p-op;iflb.H orseff aaiJAuyed in a trade, p:uf    11·D", Of' olheractiwily,   eidlel'~ or part-tme
              DA .aanlJer' of a limilBd lialJililr" CCliupaiJ' (UC) or li.nMad liabilllr ~ (U.P)
              •    A pats_..inill .,_bstslliip

           • An officer,~.« 1w1agi119 e:ucutillll of a co.po,alion
              0    An owner of at least 5% of the voting CM' equity securities of a cotpOnltkJn

      •       Nu. None of the abo1e applieL Go lo Pm 12.
      • Yes. Check all that apply abOl'e and Min thedelaila ~ f u r ..:fl...,.__

      .......
      Business...,                             Descdle . . ..._ol . . busMess                                ~            111=• ......
                                                                                                                                     iUllbef'
                                                                                                             Do not include Sociifl SeadJ .-nber« rt1N.



21. Wilhin 2years before you filed for baAQuplcy, tMJGU giwe a &aldal 1 1 neut tuan,om alx• alyowbu5iness? lndudeall '••ldal
    institutions. creditors, or other parties.

     •

      -                                                        --
              No
     •        V-..FW.in._.detaibbeliow.




       --
      ~-~CMr.S--i!II'~




lb.we ,&Id . . . . . , 5 JII dais ••~,
Ofticrall Ferm 101
                                            --••olr..undill
Scftwa'tl Copynght{c) 1996-20198estCase, llC --bestcasecom
                                                                   Mlairsandl anJ .-.d• IL . . . and I dei:ae ...... penalir olptljlllytla1heae
                                                               d ,,.,.._. MJaiirs ft..- 1+6< r   r Fiillg tore r ,,._,
                                                                                                                                                                  S
                                                                                                                                                                 p,1ge,
                                   Case 6:19-bk-08408-KJ                   Doc 1     Filed 12/27/19       Page 51 of 61
  Debtor 1        AHen Harbnan




-·~-=-.. -.. . -.......... .. . . . ,.,_.,~-
  Detllo!"2       llealhertla..._,

aretnmandcarrect.lliii ...sla:.dlhal . . . . . afalse I 1 m::t.u.--w                E11 .. ut=tf1.o.alltaiilii,g....,o.p.ut=t,lbrfraadi.,U11• - - •

18 U.S.C. §§ 152.             1. 1519. and 3611.


 AlenHartman
 Sigr•allRofDebl:of-1
                                                                        llealt~
                                                                        SV--of0ebfor"2
                                                                                          ~
                                                                               December 27, 2019


...,
 Dale         December 27,_~?...                                        Dale

Old you attach additional pages to Yo..- s.t.n..t of Financial Affairs for Jndhriduals Filing fo,- Sanlu"uptcy {Offldal Form 107)?


•   Y=
Did you pay or agn,eto par- w                  cw• - •o is not a, aau.,-, lo tap,ou M out-•kn.,acy tonns7
• No
•   Yes.Name of Person               .laneUe Woods             .Machthe~PetilionAe,we,'"sNolioe. DedalaOOft andSignat,n (OfficiaJ Foon 119).




Softwar(I   C°""""11 (C) 1996-2019 8e9' Case. tlC - wwwbeslcase.com
                                  Case 6:19-bk-08408-KJ                    Doc 1      Filed 12/27/19                  Page 52 of 61




 Oeblo<2                    Ileathel Hartman
! (Spo,.,ae W, fihng)       FIIBI Name                   Middle Name                Last Name




                                                                                                                                       •    Ctledl.fftissan
                                                                                                                                            amended fi~ng



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12115

If you are an individual Ung under chaptBr 7, you nKmt fill om lhis form if:
•   u ......sta.e~seandllt'J'IU'"pupe,,ty,or
• you ta. l8illal pe.www.J poperly and            Ille.__
                                               ha note:qind.
                                              wilhin,. .,_
                                               alll!I" you tie ra- ~ petition or bJ the ca.t set tor a. •• wetillig of aedbxs,
You must fie this b1II wilh b caurt
        whiclw.eris .....-. unless a- caurtnllnd5 .._
               on the form
                                                                       ...,.,,came..
                                                                   You .... aim send a,pes 1oa. aedlon .-Id lessons you 1111:


• ...,___. ..... _..._,..,....,111ajailtcai...ba6am....,-                                           lal"   :at1   •   -&mla'.t   •-...,-•,.---
               signandl . . . . . .....

Be a      U)lli• r s and ac:ar.aa 1•       J:W- • ..,. space ill Nledlld. altach • ..,..., 4..t:IDthis lionL                On._ IDp ofan,- aldlimural ...._
               wrile JOU'" name and case ,......(if kncMnJ.



1_ Far any oedlDIS ...._ you lisled in Part 1 of Schedule D: Credilon Who Haft a.as SecUled bJ Piupe,ty (Olliml Form 1ND). M in the
   infonnation below.
    ldlnllfJ . . ~ ...... .......,...........                 .....,...........................              Dil,-.daiiallll!'p1.....,
                                                              . . . . - a dllbt?                             • .....-an ~ C ?


    Credilor's          Vystar Credit Union                            •   SWrende("lhe property.                                      o ...
    name:                                                              D   Retain the property and redeem it.
                                                                       •   Retain the property and ener no a                           • Yes
                                                                           ~ ~mn.ailtt
                           Localit@c za2. NILlo•• -J•   t• Driw.       •                             ~n:
                                                                           Retami lllte pll2pfflJ al!lll1I
                           -..FL327311

          Lillt y_.: 7 t+-+4 f'&www""' Aupe,,ff ' - -
Far-,- .. wpi,eit , -. . . . . . . . . .., . _ . . . . ,_.._.111Sc;1wh+G.: E e+ey Cea+ ......... ie-e-d • -CQlliciilll fomt 1D&G). B
•the ilifu.maliuo•--.. Do not lisl:rNl.slale'....._ ~. . . .ed..._ae ..._lhilllae.- ineffllcl;lhe lease period ha not yet ended.
Yau may---- an •EJqiWed pe.wwwtal poperly lmae                     •the~
                                                                       does n o t - il. 11 U.S.C. I ll5(p)(2)..
                                                                                                                                  _______,..,
                                                                                                                                  0   No

                                                                                                                                  •   Yes




Official Form 108                                 stalementof llllention for lndMduals Filing UnderChapmr" 7
                                                                                                                                                              -   1
                            Case 6:19-bk-08408-KJ        Doc 1         Filed 12/27/19        Page 53 of 61




_.,_
Debtor 1
Oetu"2
             Allen Hartman
             llealhel HabWt




-                                                                                                       D
                                                                                                        D

                                                                                                        •
                                                                                                            No

                                                                                                            Yes

                                                                                                            No

                                                                                                        0   Yes




-
Lessor's name:                                                                                          D   No
Descripbm ,nff IE!i1511!d
                                                                                                        •, ..
                                                                                                        •

_.,_
Lessor's na,ne-_                                                                                            No
Description of leased
Property:                                                                                               •   Yes

......,.......,
- --
                                                                                                        •   No

                                                                                                        0   Yes




                                                                   X      ~ ~
                                                                       Ileather Hartman
                                                                       SgimlH'dDettllun"2


                  December v. 2019                                 Date    December n, 2019




Official Foon 108                      Statement of lntllntion for Individuals FIiing Under Chaplet 7


                                                                                                                  ---
                                                                                                                   page2
                                     Case 6:19-bk-08408-KJ                               Doc 1           Filed 12/27/19                    Page 54 of 61




    ,_,                   Headier Ha.b11m1                                                                                •    1 There 115 oo ~ o n cf abuse
    \Spou!le. ,ft.Ing)

,' Uniled S'3les ~ Col.Wt for the:                        Middle lli5md: ofFlorua
                                                                                                                          D 2. The calculation
                                                                                                                                            fD detennine if a pre~on of abuse ·
                                                                                                                                  ~willbe llll!lilllk llll!ldelf ~ 7 Ml!alts Test
                                                                                                                                  ~ (!(Jlklial Fmr1m 1122A--2».

                                                                                                                          0    3. The Meals Te!II does nol apply..,.- beCaUSe of
                                                                                                                                   (Jlalfied milllaly senrice bul it aJUld apply taler_
                                                                                                                          0 Check if this is an amended filing
Official Fonn 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                                                 12119
ee-._....,. ... ~•~•...,....,. ..... _ ... ....,.,._._....,,-.                                                                               •----=---•-,...ace•--,.
attaeh a sepinllll sheettottlis form. lndudettle line fflffllbertowhk:fl 11N additoonal inro.11.aau.1 appllft. On thelDpafanJ ....,__. ~ . tnll9yournan-. altd
cae numbet (If MIMll}. lfyou....,. tblltyou.,. eDMRpfed...,_ • p-s11mpttoo af - - ~ you do no1,- prillmllJ
    ; Yjik:g.-.,---.,_..,,.....                                       -                 ._,.            ;s·
                                                                                                                                    c:_....,....,..
                                                                                                               .,_.._...,.f'7STM'l/,__Fma~----......
                                                                                                                                             or because of


-                   Cafnlt       y_..eun.-......,11-=-
     1. 'Mui: is JOIW madal and filng....,? Check one only.
          0 Not married. Flll oulColumn A, lines 2-11.
          •    llamed and,- ..-eis ~ ... ,au.. Fil out bollll CoillmMA and B lines 2-i i
          Ollarrildaad,...-..-111..:rr-..-.,-.v.a11,.,.-...--~
              •    Liwlg inh sa.-e lwWllallland am
              0 l..mnQ wpa.AalJ «
                                                                       not...., .....          ii!L J. Filll out bo111 CdumnA an:1 Os, lines 2-11
                                         ani legal,- ...,_-.d.. Fil out ColunlA. lines 2-11; do notM od.Cculn B_ By dEdung In box, you dedare under
                   penally of perjury that you and your spouse are legally separated under nonbanknQ,tcy law that aJIJlries or that you and your spouse are
                   MIU apartforJeasoo51batdonol includeetadllg'llelleanSTestreqiwements. 11 U.S.C § 707(bK7)(8',.
       Allllltlla-.......,illlcw-..-,- . . . . . . . _ . - - , . . . . . . . . . 111el . . _ _ lllliMeJ011 . . . . lm_d...,_""cae.11 U.S.C.§
       101(10Al For example, if you are filing on SeJJtefflber 1s, !he 6-month period would be Mardi 1 through August 31. lflhe amount of your monthly income vaned durtng
       lt!le6moml!ra,addilfllel'lltlltllefarall'l!l'ftOl'ltliraa'lddlfidlilllle-.ialii:ly'& Fillirit11!re-itl Dvnatmdl:Ji:le,D:llf'ilflCIM!leaffl(llJlldl!MfftliJEl:once. F O i ' - - itl:l!lttl
       spou,es-lle s;ime iemai PfCIIISIJ, pitbiJlc:ornetrorimllllat properl!J inore<CDRamrn 0l'lllf ltJOlla tTawe ~.,n!p0Jf.lllr"aFIJ'ft. mE so ,nhspace




                                                                                                                                                         --
                                                                                                                           Column A                      Column B
                                                                                                                           Oelllnr"1                     Deba'2or



                                                                                                                                                          • ,,_...
     2  Your gross wages, salary, tips, bonuSea, overtime, and comminions (before an
        """'°II ~lll!IIS~
     3. ~ and                 ••-•.::e
                                  MiM:illL Do not inctooe pay1111e1111s trom a Sl'(lllR f
                                                                                                                           •                 OJIO



    •
        Column B is filled in_
        AMallllUlls..__,,.,...wllidllaa..-,lypaidforholaelmld-.--
                                                                                                                           •                 0.00
                                                                                                                                                         •                 0.00

        alyouor:,ml(....,dei.._ ii........ dlildsapport.. IJdide l ! e g d l a r ~
        iun a111 OJ11o111e,ied partner_ "emitleiso.AJO!S ~ JIOUf"di:peldtii11!s. ~ .
                            1ncu1e regular COltilOOOns from a spouse only ii Co1um Bis not
        an;t ,00.111
                          '                                                                                                s                 0.00
                                                                                                                                                         •                 0.00



                                                                                                 -·
        Med in_ Do not nclooe payments you i5lie(I on line 3,
     5. Net income from opet atiug a business, profession, or farm


        Gross~ {before al dedl11110ns)
                          aryoper.n:vape1151!5
          Ordm,y- arid ,QIP.l!
        Nel monNJ income frrm a busines$. ~cf ss rn. farm S               °'
                                                                                     .•       0.00
                                                                                              D.DO
                                                                                              0.00 CopJhefe->S                               0.00        s                 0.00

'
     6. Net income from rental and ott,er real property


          Gross ffllCelPtS (before al ded!w::tioPs)
          ORllnary       aoo ~ ~ =-,;,e.bb
          Nel monlhty ncome from rental or olher real property
                                                                                     .•
                                                                                     •
                                                                                                 -·
                                                                                              0.00
                                                                                              0.00
                                                                                              0.00 CopJhefe->$                               0.00        s                 0.00
     7. Interest, cflYidends, and royalties                                                                                $                 0.00        •                 0.00




Official Form 112A-1
SallwweC<lp'jfV'II (c) 1996-20198estC81,a, LLC -.-wl>eslcaoeoom
                                   Case 6:19-bk-08408-KJ                                 Doc 1        Filed 12/27/19                      Page 55 of 61

             AlenHalii••
             llealher flarlmaD                                                                                              :c-,_,.,.,,,,11'1'1U•r1mll




  8 Uta: ; r .,,,.,.         rmi;a..,..,
      Do not enler die amount If you contend that die amount received was a benefl undef
                                                                                                                        ,_,
                                                                                                                        CobmA


                                                                                                                        S                    0.111
                                                                                                                                                         -·--
                                                                                                                                                         CoumB

                                                                                                                                                         non-fifing spouse
                                                                                                                                                         s           o.m
      ltleSoci;RISeari)'Act mse.1ld. ilis!,itilere"
         For you                                                                 S                      0.00
         For your spouse                                                         $                      0.00
  9   Penllian GI" Rfile                JI i.-lcame.. Do not lnctude any amount lleCl!illed lhat .as a
      'belleft lllll!lllli!!rlltre Scoal Sa:wml!f Ad Al50. eu:rpas 511:m!d 1n Ire              mm.-.,-.,...e.,
                                                                                                            dlll
      m:Jtt ilill!:1hide ali1!y QlflnijilellSilliel\ ~ . illBt', anmitty,, « alllllwiaffllE pad ltly' Ille
      \.lnlll!d Stales Gcwe•••a• n m111iedlioi1 .U. a disnllly, cn:,ia.. • I                    , i1¥11J or
      disabity. or dealh of a me.mel"oft,e .alib, •ed serw:es.. Wyou rec:ewed any retired
      pay paid undef chapter 61 af title 10, then indude that pay only to die enent lhal it
      does not exceed the amount of retired pay ID whkh you would otherwise be entitled
      rlret.etll~am,pnMhllllolfR'le110ol,el"hlindllilllJll!lr61ofhlllille                                               S                    0.00        S           0.00
  10. ~ - - al all•er"SOIIKICS lllll ..._ .,.._ Sp!c,lfy !l!!e SOIKI!! and a•lll1IDWfflG.
      DD not incllude anybenells lfeceiled lllidef"t,e Soml Seariy A¢ paymer•ls
      Jeceiwed as a vmn ofa war cone. a cone aganstlunaniy_ or .iie,iiBJ•lal or
      dm1teStic 1e• 101ils•• 1. o, w1111eusati0•1, penslDn, pay, annuily. or alowance paid by die
      United Statea Government in connection with a disability. combat-related injury or
      disabili)(. ordeah ofa rnenmer oflhe ..-..med senioes. • •e.                                ,. ill oftlle«"
      5'1llllMl!S i111i11 o11 sepa.aE" pa;e ..ml pd lllte l:il:all belm

                                                                                                                        •                    0.00
                                                                                                                                                         •s          0.00

                                                                                                                        •                    0.00                    O.txl
                    Total amounts from separate pages, if any.                                                      +
                                                                                                                        •                    O.txl       s           0.00
  11 Cak:11 I ,...-tolalcurnnl . . . . . ~llddlilriE52tlhnolighl111!!11'mlr
     each aJilumrm. TiheR add Ille tolilll fDr Cdlulrmdl A 'm Ille lllltlail lbr em.mm B
                                                                                                             •                D.00
                                                                                                                                           •• ...........           =s        ...........
 •
f M
  112 Calnl k
               Determine Whether the Means Test Appliea to You

                     ,...-cunn1:--•NJ~b"theyear.F-mli111.-tl11rBe~
                                                                                                                                                                      -  T-...--..,.



      12a    Ci!A' ~!mtail Cllllfll"ffll: ililll!ld!l'llf iiiml11!111efimllm lime 1111                                             CopJ Ille 11 hffF>
                                                                                                                                                                     •
             Multiply by 12 (the number of months in a year)                                                                                                             X   12
                                                                                                                                                               112!b 5       42,,MS 28



      Fill in the state in which you live.                                                Fl

                                                                                           5
      F,Mi lirl IE Jllll!mWI larn•ly n;iome 1iar f(U" sa.- andl sae d ~                                                                                        13    •       911.D!l'l.00
      To find a li5t of ..... -4,le nll!dian nxme amourn. go lril1e U5illg fie K ,rpecilied ;q Ille sepaale OSlrudiu•l5
      for this form. This 11st may alsO be available at the bankruptcy derk"s office.

  14. tkM' do Ille Ines c:un•pli•e?

      1-ta     •       Lime 11211» 115 lless , - . oi equall'm lille 13. On, l!etop ct page 1, meo bl!llll: 1. Tlrlele il5 o o ~ dabuse
                       Go lo Part 3. Do NOT II oul ortile Ollcial Form 1'22A-2.




----
      14b.      0      Ule 12b is n:we d&J: f t 13. On thelDp cf page 1. dJeck bm 2. The ~ o f abuse .is deeminedt,y Fom• 122A--2.
                       Goto Part3 and fiD out Form 122A-2



  xe,ER=---~d___,_:~,u~---
                SiignaUe otDeblor 1                                                                       5qauJe otlletJIIDI" 2

Official Form 1'22A-1                                           Chaillbtl'" 7 S.....re,ll of Your C...ent llonthly ln&une
~Copyngh! (c) 1996-2019Best Case. LLC --b8SIC8IIO.com
                              Case 6:19-bk-08408-KJ                Doc 1     Filed 12/27/19      Page 56 of 61

            Allen Hartman
            II     M"ell Habnat

        iOalle   Dec:ei•lbe. 'ZI, 2019                                     DalE   Decanbe. 77, 2019
                 ... , OD I YY\'Y                                                 liWPOD PYYYY
             rfyou checked line 14.a, do NOTfill out or fife Fom1112A-2.
            lfY'W c:heded line 14b., M oul:Foml 1'22A--2 and file i~tisbm




Official Fonn 122A.-1
So11w1n Copyri!tTI (c) 19Q6.2019 Bes1 C_,, LLC •WWW.i-tcasecom
                              Case 6:19-bk-08408-KJ                 Doc 1   Filed 12/27/19   Page 57 of 61

           AllenHanman
           lleadeltaim...




Debtor Income Deblils:
Income fDI'" die Period OMttl2019 ao 11131W'2019.




Official Form 122A-1
Software Copyngtrt (C) 1996-2t119 Best case, LLC • www.r-tcsM.com
                                                                                                                     .....
                                                                                                             Beat C - 8an<ruplcy
                        Case 6:19-bk-08408-KJ               Doc 1       Filed 12/27/19     Page 58 of 61

 ...._,
      ,   AllenHanman
          II ADI Habaa1

                                Cornnt Moatllly , _ -                          for tllr DdJtar'• S..-

Spouse Income Details;
lnawne for the Periodo&ID1mtl9 lo 11,-»19_

Line 2 - Grau wages. salary, tips, bonuses,, owe. ti11He, com., · • s· o. as
Source of lnoome: Easler" Seam Nortf 2 a t
Constant income of$3,545.44 per month.




Offiaal Form 122A-1
SottwareCopyngnt(c) 100S.2019S-C.,,, LLC _ _ _ com
                                                                                                                  -·
                                                                                                           Best Case Barwup!CY
                             Case 6:19-bk-08408-KJ                Doc 1     Filed 12/27/19   Page 59 of 61




                                                          United States Bankruptcy Court
                                                               MiddlrDilbidvffloriob
            Alen Ha b1•1
  hrn:      lleadlel' H.wt.1..1                                                               Ca!C No,_
                                                                          Debtof{s)           Chapter      7




                                           VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date:     Dece,111:N:!J   27, 2019
                                                               Allen Hartman
                                                               Signature of Debtor

 Date:     Deca11be, 27, 2019                                   fu0v~ \-\ CM..-+rn.QK')
                                                               I lealher Hartman
                                                               Signature of Dcbmr




S<Jftw8'8 Copyngltl (c) 1996-2019 Best Case, LLC • www ~ com
                        Case 6:19-bk-08408-KJ    Doc 1     Filed 12/27/19   Page 60 of 61




--
24n Newmn Drive
Dellona, FL 32738
                                                                                .-p1o1, -

                                                                                Suite 300
                                                                                Hampton, VA 23666
                                                                                                  Bfl
                                                                                001 Enlepljse l'l<wy




Heather Hartman                         Central Florida Regional Hos            Macys/dsnb
24TI Newmark Drive                      1401 W. Semioole Blvd.                  Po Box 8218
Deltona, FL 32738                       Sanford, FL 32771                       Mason. OH 45040




Advent Health                           Dept Of Education/neln                  Mercury Card/lb&tllsys
601 E. Rollins Street                   Po Box 82561                            1415 Warm Springs Rd
Orlando, FL 32800                       l.notW>. NE 685!1,                      Columbus,, GA 3,9114




Affirm Inc                              Discover Fin Svcs l..lc                 Navy Federal Cr Union
650 Caliibrrna SU FU 112                Pob ,5316                               P . o. Box: 334ll5i
San framciis,oo), CA 94108              Wilmnngloo., DE , _                     Mmiliell, VA 221,i;




Ar Resources Inc                        Eastern Account System                  Navy Federal Cr Union
Pob 1056                                75 Glen Road                            8211 Folln Lane
Blue Bea: PA 19422                      Sandy - _ CT 06482                      Vlienrla .. VA 22180




Best Egg                                 Emergecy Medicine Profession           Paypal Cred~
4315 Pidellll R<el                                                              PO Box 71120!2
                                         PO -     943(1
Saini Josepll, MO 64500                  0ay,oo,, Beach. FL 321211              Cia1iclle,, NC 282n




Best Egg                                 Fed Loan 5efv                          Radio6ogy Associates Imaging
PO Box 207ll65                           Poll> 60610                            MSC 31l7
Dalas. TX 75320                          Harrisburg, PA 17106                   PO Box 11984
                                                                                Birmingham, AL 35202



Capital One Bank Usa N                   First Premier Bank                      Radiology Specialists of Flo
Po Box 3028,                             382(11 N Louise AYe                     POBox864562
Sall 1$e Oily. UT 64,3(1                 SiOIUX falls. SO 511107                 O<llamldit>, FL 321186




Central Florida Heart Assoc              Goodyear Tire/cbna                     Stand Up MRI
932 Saxon 8W                             Po Box 6497                            PO Box 127
Sule A                                   Sioux Falls. SD 57117                  Farrnngdale,, NY 11735
Orange City, FL 32763
                     Case 6:19-bk-08408-KJ   Doc 1   Filed 12/27/19   Page 61 of 61




Syncb/jcp
PoBox96500l1
Ollmdo,,FL328!l6




Syncb/ppc
Po Box 965005
Orlando,, FL 32896




Syncblsams Club
PoBox9fiOO!l5
Orlando,, FL 32896




Thd/cbna
Po Box 6497
Sioux Fals. SO 571117




Volusia County Evac
POBox23928
Tanpa, FL 33623




Vystar Credit Union
4441 Wesoorrne!l!t Bv
Jacksonvile. FL 32210
